Exhibit 10.9






THIRD AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT




This THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
May 8, 2019 (this “Amendment”), is by and among THE HAIN CELESTIAL GROUP, INC.,
a Delaware corporation (the “Company”), the Lenders (as defined below) party
hereto and BANK OF AMERICA, N.A., as administrative agent (in such capacity, the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed thereto in the Credit Agreement, as
amended pursuant to Exhibit A.


W I T N E S S E T H


WHEREAS, the Company, Hain Pure Protein Corporation, a Delaware corporation and
a wholly-owned Subsidiary of the Company (“HPPC”), certain other wholly-owned
Subsidiaries of the Company party thereto from time to time, each lender from
time to time party thereto (collectively, the “Lenders” and individually, a
“Lender”) and the Administrative Agent are parties to that certain Third Amended
and Restated Credit Agreement, dated as of February 6, 2018 (as amended,
supplemented, extended, restated or otherwise modified from time to time, the
“Credit Agreement”);


WHEREAS, the Company has requested that the Lenders amend certain provisions of
the Credit Agreement; and


WHEREAS, the Lenders party hereto are willing to make such amendments to the
Credit Agreement, in accordance with and subject to the terms and conditions set
forth herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:
Article 1
AMENDMENTS TO CREDIT AGREEMENT
1.1    Amendments to Credit Agreement. Effective as of the Third Amendment
Effective Date, the Credit Agreement is hereby amended (a) to delete the
stricken text (indicated textually in the same manner as the following examples:
stricken text and stricken text) and (b) to add the double-underlined text
(indicated textually in the same manner as the following examples:
double-underlined text and double-underlined text), in each case, as set forth
in the marked pages of the Credit Agreement (and to the extent provided in
Exhibit A hereto, the exhibits, schedules and appendices to the Credit
Agreement) attached hereto as Exhibit A hereto and made a part hereof for all
purposes.
Article 2
CONDITIONS TO EFFECTIVENESS
2.1    Closing Conditions. This Amendment shall be deemed effective as of March
31, 2019 (the “Third Amendment Effective Date”) upon satisfaction of the
following conditions (in each case, in form and substance reasonably acceptable
to the Administrative Agent):






--------------------------------------------------------------------------------




(a)    Executed Loan Documents. The Administrative Agent shall have received a
copy of each of the following Loan Documents, duly executed by each Loan Party,
the Required Lenders and the Administrative Agent, in each case, as applicable:
(i)
this Amendment;

(ii)
the Security Agreement, together with:

a.
subject to Section 6.17 of the Credit Agreement, all certificated securities,
instruments, documents and tangible chattel paper required to be delivered
thereunder, in each case, accompanied by undated stock powers or instruments of
transfer executed in blank;

b.
proper financing statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Security
Agreement, covering the Collateral described in the Security Agreement,

c.
the Intellectual Property Security Agreements, together with evidence that all
action that the Administrative Agent may deem necessary or derivable in order to
perfect the Liens created under each Intellectual Property Security Agreement
has been taken;

d.
a Perfection Certificate duly executed by each of the Loan Parties; and

e.
evidence that all other actions, recordings and filings that the Administrative
Agent may deem necessary or desirable in order to perfect the Liens created
under the Security Agreement have been taken (including receipt of duly executed
payoff letters, UCC-3 termination statements and landlords’ and bailees’ waiver
and consent agreements);

(iii)
that certain Reaffirmation and Consent to Second Amended and Restated Company
Guaranty;

(iv)
that certain Reaffirmation and Consent to Second Amended and Restated Subsidiary
Guaranty;

(v)
that certain Fee Letter, dated as of May 3, 2019, between the Company and
Merrill Lynch, Pierce, Fenner & Smith Incorporated (the “MLPFSI Fee Letter”);
and

(vi)
that certain Fee Letter, dated as of May 3, 2019, between the Company and the
Administrative Agent, relating to the payment by the Company of certain fees to
the Administrative Agent for the account of the Lenders.

(b)    Certificates and Opinions. The Administrative Agent shall have received
the following, each of which shall be originals or telecopies (followed promptly
by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party,




--------------------------------------------------------------------------------




each dated the Third Amendment Effective Date (or, in the case of certificates
of governmental officials, a recent date before the Third Amendment Effective
Date) and each in form and substance reasonably satisfactory to the
Administrative Agent and each of the Lenders:
(i)
such certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Amendment and the other Loan
Documents to which such Loan Party is a party;

(ii)
such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized, incorporated,
established or formed, and that each Loan Party is validly existing, in good
standing (subject to Section 5.01(a) of the Credit Agreement) and, solely in the
case of the Company, qualified to engage in business in each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;

(iii)
a favorable opinion of DLA Piper LLP (US), special counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender as to those matters
concerning the Loan Parties and the Loan Documents as the Required Lenders may
reasonably request;

(iv)
a certificate signed by a Responsible Officer of the Company certifying (A) that
the conditions specified in Sections 4.02(a) of the Credit Agreement have been
satisfied, (B) the conditions specified in this Section 2.1 have been satisfied
and (C) that there has been no event or circumstance since the date of the
financial statements most recently delivered pursuant to Section 6.01(a) of the
Credit Agreement that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect.

(c)    Beneficial Ownership Certification. Any Loan Party that qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation shall have
delivered, to each Lender that so requests at least three (3) days prior to the
date of this Amendment, a Beneficial Ownership Certification in relation to such
Loan Party.
(d)    Default. After giving effect to this Amendment, no Default or Event of
Default shall exist.
(e)    Fees, Costs and Expenses. The Administrative Agent shall have received
from the Company:
(i)    for the account of each Lender that executes and delivers a signature
page hereto to the Administrative Agent by 12:00 p.m. Eastern time on May 6,
2019 (each such Lender, a “Consenting Lender”, and collectively, the “Consenting
Lenders”), an amendment fee in an amount equal to twelve and one-half (12.5)
basis points on (A) the aggregate Revolving Commitments of such Consenting
Lender (prior to giving effect to this




--------------------------------------------------------------------------------




Amendment) and (B) the outstanding principal amount of the Term Loans held by
such Consenting Lender;
(ii)    all fees required to be paid by the Company pursuant to the MLPSFI Fee
Letter, at the times and in the amounts specified therein; and
(iii)    such other fees, costs and expenses that are payable in connection with
the consummation of the transactions contemplated hereby and Holland & Knight
LLP shall have received from the Company payment of all outstanding fees and
expenses previously incurred and all fees and expenses incurred in connection
with this Amendment.
(f)    Miscellaneous. All other documents and legal matters in connection with
the transactions contemplated by this Amendment shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel.
Article 3
MISCELLANEOUS


3.1    Amended Terms. On and after the Third Amendment Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended by this Amendment. Except as specifically
amended hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.
3.2    FATCA. For purposes of determining withholding Taxes imposed under the
Foreign Account Tax Compliance Act (FATCA), from and after the Third Amendment
Effective Date, the Company and the Administrative Agent shall treat (and the
Lenders hereby authorize the Administrative Agent to treat) the Credit Agreement
as not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).
3.3    Representations and Warranties of Loan Parties. The Company represents
and warrants as follows:
(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.
(b)    This Amendment has been duly executed and delivered by the Company and
constitutes the Company’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
(c)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.
(d)    The representations and warranties of the Company and each other Loan
Party contained in Article V of the Credit Agreement or any other Loan Document,
or which are contained in any document furnished at any time under or in
connection therewith, are true and correct in all material respects on and as of
the Third Amendment Effective Date, except that (i) such




--------------------------------------------------------------------------------




representations and warranties that specifically refer to an earlier date shall
be true and correct in all material respects as of such earlier date, (ii) such
representations and warranties shall be true and correct in all respects to the
extent they are qualified by a materiality standard and (iii) the
representations and warranties contained in clauses (a) and (c) of Section 5.03
of the Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (c), respectively, of Section 6.01 of the
Credit Agreement.
(e)    As of the Third Amendment Effective Date, no event has occurred and is
continuing which constitutes a Default or an Event of Default.
(f)    The Obligations are not reduced or modified by this Amendment and are not
subject to any offsets, defenses or counterclaims.
3.4    Reaffirmation of Obligations. The Company hereby ratifies the Credit
Agreement and each other Loan Document to which it is a party, and acknowledges
and reaffirms (a) that it is bound by all terms of the Credit Agreement and each
such Loan Document applicable to it and (b) that it is responsible for the
observance and full performance of its respective Obligations.
3.5    Release of HPPC. Effective as of the Third Amendment Effective Date, the
Lenders and the Administrative Agent hereby release HPPC from all of its
obligations (x) as a Borrower under the Credit Agreement and (y) as a Subsidiary
Guarantor.
3.6    Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.
3.7    Expenses. The Company agrees to pay all reasonable costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including without limitation the reasonable fees and
expenses of the Administrative Agent’s legal counsel.
3.8    Further Assurances. The Loan Parties agree to promptly take such action,
upon the request of the Administrative Agent, as is necessary to carry out the
intent of this Amendment.
3.9    Entirety. This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.
3.10    Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Amendment or any other document
required to be delivered hereunder, by fax transmission or e-mail transmission
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement. Without limiting the foregoing, upon the request
of any party, such fax transmission or e-mail transmission shall be promptly
followed by such manually executed counterpart.
3.11    No Actions, Claims, Etc. As of the date hereof, each of the Loan Parties
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Administrative Agent, the Lenders, or the
Administrative Agent’s or the Lenders’ respective officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under the Credit Agreement on or
prior to the date hereof.




--------------------------------------------------------------------------------




3.12    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, INCLUDING FOR SUCH PURPOSES
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK.
3.13    Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.
3.14    Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 10.14 and 10.15 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.






--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


 
THE HAIN CELESTIAL GROUP, INC.
 
 
By:
/s/ James Langrock            


 
Name: James Langrock
 
Title: Executive Vice President and Chief Financial Officer



The Hain Celestial Group, Inc.
Third Amendment to Credit Agreement
EAST\166244988.2





--------------------------------------------------------------------------------









 
ADMINSTRATIVE AGENT:
 
 
 
BANK OF AMERICA, N.A.,


 
as Administrative Agent
 
 
By:
/s/ Ronaldo Naval
 
Name: Ronaldo Naval
 
Title: Vice President



The Hain Celestial Group, Inc.
Third Amendment to Credit Agreement
EAST\166244988.2





--------------------------------------------------------------------------------







 
LENDERS:
 
 
 
BANK OF AMERICA, N.A.,


 
as a Lender
 
 
By:
/s/ Jana Baker            


 
Name: Jana Baker
 
Title: Senior Vice President



The Hain Celestial Group, Inc.
Third Amendment to Credit Agreement
EAST\166244988.2





--------------------------------------------------------------------------------







 
WELLS FARGO BANK, N.A.,
 
as a Lender
 
 
By:
/s/ Stephanie Allegra            


 
Name: Stephanie Allegra
 
Title: Senior Vice President



The Hain Celestial Group, Inc.
Third Amendment to Credit Agreement
EAST\166244988.2





--------------------------------------------------------------------------------







 
JPMORGAN CHASE BANK, N.A.,
 
as a Lender
 
 
By:
/s/ Anthony Galea
 
Name: Anthony Galea
 
Title: Executive Director



The Hain Celestial Group, Inc.
Third Amendment to Credit Agreement
EAST\166244988.2





--------------------------------------------------------------------------------







 
CITIZENS BANK, N.A.,
 
as a Lender
 
 
By:
/s/ Angela Reilly            


 
Name: Angela Reilly
 
Title: Senior Vice President



The Hain Celestial Group, Inc.
Third Amendment to Credit Agreement
EAST\166244988.2





--------------------------------------------------------------------------------







 
FARM CREDIT EAST, ACA,
 
as a Lender
 
 
By:
/s/ Justin A. Brown            


 
Name: Justin A. Brown
 
Title: Vice President



The Hain Celestial Group, Inc.
Third Amendment to Credit Agreement
EAST\166244988.2





--------------------------------------------------------------------------------







 
HSBC BANK USA, N.A.,
 
as a Lender
 
 
By:
/s/ Steve Zambriczki
 
Name: Steve Zambriczki
 
Title: Vice President



The Hain Celestial Group, Inc.
Third Amendment to Credit Agreement
EAST\166244988.2





--------------------------------------------------------------------------------







 
COBANK, ACB
 
as a Lender
 
 
By:
/s/ Austin Taylor
 
Name: Austin Taylor
 
Title: Vice President



The Hain Celestial Group, Inc.
Third Amendment to Credit Agreement
EAST\166244988.2





--------------------------------------------------------------------------------







 
CAPITAL ONE, NATIONAL ASSOCIATION
 
as a Lender
 
 
By:
/s/ Michael J. Sullivan


 
Name: Michael J. Sullivan
 
Title: Senior Director



The Hain Celestial Group, Inc.
Third Amendment to Credit Agreement
EAST\166244988.2





--------------------------------------------------------------------------------







 
KEYBANK NATIONAL ASSOCIATION,
 
as a Lender
 
 
By:
/s/ Matthew J. Bradley 


 
Name: Matthew J. Bradley
 
Title: Vice President



The Hain Celestial Group, Inc.
Third Amendment to Credit Agreement
EAST\166244988.2





--------------------------------------------------------------------------------







 
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
 
as a Lender
 
 
By:
/s/ Chris Grimes            


 
Name: Chris Grimes
 
Title: Executive Director
 
 
By:
/s/ Jennifer Smith
 
Name: Jennifer Smith
 
Title: Executive Director



The Hain Celestial Group, Inc.
Third Amendment to Credit Agreement
EAST\166244988.2





--------------------------------------------------------------------------------







 
SUNTRUST BANK,
 
as a Lender
 
 
By:
/s/ Tesha Winslow


 
Name: Tesha Winslow
 
Title: Director



The Hain Celestial Group, Inc.
Third Amendment to Credit Agreement
EAST\166244988.2





--------------------------------------------------------------------------------







 
TD BANK, N.A.,
 
as a Lender
 
 
By:
/s/ Alan Garson            




 
Name: Alan Garson
 
Title: Senior Vice President



The Hain Celestial Group, Inc.
Third Amendment to Credit Agreement
EAST\166244988.2





--------------------------------------------------------------------------------







 
AGFIRST FARM CREDIT BANK,
 
as a Lender
 
 
By:
/s/ Matthew Jeffords


 
Name: Matthew Jeffords
 
Title: Vice President



The Hain Celestial Group, Inc.
Third Amendment to Credit Agreement
EAST\166244988.2





--------------------------------------------------------------------------------







 
KEY BANK N.V., NEW YORK BRANCH
 
as a Lender
 
 
By:
/s/ Deborah Carlson            


 
Name: Deborah Carlson
 
Title: Director
 
 
By:
/s/ Susan Silver        


 
Name: Susan Silver
 
Title: Managing Director



The Hain Celestial Group, Inc.
Third Amendment to Credit Agreement
EAST\166244988.2





--------------------------------------------------------------------------------







EXHIBIT A


AMENDED CREDIT AGREEMENT


[See attached]




The Hain Celestial Group, Inc.
Third Amendment to Credit Agreement
EAST\166244988.2





--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



Deal CUSIP Number: 40521VAJ6
U.S. Revolving Credit Facility CUSIP Number: 40521VAK3
Global Revolving Credit Facility CUSIP Number: 40521VAL1
Term Facility CUSIP Number: 40521VAM9


THIRD AMENDED AND RESTATED CREDIT AGREEMENT
dated as of February 6, 2018
among
THE HAIN CELESTIAL GROUP, INC.,
as the Company
CERTAIN SUBSIDIARIES OF THE COMPANY
FROM TIME TO TIME PARTY HERETO,
as Designated Borrowers,

BANK OF AMERICA, N.A.,
as Administrative Agent, U.S. Swing Line Lender
and L/C Issuer,
BANK OF AMERICA MERRILL LYNCH INTERNATIONAL DESIGNATED ACTIVITY COMPANY,
as Global Swing Line Lender,
WELLS FARGO BANK, N.A.
and
CITIZENS BANK, N.A.,
as Co-Syndication Agents,
FARM CREDIT EAST, ACA
and
JPMORGAN CHASE BANK, N.A.,
as Co-Documentation Agents
and
The Other Lenders Party Hereto
_________________________________________________
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners





--------------------------------------------------------------------------------








--------------------------------------------------------------------------------


TABLE OF CONTENTS






 
 
 
 
Page
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
 
1.01


 
Defined Terms
 
 
1.02


 
Other Interpretive Provisions
1
 
1.03


 
Accounting Terms
34
 
1.04


 
Rounding
35
 
1.05


 
Exchange Rates; Currency Equivalents
35
 
1.06


 
Additional Alternative Currencies
35
 
1.07


 
Change of Currency
36
 
1.08


 
Times of Day
36
 
1.09


 
Letter of Credit Amounts
37
 
1.10


 
Successor to LIBOR
37
 
1.11


 
Dutch Terms
37
 
1.12


 
Jersey Terms
38
 
1.13


 
Belgian Terms
38
ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01


 
Committed Loans
40
 
2.02


 
Borrowings, Conversions and Continuations of Committed Loans
41
 
2.03


 
Letters of Credit
42
 
2.04


 
Swing Line Loans
50
 
2.05


 
Prepayments
53
 
2.06


 
Termination or Reduction of Commitments
55
 
2.07


 
Repayment of Loans
56
 
2.08


 
Interest
56
 
2.09


 
Fees
57
 
2.10


 
Computations; Retroactive Adjustments
58
 
2.11


 
Evidence of Debt
58
 
2.12


 
Payments Generally; Administrative Agent’s Clawback
59
 
2.13


 
Sharing of Payments by Lenders
60
 
2.14


 
Designated Borrowers
61
 
2.15


 
Increase in Commitments
62
 
2.16


 
Cash Collateral
64
 
2.17


 
Defaulting Lenders
65
 
2.18


 
Designated Lenders
67
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01


 
Taxes
67
 
3.02


 
Illegality and Designated Lenders
71
 
3.03


 
Inability to Determine Rates
72
 
3.04


 
Increased Costs
73
 
3.05


 
Compensation for Losses
75
 
3.06


 
Mitigation Obligations; Replacement of Lenders
75
 
3.07


 
Survival
76
ARTICLE IV. CONDITIONS PRECEDENT TO Credit Extensions



i



--------------------------------------------------------------------------------

Exhibit 10.9






 
 
 
 
Page
 
4.01


 
Conditions of Initial Credit Extension
76
 
4.02


 
Conditions to all Credit Extensions
78
ARTICLE V. REPRESENTATIONS AND WARRANTIES
 
5.01


 
Organization and Power
79
 
5.02


 
Authorization; Enforceable Obligations
80
 
5.03


 
Financial Condition; No Material Adverse Effect
80
 
5.04


 
Taxes
81
 
5.05


 
Title to Properties
81
 
5.06


 
Litigation
81
 
5.07


 
Agreements
81
 
5.08


 
ERISA Compliance
81
 
5.09


 
Margin Regulations; Investment Company Act
82
 
5.10


 
Approvals
82
 
5.11


 
Subsidiaries and Affiliates
83
 
5.12


 
Environmental Compliance
83
 
5.13


 
No Default
83
 
5.14


 
Credit Arrangements
83
 
5.15


 
Permits and Licenses
83
 
5.16


 
Compliance with Law
83
 
5.17


 
Disclosure
83
 
5.18


 
Labor Disputes and Acts of God
84
 
5.19


 
Taxpayer Identification Number
84
 
5.20


 
OFAC and Anti-Corruption Laws
84
 
5.21


 
Intellectual Property; Licenses, Etc
84
 
5.22


 
Representations as to Foreign Obligors
84
 
5.23


 
EEA Financial Institutions
85
 
5.24


 
U.K. Pensions
85
 
5.25


 
Centre of Main Interests
86
 
5.26


 
Ranking
86
ARTICLE VI. AFFIRMATIVE COVENANTS
 
6.01


 
Financial Statements
86
 
6.02


 
Certificates; Other Information
87
 
6.03


 
Notices
88
 
6.04


 
Payment of Obligations
89
 
6.05


 
Preservation of Existence, Etc
89
 
6.06


 
Maintenance of Properties
89
 
6.07


 
Maintenance of Insurance
89
 
6.08


 
Compliance with Laws
90
 
6.09


 
Books and Records
90
 
6.10


 
Inspection Rights
90
 
6.11


 
Use of Proceeds
90
 
 
 
 
Page



ii



--------------------------------------------------------------------------------

Exhibit 10.9






 
6.12


 
Additional Subsidiary Guarantors
90
 
6.13


 
Designation as Senior Debt
91
 
6.14


 
Approvals and Authorizations
91
 
6.15


 
Anti-Corruption Laws
91
 
6.16


 
U.K. Pensions
92
 
6.17


 
Centre of Main Interests
93
ARTICLE VII. NEGATIVE COVENANTS
 
7.01


 
Liens
94
 
7.02


 
Investments
95
 
7.03


 
Indebtedness
96
 
7.04


 
Fundamental Changes
98
 
7.05


 
Dispositions
98
 
7.06


 
Restricted Payments
99
 
7.07


 
Change in Nature of Business
100
 
7.08


 
Transactions with Affiliates
100
 
7.09


 
Burdensome Agreements
100
 
7.10


 
Use of Proceeds
100
 
7.11


 
Financial Covenants
100
 
7.12


 
Accounting Policies and Procedures
101
 
7.13


 
Subordinated Indebtedness
101
 
7.14


 
Seller Indebtedness
101
 
7.15


 
Hazardous Materials
101
 
7.16


 
Sanctions and Anti-Corruption Laws
101
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
 
8.01


 
Events of Default
102
 
8.02


 
Remedies Upon Event of Default
104
 
8.03


 
Application of Funds
104
 
8.04


 
Collateral Allocation Mechanism
105
ARTICLE IX. ADMINISTRATIVE AGENT
 
9.01


 
Appointment and Authority
106
 
9.02


 
Rights as a Lender
106
 
9.03


 
Exculpatory Provisions
107
 
9.04


 
Reliance by Administrative Agent
107
 
9.05


 
Delegation of Duties
108
 
9.06


 
Resignation of Administrative Agent
108
 
9.07


 
Non-Reliance on Administrative Agent and Other Lenders
109
 
9.08


 
No Other Duties, Etc
110
 
9.09


 
Administrative Agent May File Proofs of Claim
110
 
9.10


 
Guaranty Matters
111
 
9.11


 
Guaranteed Agreements
112
 
9.12


 
Certain Belgian Matters
112
 
 
 
 
Page
 
9.13


 
Lender Representations Regarding
112



iii



--------------------------------------------------------------------------------

Exhibit 10.9






ARTICLE X. MISCELLANEOUS
 
10.01


 
Amendments, Etc
114
 
10.02


 
Notices; Effectiveness; Electronic Communication
115
 
10.03


 
No Waiver; Cumulative Remedies; Enforcement
117
 
10.04


 
Expenses; Indemnity; Damage Waiver
118
 
10.05


 
Payments Set Aside
119
 
10.06


 
Successors and Assigns
120
 
10.07


 
Treatment of Certain Information; Confidentiality
124
 
10.08


 
Right of Setoff
125
 
10.09


 
Interest Rate Limitation
126
 
10.10


 
Counterparts; Integration; Effectiveness
126
 
10.11


 
Survival of Representations and Warranties
126
 
10.12


 
Severability
126
 
10.13


 
Replacement of Lenders
127
 
10.14


 
Governing Law; Jurisdiction; Etc
128
 
10.15


 
Waiver of Jury Trial
128
 
10.16


 
No Advisory or Fiduciary Responsibility
129
 
10.17


 
Electronic Execution of Assignments and Certain Other Documents
129
 
10.18


 
USA PATRIOT Act
129
 
10.19


 
U.K. KNOW YOUR CUSTOMER CHECKS
130
 
10.20


 
Canadian Anti-Money Laundering Legislation
130
 
10.21


 
Judgment Currency
130
 
10.22


 
Waiver of Sovereign Immunity
131
 
10.23


 
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
131
 
10.24


 
Effect of Amendment and Restatement of the Existing Credit Agreement
132
 
10.25


 
Release of Collateral
132





iv



--------------------------------------------------------------------------------








SCHEDULES


2.01
Commitments and Applicable Percentages

5.01
Organization and Power

5.10
Approvals

5.11
Subsidiaries, Affiliates, etc.

5.14
Credit Arrangements

7.01
Existing Liens

7.03
Existing Indebtedness

7.08
Existing Affiliate Transactions

10.02
Administrative Agent’s Office; Certain Addresses for Notices



EXHIBITS
Form of
A
Committed Loan Notice

B
Swing Line Loan Notice

C
Note (Revolving and Term)

D
Compliance Certificate

E
Assignment and Assumption

F
Subsidiary Guaranty

G
Company Guaranty

H
Designated Borrower Request and Assumption Agreement

I
Designated Borrower Notice

J
Notice of Loan Prepayment

K
U.S. Tax Compliance Certificates

L
Funding Indemnity Letter

M
Perfection Certificate







v



--------------------------------------------------------------------------------








THIRD AMENDED AND RESTATED CREDIT AGREEMENT


This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered
into as of February 6, 2018, among THE HAIN CELESTIAL GROUP, INC., a Delaware
corporation (the “Company”), certain wholly-owned Subsidiaries of the Company
party hereto pursuant to Section 2.14 (each a “Designated Borrower” and,
together with the Company, the “Borrowers” and each, a “Borrower”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), BANK OF AMERICA, N.A., as Administrative Agent, U.S. Swing Line
Lender and L/C Issuer, and BANK OF AMERICA MERRILL LYNCH INTERNATIONAL
DESIGNATED ACTIVITY COMPANY and BANK OF AMERICA, N.A., CANADA BRANCH, each as
Global Swing Line Lender.
PRELIMINARY STATEMENTS
Pursuant to the Second Amended and Restated Credit Agreement, dated as of
December 12, 2014 (as amended, supplemented or otherwise modified prior to the
Closing Date, the “Existing Credit Agreement”), among the Company, Bank of
America, N.A., as Administrative Agent, U.S. Swing Line Lender and L/C Issuer,
Bank of America Merrill Lynch International Designated Activity Company, as
Global Swing Line Lender and the other lenders from time to time party thereto
(the “Existing Lenders”), the Existing Lenders agreed to make extensions of
credit to the Company and its Subsidiaries on the terms and conditions set forth
therein, including making loans (the “Existing Loans”) to the Company and its
Subsidiaries, and the L/C Issuer agreed to issue Letters of Credit to the
Company and its Subsidiaries on the terms and conditions set forth therein.
The Company has requested that the Existing Credit Agreement be amended and
restated in its entirety to become effective and binding on the Company and its
Subsidiaries pursuant to the terms of this Agreement, and the Lenders (including
certain of the Existing Lenders) have agreed (subject to the terms of this
Agreement) to amend and restate the Existing Credit Agreement in its entirety to
read as set forth in this Agreement, and it has been agreed by the parties to
the Existing Credit Agreement that (a) the commitments which the Existing
Lenders have agreed to extend to the Borrowers under the Existing Credit
Agreement shall be extended or advanced upon the amended and restated terms and
conditions contained in this Agreement; and (b) the Existing Loans, all Letters
of Credit (including the Existing Letters of Credit) and other Obligations (as
defined in the Existing Credit Agreement) outstanding under the Existing Credit
Agreement shall be governed by and deemed to be outstanding under the amended
and restated terms and conditions contained in this Agreement, with the intent
that the terms of this Agreement shall supersede the terms of the Existing
Credit Agreement (each of which shall hereafter have no further effect upon the
parties thereto, other than for accrued and unpaid fees and expenses, and
indemnification obligations, if any, accrued and owing, under the terms of the
Existing Credit Agreement on or prior to the Closing Date or arising (in the
case of indemnification) under the terms of the Existing Credit Agreement).
Furthermore, and in connection with the foregoing, the Company has requested
that the Lenders provide a term loan facility, and the Lenders have indicated
their willingness to lend under such a term loan facility, on the terms and
subject to the conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree to amend and restate the Existing Credit
Agreement, and the Existing Credit Agreement is hereby amended and restated in
its entirety, as follows:


1

--------------------------------------------------------------------------------








ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Acceptable Acquisition” means any acquisition (whether by merger, amalgamation
or otherwise) by the Company or any Subsidiary of more than 50% of the
outstanding Equity Interests of a Person which is engaged in a line of business
similar or complementary to the business of the Company or such Subsidiary (or
reasonable extensions thereof) or the purchase of all or substantially all of
the assets owned by such Person or a line of business or brand of such Person.
“Acquisition Debt” means any Indebtedness incurred in connection with an
Acceptable Acquisition.
“Administrative Agent” means Bank of America (or any of its designated branch
offices or affiliates) in its capacity as administrative agent under any of the
Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.
“Administrative Questionnaire” means an administrative questionnaire in form
approved by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” has the meaning specified in the introductory paragraph hereto.
“Agreement Currency” has the meaning specified in Section 10.21.
“Alternative Currency” means each of Euro, Sterling, Canadian Dollars and each
other currency (other than Dollars) that is approved in accordance with
Section 1.06; provided that, for each Alternative Currency, such requested
currency is an Eligible Currency.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
“Ancillary Obligations” means any and all Obligations arising under any Secured
Ancillary Agreement.
“Annual SEC Report” means each Annual Report on Form 10-K filed by the Company
with the SEC.


2

--------------------------------------------------------------------------------







“Applicable Foreign Obligor Documents” has the meaning specified in Section
5.22(a).
“Applicable Percentage” means:
(a)    in respect of the Term Facility, with respect to any Term Lender at any
time, the percentage (carried out to the ninth decimal place) of the Term
Facility represented by (i) on or prior to the Closing Date, such Term Lender’s
Term Commitment at such time and (ii) thereafter, the outstanding principal
amount of such Term Lender’s Term Loans at such time;
(b)    in respect of the U.S. Revolving Credit Facility, with respect to any
U.S. Revolving Credit Lender at any time, the percentage (carried out to the
ninth decimal place) of the U.S. Revolving Credit Facility represented by such
U.S. Revolving Credit Lender’s U.S. Revolving Credit Commitment at such time,
subject to adjustment as provided in Section 2.17; and
(c)     in respect of the Global Revolving Credit Facility, with respect to any
Global Revolving Credit Lender at any time, the percentage (carried out to the
ninth decimal place) of the Global Revolving Credit Facility represented by such
Global Revolving Credit Lender’s Global Revolving Credit Commitment at such
time, subject to adjustment as provided in Section 2.17.
If the commitment of each Revolving Lender to make Revolving Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Revolving Commitments have expired, then the
Applicable Percentage of each Revolving Lender in respect of the U.S. Revolving
Credit Facility or the Global Revolving Credit Facility, as the case may be,
shall be determined based on the Applicable Percentage of such Revolving Lender
in respect of the U.S. Revolving Credit Facility or the Global Revolving Credit
Facility, as the case may be, most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
“Applicable Rate” means, in respect of each Facility, the following percentages
per annum, based upon the Consolidated Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b):


3

--------------------------------------------------------------------------------







Applicable Rate
Pricing Level
Consolidated Leverage Ratio
Commitment Fee
Eurocurrency Rate Loans +
Global Swing Line Loans +
Letters of
Credit
Base Rate +
1
≥ 4.50:1.00
0.450%
2.500%
1.500%
2
≥ 4.00:1.00 but
< 4.50:1.00
0.400%
2.250%
1.250%
3
≥ 3.50:1.00 but
< 4.00:1.00
0.350%
1.900%
0.900%
4
≥ 3.00:1.00 but
< 3.50:1.00
0.300%
1.700%
0.700%
5
≥ 2.50:1.00 but
< 3.00:1.00
0.275%
1.500%
0.500%
6
≥ 2.00:1.00 but
< 2.50:1.00
0.250%
1.375%
0.375%
7
≥ 1.50:1.00 but
< 2.00:1.00
0.225%
1.250%
0.250%
8
≥ 1.00:1.00 but
< 1.50:1.00
0.200%
1.000%
0.000%
9
< 1.00:1.00
0.200%
0.875%
0.000%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided that if a Compliance Certificate is not delivered when
due in accordance with such Section, then, upon the request of the Required
Lenders, Pricing Level 1 shall apply as of the first Business Day after the date
on which such Compliance Certificate was required to have been delivered and
shall remain in effect until the date on which such Compliance Certificate is
delivered. Notwithstanding anything to the contrary contained in this
definition, the determination of the Applicable Rate for any period shall be
subject to the provisions of Section 2.10(b).
“Applicable Time” means, with respect to any Borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
“Applicant Borrower” has the meaning specified in Section 2.14.
“Appropriate Lender” means, at any time, (a) with respect to a Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility at such time; (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the U.S. Revolving Credit Lenders; (c) with respect to the
U.S. Swing Line Sublimit, (i) the U.S. Swing Line Lender and (ii) if any U.S.
Swing Line Loans are outstanding pursuant to Section 2.04(a), the U.S. Revolving
Credit Lenders; and (d) with respect to the Global Swing Line Sublimit, (i) the
Global Swing Line Lender and (ii) if any Global Swing Line Loans are outstanding
pursuant to Section 2.04(a), the Global Revolving Credit Lenders.


4

--------------------------------------------------------------------------------







“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate or branch of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
“Arrangers” means, collectively, Merrill Lynch, Pierce, Fenner & Smith
Incorporated (or any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement) and Wells Fargo Securities, LLC, each in its capacity as joint lead
arranger and joint bookrunner.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including an electronic
documentation form generated by use of an electronic platform) approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended June 30, 2017, and
the related consolidated statements of comprehensive income, stockholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto, audited by Ernst & Young LLP, independent auditors.
“Auditor” has the meaning specified in Section 6.01(a).
“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iv).
“Availability Period” means, in respect of the Revolving Facility, the period
from and including the Closing Date to the earliest of (a) the Maturity Date,
(b) the date of termination of the Revolving Commitments pursuant to Section
2.06, and (c) the date of termination of the commitment of each Revolving Lender
to make Revolving Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Bank of America UK” means Bank of America Merrill Lynch International
Designated Activity Company, and its successors.


5

--------------------------------------------------------------------------------







“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.
“Belgian Civil Code” means the Belgian Burgerlijk Wetboek/Code Civil.
“Belgian Company Code” means the Belgian Wetboek van Vennootschappen/Code des
Sociétés dated May 7, 1999.
“Belgian Loan Party” means a Loan Party having its principal place of business
(voornaamste vestiging/établissement principal) (within the meaning of the
Belgian Law of July 16, 2004 on the conflicts of law code)) in Belgium.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:
(a)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;
(b)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of


6

--------------------------------------------------------------------------------







any such Eurocurrency Rate Loan, or any other dealings in Euro to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan, means
a TARGET Day;
(c)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and
(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.
“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Section 8.04.
“CAM Exchange Date” means the date on which any Event of Default referred to in
Section 8.01(f) shall occur.
“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the aggregate Dollar amount of the
Designated Obligations owed to such Lender (whether or not at the time due and
payable) immediately prior to the CAM Exchange Date and (b) the denominator
shall be the aggregate amount of the Designated Obligations owed to all the
Lenders (whether or not at the time due and payable) immediately prior to the
CAM Exchange Date.
“Canadian Anti-Money Laundering Legislation” means the Criminal Code (Canada),
the Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada)
and the United Nations Act (Canada), and any regulations thereunder.
“Canadian Dollars” means the lawful currency of Canada.
“Canadian Loan Party” means a Loan Party organized or existing under the laws of
Canada or one of the provinces or territories of Canada.
“Canadian Prime Rate” means, for any day, the greater of (a) the per annum rate
of interest designated by Bank of America, N.A. (acting through its Canada
branch) from time to time as its prime rate for commercial loans made by it in
Canada in Canadian Dollars, which rate is based on various factors, including
its costs and desired return, general economic conditions and other factors, and
is used as a reference point for pricing some loans, which may be priced at,
above or below such rate; or (b) CDOR for a one month interest period as of such
day, plus 1.00%; provided that in no event shall the Canadian Prime Rate be less
than zero.  Any change in such rate shall take effect at the opening of business
on the applicable Business Day.
“Capital Lease” means, with respect to any Person, as of any date of
determination, any lease the obligations of which are required to be capitalized
on the balance sheet of such Person in accordance with GAAP.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer,
U.S. Swing Line Lender or Global Swing Line Lender (as applicable) and the
Lenders, as collateral for L/C Obligations, Obligations in respect of Swing Line


7

--------------------------------------------------------------------------------







Loans, or obligations of Lenders to fund participations in respect of either
thereof (as the context may require), cash or deposit account balances or, if
the L/C Issuer or a Swing Line Lender benefitting from such collateral shall
agree in its sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to (a) the Administrative Agent
and (b) the L/C Issuer, the U.S. Swing Line Lender or the Global Swing Line
Lender (as applicable). “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Permitted Liens, including Liens created under the Collateral
Documents):
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
(b)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;
(c)    commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s Investors Service, Inc. or at least “A-1” (or the
then equivalent grade) by Standard & Poor’s Financial Services LLC, in each case
with maturities of not more than 180 days from the date of acquisition thereof;
and
(d)    Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s Investors Service, Inc. or Standard & Poor’s Financial Services LLC, and
the portfolios of which are limited solely to Investments of the character,
quality and maturity described in clauses (a), (b) and (c) of this definition.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
“Cash Management Bank” means any Person that (a) has entered into a Cash
Management Agreement with any Loan Party or any subsidiary of a Loan Party prior
to the Closing Date, if (i) such Person is a Lender or an Affiliate or branch of
a Lender, in its capacity as a party to such Cash Management Agreement, as of
the Closing Date and (ii) such Cash Management Agreement was a Secured Cash
Management Agreement pursuant to the Existing Credit Agreement; or (b) enters
into a Cash Management Agreement with any Loan Party or any subsidiary of a Loan
Party on or after the Closing Date, if such Person is a Lender or an Affiliate
or branch of a Lender, in its capacity as a party to such Cash Management
Agreement, at the time it enters into such Cash Management Agreement.


8

--------------------------------------------------------------------------------







“CDOR” has the meaning specified in the definition of Eurocurrency Rate.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III or CRD IV,
shall in each case be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 50% or more of the combined voting power of all securities of the
Company entitled to vote for members of the board of directors of the Company on
a fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or
(b)    the individuals who, as of the Closing Date, constitute the board of
directors of the Company, together with those who first become directors
subsequent to the Closing Date, provided the recommendation, election or
nomination for election to the board of directors of such subsequent directors
was approved by a vote of at least a majority of the directors then still in
office who were either directors as of the Closing Date or whose recommendation,
election or nomination for election was previously so approved, cease for any
reason to constitute a majority of the members of the board of directors of the
Company.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means all of the “Collateral” or similar terms referred to in the
Collateral Documents and all of the other property that is or is intended under
the terms of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the Benefit of the Secured Parties.
“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, each of the collateral assignments,
Security Agreement Supplements, security agreements, pledge agreements, control
agreements, or other similar agreements delivered to the Administrative Agent
pursuant to the Security Agreement, Section 6.12, or Section 6.17 and each of
the other agreements, instruments or documents that creates or purports to
create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.


9

--------------------------------------------------------------------------------







“Commitment” means a Revolving Commitment and/or a Term Commitment, as the
context may require.
“Committed Borrowing” means a U.S. Revolving Credit Borrowing, a Global
Revolving Credit Borrowing or a Term Borrowing, as the context may require.
“Committed Loan” means a U.S. Revolving Credit Loan, a Global Revolving Credit
Loan or a Term Loan, as the context may require.
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed or delivered, as applicable, by a
Responsible Officer of the Company.
“Company” has the meaning specified in the introductory paragraph hereto.
“Company Guaranty” means the Second Amended and Restated Company Guaranty made
by the Company in favor of the Administrative Agent and the Lenders,
substantially in the form of Exhibit F.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Assets” means, as of any date of determination, total assets of
the Company and its Subsidiaries on a consolidated basis, as determined in
accordance with GAAP.
“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
(Net Loss) for such period, plus (a) the following to the extent deducted in
calculating such Consolidated Net Income (Net Loss) (and without duplication):
(i) depreciation, depletion, if any, and amortization expense for such period,
(ii) Consolidated Interest Expense for such period, (iii) income tax expense for
such period, (iv) other non-cash charges for such period, (v) non-cash
restructuring charges and non-cash asset impairment charges, (vi) charges
arising from adjustments to and finalization of any contingent payments which
have been paid or are or will become payable in connection with any acquisition,
(vii) reasonable and customary charges which arise from the existence and
subsequent write-off of duplicative facilities directly related to an
acquisition (including by way of merger or amalgamation) consummated by the
Company or any Subsidiary (whether such facilities were owned or operated by the
Company, such Subsidiary or the Person acquired), (viii) reasonable and
customary out-of-pocket third party costs and expenses incurred in connection
with acquisitions and dispositions consummated by the Company or any Subsidiary;
provided that the aggregate amount added to Consolidated EBITDA pursuant to this
clause (viii) shall not exceed (A) $2,000,000 for any given acquisition or
disposition or (B) $8,000,000 in any given fiscal year of the Company, (ix) any
non-cash charges which result from any change in accounting principles or
methods, (x) non-cash extraordinary items, (xi) costs, fees and expenses
relating to (A) the Subject Statements and (B) any review by the board of
directors of the Company, including any special or ad hoc committee thereof,
related to the Subject Statements (without limiting the foregoing items, such
costs, fees and expenses may include costs, fees and expenses in connection with
(I) any hearing, investigation or litigation related to any of the foregoing,
(II) the revision, restatement or supplement of corresponding financial
information related to the Company as a result of any of the foregoing, (III)
remediation of any matters related to the Subject Statements and (IV) any
advisors,


10

--------------------------------------------------------------------------------







counsel or consultants related to any of the foregoing), in an aggregate amount
under this clause (xi) not to exceed $40,000,000; (xii) cash charges and cash
expenses directly attributable to one-time severance and succession costs and
expenses incurred by the Company in connection with the departure of Irwin
Simon; provided that the aggregate amount added to Consolidated EBITDA pursuant
to this clause (xii) shall not exceed $37,000,000 in the aggregate over the term
of this Agreement; and (xiii) cash charges and cash expenses directly
attributable to the restructurings contemplated by and reasonably detailed in
the Company’s “Project Terra” cost savings plan; provided that the aggregate
amount added to Consolidated EBITDA pursuant to this clause (xiii) shall not
exceed (A) for the fiscal year ended June 30, 2018, $38,800,000 and (B)
thereafter, $40,000,000 in the aggregate for the remaining term of this
Agreement; and minus (b) the following to the extent included in calculating
such Consolidated Net Income (Net Loss): (i) credits arising from adjustments to
and finalization of any contingent payments which have been paid in connection
with any acquisition, (ii) all extraordinary or unusual gains, and (iii) all
interest income all as determined in accordance with GAAP. For purposes of
calculating Consolidated EBITDA for any period of four consecutive quarters, if
during such period the Company or any Subsidiary shall have acquired or disposed
of any Person or acquired or disposed of all or substantially all of the
operating assets, a line of business or a brand of any Person, Consolidated
EBITDA for such period shall be calculated on a pro forma basis. For purposes of
this definition, (x) “pro forma basis” means, with respect to any determination
for any period, that such determination shall be made giving pro forma effect to
each acquisition or disposition consummated, or any Person becoming, or ceasing
to be, a consolidated Subsidiary, in each case during such period (including any
incurrence, assumption, refinancing or repayment of Indebtedness), as if such
acquisition or disposition or consolidation or deconsolidation and related
transactions had been consummated on the first day of such period, in each case
based on historical results accounted for in accordance with GAAP, (y)
“acquisition” means any acquisition (including by way of a merger or
amalgamation) of property by the Company or any Subsidiary that constitutes all
or substantially all of the assets of a Person, or of a line of business or
brand of such Person, or all or substantially all of the Equity Interests of
such Person and (z) “disposition” means any disposition of property by the
Company or any Subsidiary that constitutes all or substantially all of the
assets of a Person, or of a line of business or brand of such Person, or all or
substantially all of the Equity Interests of such Person.
“Consolidated Interest Expense” means, as of any date of determination, the sum
of all interest expense on Indebtedness of the Company and its Subsidiaries on a
consolidated basis, determined in accordance with GAAP. Consolidated Interest
Expense shall be calculated with respect to the Company and its Subsidiaries on
a consolidated basis and shall be calculated (without duplication) over the four
fiscal quarters immediately preceding the date of determination thereof.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Total Funded Debt as of such date to (b) Consolidated EBITDA
for the period of the four fiscal quarters most recently ended.
“Consolidated Maintenance Capital Expenditures” means, as of any date of
determination, the sum of expenditures by the Company and its Subsidiaries, on a
consolidated basis, by the expenditure of cash or the incurrence of
Indebtedness, with respect to the replacement, repair, maintenance and upkeep of
any fixed or capital assets (to the extent capitalized on the financial
statements of the Company), in accordance with GAAP. Consolidated Maintenance
Capital Expenditures shall be calculated (without duplication) over the four
fiscal quarters immediately preceding the date of determination thereof.
“Consolidated Net Income (Net Loss)” means, for any period, the net income (or
net loss) of the Company and its Subsidiaries on a consolidated basis for such
period, determined in accordance with GAAP; provided that there shall be
excluded therefrom the income (or deficit) of any Person (other than a
Subsidiary that would be included in the consolidated financial statements of
the Company and its Subsidiaries in


11

--------------------------------------------------------------------------------







accordance with GAAP) in which the Company or any of its Subsidiaries has an
ownership interest (e.g., a joint venture), except to the extent that any such
income has been actually received by the Company or any of its Subsidiaries in
the form of dividends or similar distributions (and whether in cash, securities
or other property).
“Consolidated Net Worth” means, as of any date of determination, the
consolidated stockholder’s equity of the Company and its Subsidiaries, as
determined in accordance with GAAP.
“Consolidated Total Funded Debt” means, as of any date of determination, the sum
of all Indebtedness of the Company and its Subsidiaries, on a consolidated
basis, for borrowed money and for noncontingent deferred purchase price
obligations incurred in connection with any Acceptable Acquisition, including,
in each case, the current portion thereof and including Attributable
Indebtedness in respect of Capital Leases, determined in accordance with GAAP;
provided that “Consolidated Total Funded Debt” shall not include seller
Indebtedness of the Company incurred in connection with acquisitions permitted
hereunder, solely to the extent (i) payable in Equity Interests of the Company
and (ii) identified to the Administrative Agent in writing.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Contribution Notice” means a contribution notice issued by the Pensions
Regulator under section 38 or section 47 of the Pensions Act 2004 (UK).
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise; provided
that, in any event, any Person who owns directly or indirectly 20% or more of
the Equity Interests having ordinary voting power for the election of directors
or other governing body of a corporation or 20% or more of the Equity Interests
of any other Person (other than as a limited partner of such other Person) will
be deemed to control such corporation or other Person. “Controlling” and
“Controlled” have meanings correlative thereto.
“CRD IV” means (a) Regulation (EU) No 575/2013 of the European Parliament and of
the Council of June 26, 2013 on prudential requirements for credit institutions
and investment firms; and (b) Directive 2013/36/EU of the European Parliament
and of the Council of June 26, 2013 on access to the activity of credit
institutions and the prudential supervision of credit institutions and
investment firms.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Current SEC Report” means, as of the date any representation as to Section
5.03(a) is made or deemed made, the most recently filed Annual SEC Report or
Quarterly SEC Report.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, the UK
Insolvency Act 1986 (UK), the Bankruptcy and Insolvency Act (Canada), the
Companies’ Creditors Arrangement Act (Canada), the Winding-up and Restructuring
Act (Canada), the Belgian bankruptcy law of August 8, 2017 (wet van 8 augustus
1997 op het faillissement/loi du 8 août 1997 sur les faillites) and the Belgian
law of January 31, 2009 on the continuity of enterprises (wet van 31 januari
2009 betreffende de continuïteit van de ondernemingen/loi du 31 janvier 2009
relative à la continuité des entreprises), and, where applicable, as of May 1,
2018 Book XX of the Belgian Code of Economic Law, the Dutch Bankruptcy Act
(Faillissementswet), any other laws governing the insolvency procedures referred
to in Annex A to the Insolvency Regulation, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium,


12

--------------------------------------------------------------------------------







rearrangement, receivership, administration, insolvency, reorganization, or
similar debtor relief Laws of the United States, Canada or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2.00% per
annum; provided that with respect to a Eurocurrency Rate Loan or a Global Swing
Line Loan denominated in an Alternative Currency, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.00% per annum, and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2.00%
per annum.
“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
U.S. Swing Line Lender, the Global Swing Line Lender or any other Lender any
other amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swing Line Loans) within two Business Days
of the date when due, (b) has notified the Company, the Administrative Agent,
the L/C Issuer, the U.S. Swing Line Lender or the Global Swing Line Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.17(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company, the L/C Issuer, the U.S.
Swing Line Lender, the Global Swing Line Lender and each other Lender promptly
following such determination.


13

--------------------------------------------------------------------------------







“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.
“Designated Borrower Notice” has the meaning specified in Section 2.14.
“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14.
“Designated Borrower Requirements” has the meaning specified in Section 2.14(a).
“Designated Foreign Borrower” means each Designated Borrower that is a Foreign
Subsidiary of the Company.
“Designated Foreign Borrower Sublimit” means an amount equal to the lesser of
(a) $450,000,000 and (b) the Global Revolving Credit Facility. The Designated
Foreign Borrower Sublimit is part of, and not in addition to, the Global
Revolving Credit Facility.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Designated Lender” has the meaning specified in Section 2.18.
“Designated Obligations” means all obligations of the Borrowers with respect to
(a) principal of and interest on the Loans and (b) accrued and unpaid fees under
the Loan Documents.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“Dutch Loan Party” means any Loan Party existing and organized under Dutch law.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


14

--------------------------------------------------------------------------------







“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v), and (vi) (subject to such consents,
if any, as may be required under Section 10.06(b)(iii)).
“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the Lenders in such market and as to which a
Dollar Equivalent may be readily calculated. If, after the designation by the
Lenders of any currency as an Alternative Currency, any change in currency
controls or exchange regulations or any change in the national or international
financial, political or economic conditions are imposed in the country in which
such currency is issued, result in, in the reasonable opinion of the Required
Lenders (in the case of any Loans to be denominated in an Alternative Currency),
(a) such currency no longer being readily available, freely transferable and
convertible into Dollars, (b) a Dollar Equivalent is no longer readily
calculable with respect to such currency, (c) providing such currency is
impracticable for the Lenders or (d) no longer a currency in which the Required
Lenders are willing to make such Credit Extensions (each of clauses (a), (b),
(c), and (d), a “Disqualifying Event”), then the Administrative Agent shall
promptly notify the Lenders and the Company, and such country’s currency shall
no longer be an Alternative Currency until such time as the Disqualifying
Event(s) no longer exist. Within, five (5) Business Days after receipt of such
notice from the Administrative Agent, the Borrowers shall repay all Loans in
such currency to which the Disqualifying Event applies or convert such Loans
into the Dollar Equivalent of Loans in Dollars, subject to the other terms
contained herein.
“Eligible Investments” means (a) direct obligations of the United States or any
governmental agency thereof which are fully guaranteed by the United States,
provided that such obligations mature within one year from the date of
acquisition thereof; or (b) Dollar-denominated certificates of time deposit
maturing within one year issued by any bank organized and existing under the
laws of the United States or any state thereof and having aggregate capital and
surplus in excess of $1,000,000,000; or (c) money market mutual funds having
assets in excess of $2,500,000,000; or (d) commercial paper rated not less than
P-l or A-1 or their equivalent by Moody’s Investors Service, Inc. or Standard &
Poor’s Financial Services LLC, respectively; or (e) tax exempt securities of a
U.S. issuer rated A or better by Standard & Poor’s Financial Services LLC or
rated A-2 or better by Moody’s Investors Service, Inc.; or (f) Foreign Eligible
Investments or (g) common stock issued by any corporation organized under the
federal laws of the United States or any state thereof (other than the Company)
which stock is traded on any U.S. national securities exchange or quoted on
NASDAQ, provided that, (i) at the time of purchase such common stock has a
minimum share price of at least $2.00 per share, (ii) if any Loans are
outstanding at the time of purchase, such corporation is engaged in a similar
line of business as the Company and its Subsidiaries, and (iii) the aggregate of
all such purchases, determined in each instance at the time of purchase, of the
common stock held by the Company and its Subsidiaries shall not exceed
$20,000,000.
“Environmental Laws” means any and all federal, state, provincial, municipal,
local, and foreign statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
or governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to Hazardous Materials, air emissions and discharges to waste or
public systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)


15

--------------------------------------------------------------------------------







violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) other than with respect to any Exempted ERISA
Subsidiary, the determination that any Pension Plan is considered an at-risk
plan or a plan in endangered or critical status within the meaning of Sections
430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; or (h) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Company or
any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” and “EUR” mean the single currency of the Participating Member States.
“Eurocurrency Rate” means,
(a)     with respect to any Credit Extension:
(i)    denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”) or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period (or, in the case of any Loan denominated in
Sterling, on the


16

--------------------------------------------------------------------------------







date such Interest Period commences), for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;
(ii)    denominated in Canadian Dollars, the rate per annum equal to the
Canadian Dollar Offered Rate (“CDOR”), or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) (in such case, the “CDOR Rate”) at or about 10:00 a.m. (Toronto, Ontario
time) on the Rate Determination Date with a term equivalent to such Interest
Period; and
(iii)    with respect to a Credit Extension denominated in any Non-LIBOR Quoted
Currency (other than Canadian Dollars), the rate per annum as designated with
respect to such Alternative Currency at the time such Alternative Currency is
approved by the Administrative Agent and the relevant Lenders pursuant to
Section 1.06(a); and
(b)    for any rate calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;
provided that (x) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice, and (y) to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent; and provided, further, that if the Eurocurrency Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement.
“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency Rate
Loans may be denominated in Dollars or in an Alternative Currency. All Loans
denominated in an Alternative Currency must be Eurocurrency Rate Loans.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Subsidiary” means, as of any date of determination, (a) any Subsidiary
of the Company that (i) is a captive insurance Subsidiary; (ii) is a
not-for-profit Subsidiary; (iii)(A) has less than $1,000,000 in total assets,
(B) does not have any Indebtedness (including by way of any guarantee) in
respect of borrowed money; and (C) is not engaged in any substantial business
activities; or (b) during the period from May 8, 2019 to July 31, 2019, HPPC and
its Subsidiaries.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized, incorporated or established under the laws
of, or having its principal office or, in the case of any Lender, its Lending
Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Company under Section 10.13) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii) or (c), amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender


17

--------------------------------------------------------------------------------







immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.
“Exempted ERISA Subsidiary” means any Person who (a) becomes a Subsidiary of the
Company after the Closing Date pursuant to an Acceptable Acquisition and (b) the
Company has (i) notified the Administrative Agent that such Person shall, solely
during the Transition Period applicable to such Acceptable Acquisition, be
deemed an “Exempted ERISA Subsidiary” for purposes hereof, and (ii) together
with such notice, provided information in reasonable detail to the
Administrative Agent regarding such Person’s current Pension Plans and stating
what action the Company has taken and proposes to take with respect thereto.
“Existing Credit Agreement” has the meaning specified in the preliminary
statements hereto.
“Existing Lenders” has the meaning specified in the preliminary statements
hereto.
“Existing Loans” has the meaning specified in the preliminary statements hereto.
“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments.
“Facility” means the Term Facility, the U.S. Revolving Credit Facility and/or
the Global Revolving Credit Facility, as the context may require.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.
“Fee Letter” means the letter agreement, dated as of January 8, 2018, among the
Company, the Administrative Agent and MLPFSI.
“Foreign Eligible Investments” means (a) certificates of time deposit,
guaranteed investment certificates or bankers’ acceptances maturing within one
year issued by any bank organized under the laws of Canada, Japan or any country
that is a member of the European Economic Community and having aggregate capital
and surplus in excess of $1,000,000,000; or (b) direct obligations of, or
obligations fully guaranteed by, Canada, Japan or any country that is a member
of the European Economic Community; provided that such obligations mature within
one year from the date of acquisition thereof.


18

--------------------------------------------------------------------------------







“Foreign Lender” means, with respect to any Borrower, (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized, incorporated or
established under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.
“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.
“Foreign Subsidiary” means any Subsidiary that is organized, incorporated or
established under the laws of a jurisdiction other than the United States, a
State thereof or the District of Columbia.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to any Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funding Indemnity Letter” means a funding indemnity letter, substantially in
the form of Exhibit L.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied. In relation to any Dutch Loan
Party, GAAP means generally accepted accounting principles in the Netherlands
and where appropriate, including IFRS.
“German Loan Party” means any Loan Party existing and organized under German
law.
“Global Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Global Revolving Credit Loans of the same Type and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Global Revolving
Credit Lenders pursuant to Section 2.01(b)(ii).
“Global Revolving Credit Commitment” means, as to each Lender, its obligation to
(a) make Global Revolving Credit Loans to the Company and the Designated Foreign
Borrowers pursuant to Section 2.01(b)(ii) and (b) purchase participations in
Global Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 under the caption “Global Revolving Credit Commitment” or opposite
such caption in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.


19

--------------------------------------------------------------------------------







“Global Revolving Credit Facility” means, at any time, the aggregate amount of
the Global Revolving Credit Lenders’ Global Revolving Credit Commitments at such
time. As of the Closing Date, the Global Revolving Credit Facility is
$450,000,000 (or, as applicable, the Alternative Currency Equivalent thereof).
“Global Revolving Credit Lender” means, at any time, any Lender that has a
Global Revolving Credit Commitment at such time.
“Global Revolving Credit Loan” has the meaning specified in Section 2.01(b)(ii).
“Global Swing Line Lender” means (a) in the case of all Global Swing Line Loans
denominated in Canadian Dollars to the Canadian Borrower, Bank of America, N.A.,
Canada Branch and (b) in the case of all other Global Swing Line Loans, Bank of
America UK, in each case, in its capacity as provider of those Global Swing Line
Loans, or any successor swing line lender of such swing line loans hereunder.
“Global Swing Line Loan” has the meaning specified in Section 2.04(a)(ii).
“Global Swing Line Sublimit” means an amount equal to the lesser of (a) the
applicable Alternative Currency Equivalent of $20,000,000 (of which, no more
than the Alternative Currency Equivalent of $5,000,000 shall be available for
Global Swing Line Loans denominated in Canadian Dollars) and (b) the Global
Revolving Credit Facility. The Global Swing Line Sublimit is part of, and not in
addition to, the Global Revolving Credit Facility.
“Governmental Authority” means the government of the United States, Canada or
any other nation, or of any political subdivision thereof, whether state,
provincial, municipal or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
“Guaranties” means the Company Guaranty and the Subsidiary Guaranty, as the
context may require.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedge Bank” means any Person that (a) has entered into a Swap Contract
permitted under Article VII with any Loan Party or any Subsidiary of a Loan
Party prior to the Closing Date, if (i) such Person is a Lender or an Affiliate
of a Lender, in its capacity as a party to such Swap Contract, as of the Closing
Date and (ii) such Swap Contract was a Guaranteed Hedge Agreement pursuant to
the Existing Credit Agreement; or (b) enters into a Swap Contract with any Loan
Party or any Subsidiary of a Loan Party on or after the Closing Date, if such
Person is a Lender or an Affiliate of a Lender, in its capacity as a party to
such Swap Contract, at the time it enters into such Swap Contract.
“HPPC” means Hain Pure Protein Corporation, a Delaware corporation and a
wholly-owned Subsidiary of the Company.
“HPPC Disposition” means the Disposition by the Company of all or substantially
all of the assets and/or Equity Interests of HPPC and its Subsidiaries so long
as, both immediately before and immediately after giving pro forma effect to
such Disposition, (i) no Default shall have occurred and be continuing, and (ii)
the Company and its Subsidiaries shall be in pro forma compliance with each of
the covenants set forth in Section 7.11, such compliance to be determined on the
basis of the financial information most recently


20

--------------------------------------------------------------------------------







delivered to the Administrative Agent and the Lenders pursuant to Section
6.01(a) or (b) as though such Disposition and the prepayment required under
Section 2.05(b) had been consummated as of the first day of the fiscal period
covered thereby.
“Impacted Loans” has the meaning specified in Section 3.03(a).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money;
(b)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the date
on which such trade account payable was created);
(c)    all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;
(d)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(e)    Capital Leases;
(f)    net obligations of such Person under any Swap Contract;
(g)    all obligations, contingent or otherwise, of such Person as an account
party or applicant in respect of letters of credit (and bankers’ acceptances,
bank guaranties, surety bonds and similar instruments) created for the account
or upon the application of such Person;
(h)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
(i)    all guarantees (direct or indirect) of such Person in respect of any of
the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Capital Lease as of any date shall be
deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).


21

--------------------------------------------------------------------------------







“Information” has the meaning specified in Section 10.07.
“Insolvency Regulation” shall mean The Council of the European Union Regulation
No. 2015/848 on Insolvency Proceedings.
“Intellectual Property” means all of the trademarks (whether or not registered)
and trademark registrations and applications, patent and patent applications,
industrial design and industrial design applications, copyrights and copyright
applications, service marks, service mark registrations and applications, trade
dress, and trade and product names owned, licensed or franchised by the Company
and its Subsidiaries.
“Intellectual Property Security Agreements” means each of the Notice of Grant of
Security Interest in Copyrights, the Notice of Grant of Security Interest in
Patents, and the Notice of Grant of Security Interest in Trademarks (as each
such term is defined in the Security Agreement), in each case, as amended,
amended and restated, supplemented or otherwise modified from time to time.
“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided that if any Interest Period for a Eurocurrency Rate Loan exceeds
three months, the respective dates that fall every three months after the
beginning of such Interest Period shall also be Interest Payment Dates; and (b)
as to any Base Rate Loan (including any U.S. Swing Line Loan denominated in
Dollars) or any Global Swing Line Loan denominated in an Alternative Currency,
the last Business Day of each March, June, September and December and the
Maturity Date.
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter (in each case, subject to availability for the interest
rate applicable to the relevant currency), as selected by the Company in its
Committed Loan Notice; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day, in the case
of a Eurocurrency Rate Loan, unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
(b)    any Interest Period pertaining to a Eurocurrency Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.


22

--------------------------------------------------------------------------------







“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
“Jersey” means the Bailiwick of Jersey.
“Jersey Loan Party” means a Loan Party incorporated or established existing
under the laws of Jersey.
“Judgment Currency” has the meaning specified in Section 10.21.
“Laws” means, collectively, all international, foreign, federal, state,
provincial, municipal and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.
“L/C Advance” means, with respect to each U.S. Revolving Credit Lender, such
U.S. Revolving Credit Lender’s funding of its participation in any L/C Borrowing
in accordance with its Applicable Percentage. All L/C Advances shall be
denominated in Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a U.S. Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes each U.S. Revolving Credit Lender, each Global
Revolving Credit Lender, each Term Lender, the U.S. Swing Line Lender and the
Global Swing Line Lender. The term “Lender” shall include any Designated Lender.
“Lending Office” means, as to any Lender, the office, offices, branch, branches
and/or Affiliate(s) of such Lender described as such in such Lender’s
Administrative Questionnaire, or such other office, offices,


23

--------------------------------------------------------------------------------







branch, branches and/or Affiliate(s) as a Lender may from time to time notify
the Company and the Administrative Agent which office may include any Affiliate
of such Lender or any domestic or foreign branch of such Lender or such
Affiliate. Unless the context otherwise requires each reference to a Lender
shall include its applicable Lending Office.
“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder. All
Letters of Credit shall be issued in Dollars.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means an amount equal to $25,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the U.S. Revolving Credit
Facility.
“Leverage Period” means the period beginning on May 8, 2019 and ending on the
last day of the first fiscal quarter of the Company thereafter for which the
Consolidated Leverage Ratio is less than 4.00 to 1:00, as set forth in the
Compliance Certificate received by the Administrative Agent for such fiscal
quarter pursuant to Section 6.02(b).
“LIBOR” has the meaning specified in the definition of “Eurocurrency Rate”.
“LIBOR Quoted Currency” means each of the following currencies: Dollars, Euro,
Sterling, Japanese Yen and Swiss Francs, in each case as long as there is a
published LIBOR rate with respect thereto.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Company).
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), trust (deemed, statutory,
constructive or otherwise), charge, or preference, priority or other security
interest or preferential arrangement in the nature of a security interest of any
kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any financing lease having substantially the same economic
effect as any of the foregoing).


24

--------------------------------------------------------------------------------







“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.
“Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, each Note, each Issuer Document, any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.16,
the Fee Letter, the Company Guaranty, the Subsidiary Guaranty and the Collateral
Documents.
“Loan Parties” means, collectively, the Company, each Subsidiary Guarantor and
each Designated Borrower.
“London Banking Day” means any day on which dealings in deposits in Dollars are
conducted by and between banks in the London interbank eurodollar market.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the business, operations, property or condition (financial or
otherwise) of the Company and its Subsidiaries, taken as a whole; or (b) a
material impairment of the ability of (i) the Company to perform its obligations
or (ii) the Loan Parties to perform their obligations, in either case, under the
Loan Documents to which it or they are a party.
“Maturity Date” means February 6, 2023; provided that if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.16(a)(i), (a)(ii) or (a)(iii), an amount equal
to 100% of the Outstanding Amount of all L/C Obligations, and (c) otherwise, an
amount determined by the Administrative Agent and the L/C Issuer in their sole
discretion.
“MLPFSI” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.
“Net Cash Proceeds” means with respect to any Disposition by any Loan Party or
any of their respective Subsidiaries, the excess, if any, of (a) the sum of cash
and Cash Equivalents received in connection with such transaction (including any
cash or Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (b) the sum of (i) the principal amount of any Indebtedness that
is secured by the applicable asset or assets and that is required to be repaid
in connection with such transaction (other than Indebtedness under the Loan
Documents), (ii) the reasonable and customary out-of-pocket third party costs
and expenses incurred by the Company or such Subsidiary in connection with such
transaction and (iii) income taxes reasonably estimated to be actually payable
within two years of the date of the relevant transaction as a result of any gain
recognized in connection therewith; provided that, if the amount of any
estimated taxes pursuant to subclause (iii) exceeds


25

--------------------------------------------------------------------------------







the amount of taxes actually required to be paid in cash in respect of such
Disposition, the aggregate amount of such excess shall constitute Net Cash
Proceeds.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iv).
“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.
“Non-Public Lender” means: (i) until interpretation of “public” as referred to
in the CRD IV by the relevant authority/ies: an entity that provides repayable
funds to a Dutch Loan Party for a minimum initial amount of EUR 100,000 (or its
equivalent in another currency) or an entity otherwise qualifying as not forming
part of the public; and (ii) following the publication of an interpretation of
“public” as referred to in the CRD IV by the relevant authority/ies: such amount
or such criterion as a result of which such entity shall qualify as not forming
part of the public.
“Note” means a Term Note or a Revolving Note, as the context may require.
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit J or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.
“Notice Officer” has the meaning specified in Section 6.03.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit or Secured Ancillary
Agreement, in each case whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction,
including without limitation in the case of any Jersey Loan Party which is a
company, its certificate of incorporation (and any certificates of incorporation
on change of name), the consents(s) issued to it under the Control of Borrowing
(Jersey) Law 1958) and its memorandum and articles of association); (b) with
respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement; and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization, incorporation or
establishment with the applicable Governmental Authority in the jurisdiction


26

--------------------------------------------------------------------------------







of its formation or organization, incorporation or establishment and, if
applicable, any certificate or articles of formation or organization,
incorporation or establishment of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means (a) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Committed Loans occurring on such date; (b) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; and (c) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Company of Unreimbursed Amounts.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, the U.S. Swing Line
Lender or the Global Swing Line Lender, as the case may be, in accordance with
banking industry rules on interbank compensation, and (b) with respect to any
amount denominated in an Alternative Currency, the rate of interest per annum at
which overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of Bank of
America in the applicable offshore interbank market for such currency to major
banks in such interbank market.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of


27

--------------------------------------------------------------------------------







ERISA, each as in effect prior to the Pension Act and, thereafter, Sections 412,
430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Pensions Regulator” means the body corporate called the Pensions Regulator
established under Part I of the Pensions Act 2004 (UK).
“Perfection Certificate” shall mean a certificate in the form of Exhibit M or
any other form approved by the Administrative Agent, as the same shall be
supplemented from time to time.
“Permitted Lender Facilities” means guarantee, trade, letter of credit,
short-term working capital or similar facilities, in an aggregate principal
amount at any time outstanding for all such guarantee, trade, letter of credit,
short-term working capital or similar facilities not to exceed the Dollar
Equivalent of $10,000,000 but only if and for so long as the documentation
evidencing such guarantee, trade, letter of credit, short-term working capital
or similar facility specifically references this Agreement and provides that it
is intended to be a Permitted Lender Facility hereunder.
“Permitted Liens” means the Liens specified in all clauses of Section 7.01.
“Person” means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 6.02.
“Quarterly SEC Report” means each quarterly report on Form 10-Q filed by the
Company with the SEC.
“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that, to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).
“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
“Register” has the meaning specified in Section 10.06(c).


28

--------------------------------------------------------------------------------







“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Borrowing, a Swing Line Loan Notice.
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.
“Responsible Officer” means (a) the chief executive officer, president,
statutory director, chief financial officer, chief accounting officer,
treasurer, assistant treasurer or controller of a Loan Party; (b) solely for
purposes of the delivery of incumbency certificates pursuant to Section 4.01,
the secretary or any assistant secretary of a Loan Party; and (c) solely for
purposes of notices given pursuant to Article II, any other officer of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent or any other officer or employee of the applicable
Loan Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party. To the extent
requested by the Administrative Agent, each Responsible Officer will provide an
incumbency certificate and to the extent requested by the Administrative Agent,
appropriate authorization documentation, in form and substance reasonably
satisfactory to the Administrative Agent.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Company’s stockholders, partners or members (or the
equivalent Person thereof).
“Revaluation Date” means each of the following: (a) each date of a Borrowing of
a Eurocurrency Rate Loan or a Global Swing Line Loan, in each case denominated
in an Alternative Currency; (b) each date of a continuation of a Eurocurrency
Rate Loan denominated in an Alternative Currency pursuant to Section 2.02; and
(c) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require.
“Revolving Borrowing” means a borrowing consisting of simultaneous U.S.
Revolving Credit Loans or Global Revolving Credit Loans of the same Type and, in
the case of Eurocurrency Rate Loans, having the same Interest Period made by
each of the applicable Revolving Lenders pursuant to Section 2.01(b).
“Revolving Commitment” means a U.S. Revolving Credit Commitment and/or a Global
Revolving Credit Commitment, as the context may require.


29

--------------------------------------------------------------------------------







“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in L/C Obligations and Swing Line Loans at
such time.
“Revolving Facility” means the U.S. Revolving Credit Facility and/or the Global
Revolving Credit Facility, as the context may require.
“Revolving Lender” means a U.S. Revolving Credit Lender and/or a Global
Revolving Credit Lender, as the context may require.
“Revolving Loan” means a U.S. Revolving Credit Loan and/or a Global Revolving
Credit Loan, as the context may require.
“Revolving Note” means a promissory note made by the Borrowers in favor of a
Revolving Lender evidencing Revolving Loans or Swing Line Loans, as the case may
be, made by such Revolving Lender, substantially in the form of Exhibit C.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”), the Government of
Canada or other relevant sanctions authority.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Ancillary Agreements” means, collectively, any and all Secured Cash
Management Agreements, Secured Hedge Agreements and Secured Other Facilities.
“Secured Ancillary Lenders” means, collectively, the Cash Management Banks, the
Hedge Banks and the Secured Facility Banks.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between a Loan Party or any Subsidiary of a Loan Party and
any Cash Management Bank.
“Secured Facility Bank” means any Person that entered (or will) enter into a
Permitted Lender Facility with a Loan Party, if such Person was (or is) a Lender
or an Affiliate of a Lender at the time it entered (or enters) into such
Permitted Lender Facility.
“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between a Loan Party or any Subsidiary of a Loan
Party and any Hedge Bank.
“Secured Other Facilities” means any Permitted Lender Facility that is entered
into by and between a Loan Party and any Secured Facility Bank; provided that
(a) no Permitted Lender Facility shall be a Secured Other Facility unless the
Administrative Agent has received written notice thereof, together with such
supporting documentation as the Administrative Agent may request; and (b) any
such Permitted Lender Facility shall cease to be a Secured Other Facility if the
Administrative Agent receives written notice thereof,


30

--------------------------------------------------------------------------------







in each case such notice to be provided by the Company and the applicable
Secured Facility Bank in accordance with Section 8.02.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Secured Ancillary Lenders, each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of one or more of the
Collateral Documents.
“Security Agreement” means a security and pledge agreement, in form and
substance satisfactory to the Administrative Agent, dated as of May 8, 2019 and
executed by the Company, the Domestic Subsidiaries of the Company (other than
any Excluded Subsidiary) and the Administrative Agent, as amended, amended and
restated, supplemented or otherwise modified from time to time.
“Security Agreement Supplement” means a Supplement to Security Agreement in the
form of Exhibit E to the Security Agreement or such other form acceptable to the
Administrative Agent.
“Solvent” means, with respect to any Person, as of any date of determination,
that (a) the amount of the “present fair saleable value” of the assets of such
Person will, as of such date, exceed the amount of all “liabilities of such
Person, contingent or otherwise,” as of such date, as such quoted terms are
determined in accordance with applicable federal, state, provincial or foreign
laws governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required on its debts as such debts become absolute
and matured, (c) such Person will not have, as of such date, an unreasonably
small amount of capital with which to conduct its business, and (d) such Person
will be able to pay its debts as they mature in each case after giving effect to
any right of indemnification and contribution of such Person from or to any
Affiliate.
“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the Global Swing Line Lender, as applicable, to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two Business Days prior
to the date as of which the foreign exchange computation is made; provided that
the Administrative Agent or the Global Swing Line Lender, as applicable, may
obtain such spot rate from another financial institution designated by the
Administrative Agent or the Global Swing Line Lender, as applicable, if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency.
“Sterling” and “£” means the lawful currency of the United Kingdom.
“Subject Statements” means any financial reporting or financial statements (and
any related disclosures) by or relating to the Company and its revenue
recognition practices in respect of concessions to distributors (and related
internal control reviews) in such reports and statements, as described in
Company’s press release dated August 15, 2016, as well as any resulting delay in
the filing of those and other financial reporting or financial statements by or
relating to the Company, including, in particular, the Company’s Annual Report
on Form 10-K for its fiscal year ended June 30, 2016, its Quarterly Report on
Form 10-Q for the quarter ended September 30, 2016, its Quarterly Report on Form
10-Q for the quarter ended December 31, 2016 and its Quarterly Report on Form
10-Q for the quarter ended March 31, 2017.


31

--------------------------------------------------------------------------------







“Subordinated Debt Documents” means any and all applicable agreements,
instruments and other documents pursuant to which any Subordinated Indebtedness
has been or will be issued or otherwise setting forth the terms of any such
Subordinated Indebtedness.
“Subordinated Indebtedness” means all debt which is subordinated in right of
payment to the prior final payment in full in cash of the Obligations; provided
that the terms of such subordination as well as the tenor thereof are
satisfactory to and approved in writing by the Required Lenders.
“Subordination Provisions” has the meaning specified in Section 8.01(l).
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company, unlimited liability company or other business entity
of which a majority of the shares of securities or other interests having
ordinary voting power for the election of directors or other governing body
(other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person and in respect of any entity
incorporated or established in Jersey, a subsidiary within the meaning of
articles 2 and 2A of the Companies (Jersey) Law 1991. Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Company.
“Subsidiary Guarantors” means each Domestic Subsidiary that has executed and
delivered to the Administrative Agent the Subsidiary Guaranty, whether on the
Closing Date or pursuant to Section 6.12, and including by means of delivery of
a supplement to the Subsidiary Guaranty.
“Subsidiary Guaranty” means the Amended and Restated Subsidiary Guaranty made by
the Subsidiary Guarantors in favor of the Administrative Agent and the Lenders,
substantially in the form of Exhibit F.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.


32

--------------------------------------------------------------------------------







“Swing Line Lender” means the U.S. Swing Line Lender and/or the Global Swing
Line Lender, as the context may require.
“Swing Line Loan” means a U.S. Swing Line Loan and/or a Global Swing Line Loan,
as the context may require.
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed or delivered, as
applicable) by a Responsible Officer of the Company.
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).
“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Company pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 2.01 under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The Term
Commitment of all of the Term Lenders on the Closing Date shall be $300,000,000.
“Term Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term Loans of all Term Lenders outstanding at
such time.
“Term Lender” means (a) at any time on or prior to the Closing Date, any Lender
that has a Term Commitment at such time and (b)at any time after the Closing
Date, any Lender that holds Term Loans at such time.
“Term Loan” means an advance made by any Term Lender under the Term Facility.
“Term Note” means a promissory note made by the Company in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit C.
“Third Amendment Effective Date” means March 31, 2019.
“Threshold Amount” means the greater of (a) $20,000,000 and (b) 3.00% of the
Company’s Consolidated Net Worth.


33

--------------------------------------------------------------------------------







“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and Outstanding Amount of all Term Loans
of such Lender at such time.
“Total Global Revolving Credit Outstandings” means the aggregate Outstanding
Amount of all Global Revolving Credit Loans and all Global Swing Line Loans.
“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans and all L/C Obligations.
“Total U.S. Revolving Credit Outstandings” means the aggregate Outstanding
Amount of all U.S. Revolving Credit Loans, all U.S. Swing Line Loans and all L/C
Obligations.
“Transition Period” means the period commencing on the date the Company or any
Subsidiary consummates an Acceptable Acquisition (provided that at such time and
after giving effect to such Acceptable Acquisition, the Company and its
Subsidiaries are in compliance with Section 7.07 and ending on the last day of
the fourth full fiscal quarter following the date of the consummation of such
Acceptable Acquisition.
“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.
“U.K. Loan Party” means any Loan Party incorporated in England and Wales.
“United Kingdom” and “U.K.” mean the United Kingdom of Great Britain and
Northern Ireland.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Revolving Credit Borrowing” means a borrowing consisting of simultaneous
U.S. Revolving Credit Loans of the same Type and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the U.S. Revolving
Credit Lenders pursuant to Section 2.01(b)(i).
“U.S. Revolving Credit Commitment” means, as to each Lender, its obligation to
(a) make U.S. Revolving Credit Loans to the Company and each Domestic Subsidiary
of the Company from time to time party hereto as a Designated Borrower pursuant
to Section 2.01(b)(i), (b) purchase participations in L/C Obligations, and (c)
purchase participations in U.S. Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “U.S. Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.
“U.S. Revolving Credit Facility” means, at any time, the aggregate amount of the
U.S. Revolving Credit Lenders’ U.S. Revolving Credit Commitments at such time.
As of the Closing Date, the U.S. Revolving Credit Facility is $550,000,000.
“U.S. Revolving Credit Lender” means, at any time, any Lender that has a U.S.
Revolving Credit Commitment at such time.


34

--------------------------------------------------------------------------------







“U.S. Revolving Credit Loan” has the meaning specified in Section 2.01(b)(i).
“U.S. Swing Line Lender” means Bank of America, in its capacity as provider of
U.S. Swing Line Loans, or any successor swing line lender of such swing line
loans hereunder.
“U.S. Swing Line Loan” has the meaning specified in Section 2.04(a)(i).
“U.S. Swing Line Sublimit” means an amount equal to the lesser of (a)
$10,000,000 and (b) the U.S. Revolving Credit Facility. The U.S. Swing Line
Sublimit is part of, and not in addition to, the U.S. Revolving Credit Facility.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof,”
“hereto,” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, preliminary statements, Exhibits and Schedules shall be
construed to refer to Articles, preliminary statements and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d)    Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, Disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a


35

--------------------------------------------------------------------------------







division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person. Any division of a limited
liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).

1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Company and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders such financial
statements and other documents as are required under this Agreement or as
otherwise reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Without limiting the foregoing, leases shall continue to be
classified and accounted for on a basis consistent with that reflected in the
Audited Financial Statements for all purposes of this Agreement, notwithstanding
any change in GAAP relating thereto, unless the parties hereto shall enter into
a mutually acceptable amendment addressing such changes, as provided for above.
(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

1.04    Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05    Exchange Rates; Currency Equivalents.
(a)    The Administrative Agent or the Global Swing Line Lender, as applicable,
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Credit Extensions and Outstanding
Amounts denominated in Alternative Currencies. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by Loan Parties hereunder or calculating financial covenants hereunder or except
as otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the


36

--------------------------------------------------------------------------------







Loan Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent or the L/C Issuer, as applicable.
(b)    Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Committed
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the L/C Issuer, as the case may be.
(c)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any rate that is an
alternative or replacement for or successor to any of such rate (including,
without limitation, any LIBOR Successor Rate) or the effect of any of the
foregoing or of any LIBOR Successor Rate Conforming Changes.

1.06    Additional Alternative Currencies.
(a)    The Company may from time to time request that Eurocurrency Rate Loans be
made in a currency other than those specifically listed in the definition of
“Alternative Currency;” provided that (i) such requested currency is an Eligible
Currency and (ii) such requested currency shall only be treated as a “LIBOR
Quoted Currency” to the extent that there is a published LIBOR rate for such
currency. In the case of any such request with respect to the making of
Eurocurrency Rate Loans, such request shall be subject to the approval of the
Administrative Agent and the Lenders.
(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent in its
sole discretion). In the case of any such request pertaining to Eurocurrency
Rate Loans, the Administrative Agent shall promptly notify each Appropriate
Lender thereof. Each Lender shall notify the Administrative Agent, not later
than 11:00 a.m., ten Business Days after receipt of such request whether it
consents, in its sole discretion, to the making of Eurocurrency Rate Loans in
such requested currency.
(c)    Any failure by a Lender to respond to such request within the time period
specified in the preceding sentence shall be deemed to be a refusal by such
Lender to permit Eurocurrency Rate Loans to be made in such requested currency.
If the Administrative Agent and all the Lenders consent to making Eurocurrency
Rate Loans in such requested currency, the Administrative Agent shall so notify
the Company and such currency shall thereupon be deemed for all purposes to be
an Alternative Currency hereunder for purposes of any Committed Borrowings of
Eurocurrency Rate Loans. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Company.

1.07     Change of Currency.
(a)    Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with


37

--------------------------------------------------------------------------------







effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Committed Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Committed Borrowing, at the end of the
then current Interest Period.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any country and any
relevant market conventions or practices relating to the change in currency.

1.08    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).

1.09    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

1.10    Successor to LIBOR.
(a)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Company or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to the Company) that the Company or Required Lenders (as applicable) have
determined, that:
(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including because the LIBOR Screen Rate is not
available or published on a current basis and such circumstances are unlikely to
be temporary,
(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or
(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Agreement, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar syndicated
credit facilities for such alternative benchmarks (any such proposed rate, a
“LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming Changes and any such amendment shall become effective at 5:00 p.m. on
the fifth Business Day after the


38

--------------------------------------------------------------------------------







Administrative Agent shall have posted such proposed amendment to all Lenders
and the Company unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment.
(b)     If no LIBOR Successor Rate has been determined and the circumstances
under clause (a)(i) of this Section exist or the Scheduled Unavailability Date
has occurred (as applicable), the Administrative Agent will promptly so notify
the Company and each Lender. Thereafter, (x) the obligation of the Lenders to
make or maintain Eurocurrency Rate Loans shall be suspended (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods), and (y) the
Eurocurrency Rate component shall no longer be utilized in determining the Base
Rate. Upon receipt of such notice, the Company may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurocurrency Rate Loans (to
the extent of the affected Eurocurrency Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.
(c)    Notwithstanding anything else herein, any definition of LIBOR Successor
Rate shall provide that in no event shall such LIBOR Successor Rate be less than
zero for purposes of this Agreement.

1.11    Dutch Terms. In this Agreement, where it relates to a Dutch Loan Party,
a reference to:
(a)    a necessary action to authorize where applicable includes, without
limitation, (i) any action required to comply with the Dutch Works Councils Act
(Wet op de ondernemingsraden); and (ii) obtaining a positive advice (positief
advies) from the competent works council(s);
(b)    a security interest includes any mortgage (hypotheek), pledge
(pandrecht), retention of title arrangement (eigendomsvoorbehoud), privilege
(voorrecht), right of retention (recht van retentie), right to


39

--------------------------------------------------------------------------------







reclaim goods (recht van reclame), and, in general, any right in rem (beperkt
recht), created for the purpose of granting security (goederenrechtelijk
zekerheidsrecht);
(c)    a winding-up, administration or dissolution includes a Dutch person being
declared bankrupt (failliet verklaard) or dissolved (ontbonden);
(d)    a moratorium or suspension of payments includes a surseance van betaling
and granted a moratorium or suspension of payments includes surseance verleend;
(e)    any step or procedure taken in connection with insolvency proceedings
includes a Dutch person having filed a notice under section 36 of the Tax
Collection Act of the Netherlands (Invorderingswet 1990);
(f)    a trustee, receiver or administrator includes a curator;
(g)    an administrator includes a bewindvoerder;
(h)    a liquidator includes a vereffenaar;
(i)    an attachment includes a beslag;
(j)    a group includes a groep;
(k)    a subsidiary includes a dochtermaatschappij;
(l)    an affiliate includes a groepsmaatschappij;
(m)    a merger includes a juridische fusie, aandelenfusie and bedrijfsfusie;
and
(n)    a director includes a bestuurder.

1.12    Jersey Terms. In this Agreement and each other Loan Document, unless
where it relates to a person: (i) incorporated; (ii) established; (iii)
constituted; (iv) formed; or (v) having its “centre of main interests” (as that
term is used in Article 3(1) of The Council of the European Union No.1346/2000)
on Insolvency Proceedings), in each case, in Jersey, a reference to:
(a)    a composition, compromise, assignment or arrangement with any creditor,
winding up, liquidation, administration, dissolution, insolvency event or
insolvency includes, without limitation, bankruptcy (as that term is interpreted
pursuant to Article 8 of the Interpretation (Jersey) Law 1954), a compromise or
arrangement of the type referred to in Article 125 of the Companies (Jersey) Law
1991 and any procedure or process referred to in Part 21 of the Companies
(Jersey) Law 1991;
(b)    a liquidator, receiver, administrative receiver, administrator or the
like includes, without limitation, the Viscount of the Royal Court of Jersey,
Autorisés or any other person performing the same function of each of the
foregoing;
(c)    Lien includes, without limitation, any hypothèque whether conventional,
judicial or arising by operation of law and any security interest created
pursuant to the Security Interests (Jersey) Law 1983 or Security Interests
(Jersey) Law 2012 and any related legislation; and


40

--------------------------------------------------------------------------------







(d)    any analogous proceedings or step being taken in connection with
insolvency includes any corporate action, legal proceedings or other formal
procedure or formal step being taken in relation to an application for a
declaration of en désastre being made in respect of any such entity or any of
its assets (or the making of such declaration).

1.13    Belgian Terms    . In this Agreement, where it relates to a Belgian Loan
Party, a reference to:
(a)    a “liquidator”, “receiver”, “administrative receiver”, “administrator” or
similar officer includes without limitation any curator/curateur,
vereffenaar/liquidateur, gedelegeerd rechter/juge délégué, gerechtsmandataris/
mandataire de justice, voorlopig bewindvoerder/administrateur judiciaire,
gerechtelijk bewindvoerder/administrateur judiciaire, mandataris ad
hoc/mandataire ad hoc and sekwester/séquestre;
(b)    a “suspension of payments”, “moratorium of any indebtedness”,
“winding-up”, “dissolution”, “administration” or “reorganisation” includes
without limitation any vereffening/liquidation, ontbinding/dissolution,
faillissement/faillite or sluiting van een onderneming/fermeture d’entreprise;
(c)    a “Security” includes without limitation a mortgage
(hypotheek/hypothèque), a pledge (pand/gage), a transfer by way of security
(overdracht ten titel van zekerheid/transfert à titre de garantie), any other
proprietary security interest (zakelijke zekerheid/sûreté réelle), a mandate to
grant a mortgage, a pledge or any other proprietary security interest (zakelijke
zekerheid/sûreté réelle) a privilege (voorrecht/privilège) and a retention of
title (eigendomsvoorbehoud/réserve de propriété);
(d)    “winding-up”, “administration” or “dissolution” includes without
limitation any vereffening/liquidation, ontbinding/dissolution and
faillissement/faillite;


41

--------------------------------------------------------------------------------







(e)    “attachment”, “execution” or analogous procedures includes without
limitation any uitvoerend beslag/saisie exécution and bewarend beslag/saisie
conservatoire; and
(f)    an “amalgamation” or “merger” includes without limitation an overdracht
van algemeenheid/transfert d’universalité, an overdracht van
bedrijfstak/transfert de branche d’activité, a splitsing/scission and a
fusie/fusion as well as assimilated transactions (gelijkgestelde
verrichtingen/operations assimilées) in accordance with Articles 676 and 677 of
the Belgian Company Code.

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

2.01    Committed Loans.
(a)    Term Loans. Subject to the terms and conditions set forth herein, each
Term Lender severally agrees to make a single loan to the Company, in Dollars on
the Closing Date in an amount not to exceed such Term Lender’s Applicable
Percentage of the Term Facility. The Term Borrowing shall consist of Term Loans
made simultaneously by the Term Lenders in accordance with their respective
Applicable Percentage of the Term Facility. Term Borrowings repaid or prepaid
may not be reborrowed. Term Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.


42

--------------------------------------------------------------------------------







(b)    Revolving Loans. Subject to the terms and conditions set forth herein,
(i) each U.S. Revolving Credit Lender severally agrees to make loans (each such
loan, a “U.S. Revolving Credit Loan”) to the Company and each Domestic
Subsidiary of the Company from time to time party hereto as a Designated
Borrower in Dollars, from time to time on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such U.S. Revolving Credit Lender’s U.S. Revolving
Credit Commitment; and (ii) each Global Revolving Credit Lender severally agrees
to make loans (each such loan, a “Global Revolving Credit Loan”) to the Company
or any Designated Foreign Borrower in Dollars or in one or more Alternative
Currencies from time to time (provided that (A) only the Company and any
Designated Foreign Borrower that is a Canadian Loan Party (each such Designated
Foreign Borrower, a “Canadian Borrower”) shall be permitted to borrow Loans
denominated in Canadian Dollars and (B) no Canadian Borrower shall be permitted
to borrow Loans denominated in any currency other than Canadian Dollars), on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Global Revolving Credit
Lender’s Global Revolving Credit Commitment; provided that (x) the Designated
Foreign Borrowers shall only be permitted to borrow Global Revolving Credit
Loans and (y) after giving effect to any Committed Borrowing under this Section
2.01(b):
(A)    (1) the Total U.S. Revolving Credit Outstandings shall not exceed the
U.S. Revolving Credit Facility and (2) the Total Global Revolving Credit
Outstandings shall not exceed the Global Revolving Credit Facility;
(B)    (1) the aggregate Outstanding Amount of the U.S. Revolving Credit Loans
of any U.S. Revolving Credit Lender, plus such U.S. Revolving Credit Lender’s
Applicable Percentage of the Outstanding Amount of all U.S. Swing Line Loans,
plus such U.S. Revolving Credit Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations shall not exceed such U.S. Revolving
Credit Lender’s U.S. Revolving Credit Commitment; and (2) the aggregate
Outstanding Amount of the Global Revolving Credit Loans of any Global Revolving
Credit Lender, plus such Global Revolving Credit Lender’s Applicable Percentage
of the Outstanding Amount of all Global Swing Line Loans shall not exceed such
Global Revolving Credit Lender’s Global Revolving Credit Commitment; and
(C)    the aggregate Outstanding Amount of all Committed Loans made to the
Designated Borrowers shall not exceed the Designated Foreign Borrower Sublimit.
Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrowers may borrow under this Section 2.01(b),
prepay under Section 2.05, and reborrow under this Section 2.01(b). Revolving
Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein.
Any Committed Borrowing made on the Closing Date or any of the three (3)
Business Days following the Closing Date shall be made as Base Rate Loans unless
the Company delivers a Funding Indemnity Letter not less than three (3) Business
Days prior to the date of such Committed Borrowing.

2.02    Borrowings, Conversions and Continuations of Committed Loans.
(a)    Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon the Company’s irrevocable notice to the Administrative Agent, which
may be given by (A) telephone or (B) a Committed Loan Notice; provided that any
telephonic notice must be confirmed promptly by delivery to the Administrative
Agent of a Committed Loan Notice. Each such Committed Loan Notice must be
received by the Administrative Agent not later than 12:00 p.m. (noon) (Eastern
time (for any Dollar-denominated or Canadian Dollar-denominated Loan request) or
London time (for any Alternative Currency-denominated (other than Canadian
Dollar-denominated) Loan request) (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Committed Loans, (ii) four Business Days (or
five Business Days in the case of a Special Notice Currency) prior to the
requested date of any Borrowing or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, and (iii) on the requested date of any
Borrowing of Base Rate Committed Loans. Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount equal to
the Dollar Equivalent of $1,000,000 or a whole multiple of the Dollar Equivalent
of $500,000 in excess thereof (or, in connection with any conversion or
continuation of a Term Loan, if less, the entire principal thereof then
outstanding). Except as provided in Sections 2.03(c) and 2.04(c), each Committed
Borrowing of or conversion to Base Rate Committed Loans shall be in a principal
amount equal to the Dollar Equivalent of $500,000 or a whole multiple of the
Dollar Equivalent of $100,000 in excess thereof (or, in connection with any
conversion or continuation of a Term Loan, if less, the entire principal thereof
then outstanding). Each Committed Loan Notice shall specify (i) whether the
Company is requesting a Committed Borrowing, a conversion of Committed Loans
from one Type to the other, or a continuation of Eurocurrency Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of
Committed Loans to be borrowed, converted or continued, (iv) the Type of
Committed Loans to be borrowed or to which existing Committed Loans are to be
converted, (v) if applicable, the duration of the Interest Period with respect
thereto, (vi) the currency of the Committed Loans to be borrowed, and (vii) if
applicable, the identity of the applicable Borrower. If the Company fails to
specify a currency in a Committed Loan Notice requesting a Borrowing, then the
Committed Loans so requested shall be made in Dollars. If the Company fails to
specify a Type of Committed Loan in a Committed Loan Notice or if the Company
fails to give a timely notice requesting a conversion or continuation, then the
applicable Committed Loans shall be made as, or converted to, Base Rate Loans;
provided that in the case of a failure to timely request a continuation of
Committed Loans denominated in an Alternative Currency, such Loans shall be
continued as Eurocurrency Rate Loans in their original currency with an Interest
Period of one month. Any automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If the Company requests a Borrowing
of, conversion to, or continuation of Eurocurrency Rate Loans in any such
Committed Loan Notice, but fails to specify an


43

--------------------------------------------------------------------------------







Interest Period, it will be deemed to have specified an Interest Period of one
month. No Committed Loan may be converted into or continued as a Committed Loan
denominated in a different currency, but instead must be prepaid in the original
currency of such Committed Loan and reborrowed in the other currency.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount (and currency) of its Applicable
Percentage under the Applicable Facility of the applicable Committed Loans, and
if no timely notice of a conversion or continuation is provided by the Company,
the Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans or continuation of Committed Loans
denominated in a currency other than Dollars, in each case as described in the
preceding clause. In the case of a Committed Borrowing, each Appropriate Lender
shall make the amount of its Committed Loan available to the Administrative
Agent in Same Day Funds at the Administrative Agent’s Office for the applicable
currency not later than 1:00 p.m., in the case of any Committed Loan denominated
in Dollars, and not later than the Applicable Time specified by the
Administrative Agent in the case of any Committed Loan in an Alternative
Currency, in each case on the Business Day specified in the applicable Committed
Loan Notice. Upon satisfaction of the applicable conditions set forth in Section
4.02 (and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Company
or the other applicable Borrower in like funds as received by the Administrative
Agent either by (i) crediting the account of such Borrower on the books of Bank
of America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Company; provided that if, on the date the
Committed Loan Notice with respect to such Borrowing denominated in Dollars is
given by the Company, there are L/C Borrowings outstanding, then the proceeds of
such Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and, second, shall be made available to the applicable Borrower as
provided above.
(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.
(d)    The Administrative Agent shall promptly notify the Company and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.
(e)    After giving effect to all Term Borrowings, all conversions of Term Loans
from one Type to the other, and all continuations of Term Loans as the same
Type, there shall not be more than four (4) Interest Periods in effect in
respect of the Term Facility. After giving effect to all Revolving Borrowings,
all conversions of Revolving Loans from one Type to the other, and all
continuations of Revolving Loans as the same Type, there shall not be more than
twelve (12) Interest Periods in effect in respect of the Revolving Facility.
(f)    Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Company, the Administrative Agent and such Lender.


44

--------------------------------------------------------------------------------








2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the U.S. Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars for the account of the Company,
and to amend or extend Letters of Credit previously issued by it, in accordance
with clause (b) below, and (2) to honor drawings under the Letters of Credit;
and (B) the U.S. Revolving Credit Lenders severally agree to participate in
Letters of Credit issued for the account of the Company and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (1) the Total Revolving Outstandings shall not
exceed the Revolving Facility, (2) the Total U.S. Revolving Credit Outstandings
shall not exceed the U.S. Revolving Credit Facility, (3) the aggregate
Outstanding Amount of the U.S. Revolving Credit Loans of any U.S. Revolving
Credit Lender, plus such U.S. Revolving Credit Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations shall not exceed such U.S.
Revolving Credit Lender’s U.S. Revolving Credit Commitment, and (4) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by the Company for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Company that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Company’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Company may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.
(ii)    The L/C Issuer shall not issue any Letter of Credit, if:
(A)    the expiry date of such requested Letter of Credit would occur more than
twelve months after the date of issuance, unless the Required Lenders have
approved such expiry date; or
(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the U.S. Revolving Credit Lenders
have approved such expiry date.
(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;


45

--------------------------------------------------------------------------------







(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000;
(D)    such Letter of Credit is to be denominated in a currency other than
Dollars;
(E)    any U.S. Revolving Credit Lender is at that time a Defaulting Lender,
unless the L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to the L/C Issuer (in its sole discretion) with
the Company or such U.S. Revolving Credit Lender to eliminate the L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to Section
2.17(a)(iv)) with respect to the Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion; or
(F)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.
(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
(vi)    The L/C Issuer shall act on behalf of the U.S. Revolving Credit Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX, subject to any
limitations set forth therein, with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Company delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the system provided by the
L/C Issuer, by personal delivery or by any other means acceptable to the L/C
Issuer. Such Letter of Credit Application must be received by the L/C Issuer and
the Administrative Agent not later than 11:00 a.m. at least two Business Days
(or such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder;


46

--------------------------------------------------------------------------------







(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Company shall furnish to the L/C Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the L/C
Issuer or the Administrative Agent may require.
(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Company and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any U.S. Revolving Credit Lender, the Administrative Agent
or any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Company or enter
into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each U.S. Revolving Credit Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the L/C Issuer a risk participation in such Letter of Credit in an amount
equal to the product of such U.S. Revolving Credit Lender’s Applicable
Percentage times the amount of such Letter of Credit.
(iii)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(iv)    If the Company so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Company shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the U.S. Revolving Credit Lenders shall be deemed to have
authorized (but may not require) the L/C Issuer to permit the extension of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided that the L/C Issuer shall not permit any such
extension if (A) the L/C Issuer has determined that it would not be permitted,
or would have no obligation at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
seven Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any U.S. Revolving Credit Lender


47

--------------------------------------------------------------------------------







or the Company that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Company and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Company shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Company fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each U.S. Revolving Credit Lender of the Honor Date,
the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the
amount of such U.S. Revolving Credit Lender’s Applicable Percentage thereof. In
such event, the Company shall be deemed to have requested a U.S. Revolving
Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the U.S. Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
(ii)    Each U.S. Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer at
the Administrative Agent’s Office for payments in an amount equal to its
Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each U.S. Revolving Credit
Lender that so makes funds available shall be deemed to have made a Base Rate
Committed Loan to the Company in such amount. The Administrative Agent shall
remit the funds so received to the L/C Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a U.S. Revolving Credit Borrowing of Base Rate Loans because the conditions set
forth in Section 4.02 cannot be satisfied or for any other reason, the Company
shall be deemed to have incurred from the L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each U.S. Revolving Credit Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing with respect to the Unreimbursed Amount and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
(iv)    Until each U.S. Revolving Credit Lender funds its U.S. Revolving Credit
Loan or L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
U.S. Revolving Credit Lender’s Applicable Percentage of such amount shall be
solely for the account of the L/C Issuer.
(v)    Each U.S. Revolving Credit Lender’s obligation to make U.S. Revolving
Credit Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as


48

--------------------------------------------------------------------------------







contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such U.S. Revolving
Credit Lender may have against the L/C Issuer, the Company or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided that each U.S. Revolving Credit Lender’s obligation to
make U.S. Revolving Credit Loans pursuant to this Section 2.03(c) is subject to
the conditions set forth in Section 4.02 (other than delivery by the Company of
a Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Company to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.
(vi)    If any U.S. Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such U.S. Revolving Credit Lender pursuant to the foregoing provisions
of this Section 2.03(c) by the time specified in Section 2.03(c)(ii), then,
without limiting the other provisions of this Agreement, the L/C Issuer shall be
entitled to recover from such U.S. Revolving Credit Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing. If such U.S. Revolving Credit Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such U.S.
Revolving Credit Lender’s Committed Loan included in the relevant Committed
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any U.S. Revolving Credit
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any U.S. Revolving Credit Lender such U.S.
Revolving Credit Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), if the Administrative Agent receives for the account of
the L/C Issuer any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the Company or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such U.S. Revolving Credit Lender its
Applicable Percentage thereof in the same funds as those received by the
Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each U.S.
Revolving Credit Lender shall pay to the Administrative Agent for the account of
the L/C Issuer its Applicable Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. The obligations of the U.S.
Revolving Credit Lenders under this clause shall survive the payment in full of
the Obligations and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Company to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and


49

--------------------------------------------------------------------------------







irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Company or any waiver by the
L/C Issuer which does not in fact materially prejudice the Company;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(vi)    any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;
(vii)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.
The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer. The Company shall be conclusively deemed
to have waived any such claim against the L/C Issuer and its correspondents
unless such notice is given as aforesaid.
(f)    Role of L/C Issuer. Each U.S. Revolving Credit Lender and the Company
agree that, in paying any drawing under a Letter of Credit, the L/C Issuer shall
not have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person


50

--------------------------------------------------------------------------------







executing or delivering any such document. None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
U.S. Revolving Credit Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the U.S. Revolving Credit
Lenders or the Required Lenders, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Company
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Company’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the L/C Issuer, the Administrative
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer shall be liable or responsible for any
of the matters described in clauses (i) through (viii) of Section 2.03(e);
provided that anything in such clauses to the contrary notwithstanding, the
Company may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Company, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Company which the
Company proves were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.
(g)    Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the L/C Issuer and the Company when a Letter of Credit is issued, the
rules of the ISP shall apply to each Letter of Credit. Notwithstanding the
foregoing, the L/C Issuer shall not be responsible to the Company for, and the
L/C Issuer’s rights and remedies against the Company shall not be impaired by,
any action or inaction of the L/C Issuer required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Law or any order of a jurisdiction where
the L/C Issuer or the beneficiary is located, the practice stated in the ISP or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade –
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.
(h)    Letter of Credit Fees. The Company shall pay to the Administrative Agent
for the account of each U.S. Revolving Credit Lender in accordance, subject to
Section 2.17, with its Applicable Percentage a Letter of Credit fee (the “Letter
of Credit Fee”) equal to the Applicable Rate times the daily amount available to
be drawn under such Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.08. Letter of Credit
Fees shall be (i) due and payable on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to


51

--------------------------------------------------------------------------------







the contrary contained herein, upon the request of the Required Lenders, while
any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Company shall pay directly to the L/C Issuer for its own account a
fronting fee at the rate per annum specified in the Fee Letter, computed on the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears. Such fronting fee shall be due and payable on the last
Business Day of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.09. In addition, the Company shall pay directly to the
L/C Issuer for its own account the reasonable and customary issuance,
presentation, amendment and other processing fees, and other reasonable and
standard costs and charges, of the L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

2.04    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, (i)
the U.S. Swing Line Lender, in reliance upon the agreements of the other U.S.
Revolving Credit Lenders set forth in this Section 2.04, may in its sole
discretion make loans in Dollars (each such loan, a “U.S. Swing Line Loan”) to
the Company and each Domestic Subsidiary of the Company from time to time party
hereto as a Designated Borrower from time to time on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of the U.S. Swing Line Sublimit, notwithstanding the fact
that such U.S. Swing Line Loans, when aggregated with the Applicable Percentage
of the Outstanding Amount of U.S. Revolving Credit Loans and L/C Obligations of
the U.S. Revolving Credit Lender acting as Swing Line Lender, may exceed the
amount of such Lender’s U.S. Revolving Credit Commitment, and (ii) the Global
Swing Line Lender, in reliance upon the agreements of the Global Revolving
Credit Lenders set forth in this Section 2.04, may in its sole discretion make
loans in one or more Alternative Currencies (each such loan, a “Global Swing
Line Loan”) to the Designated Foreign Borrowers (other than any Designated
Foreign Borrower that is a Jersey Loan Party) from time to time on any Business
Day during the Availability Period, in an aggregate amount not to exceed at any
time outstanding the amount of the Global Swing Line Sublimit; provided that (A)
after giving effect to any Swing Line Loan, (1) the Total Revolving Outstandings
shall not exceed the Revolving Facility, (2) the Total U.S. Revolving Credit
Outstandings shall not exceed the U.S. Revolving Credit Facility at such time,
(3) the Total Global Revolving Credit Outstandings shall not exceed the Global
Revolving Credit Facility at such time, (4) the aggregate Outstanding Amount of
the U.S. Revolving Credit Loans of any U.S. Revolving Credit Lender, plus such
U.S. Revolving Credit Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such U.S. Revolving Credit Lender’s Applicable
Percentage of the Outstanding Amount of all U.S. Swing Line Loans shall not
exceed such U.S. Revolving Credit Lender’s U.S. Revolving Credit Commitment, and
(5) the aggregate Outstanding Amount of the Global Revolving Credit Loans of any
Global Revolving Credit Lender, plus such Global Revolving Credit Lender’s
Applicable Percentage of the Outstanding Amount of all Global Swing Line Loans
shall not exceed such Global Revolving Credit Lender’s Global Revolving Credit
Commitment; (B) the Company shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan; and (C) the applicable Swing Line
Lender shall not be under any obligation to make any Swing Line Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that


52

--------------------------------------------------------------------------------







it has, or by such Credit Extension may have, Fronting Exposure. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each U.S. Swing Line Loan shall be a Base Rate
Loan, and each Global Swing Line Loan shall be a Loan that bears interest based
on (x) in the case of Global Swing Line Loans denominated in Canadian Dollars,
the Canadian Prime Rate and (y) in the case of Global Swing Line Loans
denominated in any other Alternative Currency, the applicable Overnight Rate for
Credit Extensions denominated in such Alternative Currency. Immediately upon the
making of a Swing Line Loan, each U.S. Revolving Credit Lender or Global
Revolving Credit Lender, as applicable, shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the applicable Swing
Line Lender a risk participation in such Swing Line Loan, in an amount equal to
the product of such Revolving Lender’s Applicable Percentage times the amount of
such Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s (in the case of U.S. Swing Line Loans) or a Designated Foreign
Borrower’s (in the case of Global Swing Line Loans) irrevocable notice to the
applicable Swing Line Lender and the Administrative Agent, which may be given by
(i) telephone or (ii) by a Swing Line Loan Notice; provided that any telephonic
notice must be confirmed promptly by delivery to the applicable Swing Line
Lender and the Administrative Agent of a Swing Line Loan Notice. Each such Swing
Line Loan Notice must be received by the applicable Swing Line Lender and the
Administrative Agent not later than (A) 1:00 p.m. Eastern time, in the case of
U.S. Swing Line Loans, or (B) 11:00 a.m. London time, in the case of Global
Swing Line Loans on the requested borrowing date, and shall specify (1) the
amount to be borrowed, which shall be a minimum of $100,000 (or, as applicable,
the Alternative Currency Equivalent thereof), and (2) the requested borrowing
date, which shall be a Business Day. Promptly after receipt by the applicable
Swing Line Lender of any Swing Line Loan Notice, such Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
such Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the applicable Swing Line Lender has
received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any U.S. Revolving Credit Lender or Global Swing
Line Lender, as applicable) prior to 2:00 p.m. (Eastern time, in the case of
U.S. Swing Line Loans, or London time, in the case of Global Swing Line Loans)
on the date of the proposed Swing Line Borrowing (A) directing the applicable
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, such Swing Line Lender will, not later than 3:00 p.m. (Eastern time, in
the case of U.S. Swing Line Loans, or London time, in the case of Global Swing
Line Loans) on the borrowing date specified in such Swing Line Loan Notice, make
the amount of its Swing Line Loan available to the applicable Borrower at its
office by crediting the account of such Borrower on the books of such Swing Line
Lender in Same Day Funds.
(c)    Refinancing of Swing Line Loans.
(i)    Each Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrowers (which hereby irrevocably authorize the
Swing Line Lenders to so request on their behalf), that each applicable
Revolving Lender make a Committed Loan in an amount equal to such Revolving
Lender’s Applicable Percentage of the amount of Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Loans, but subject to
the unutilized portion of the U.S. Revolving Credit Facility or the Global
Revolving Credit Facility, as applicable, and the conditions set forth in
Section 4.02. The applicable Swing Line Lender shall furnish the applicable
Borrower with a copy of the applicable Committed


53

--------------------------------------------------------------------------------







Loan Notice promptly after delivering such notice to the Administrative Agent.
Each applicable Revolving Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Committed Loan Notice available to
the Administrative Agent in the applicable currency in Same Day Funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the applicable Swing Line Lender
at the Administrative Agent’s Office for payments denominated in the applicable
currency not later than 1:00 p.m. (Eastern time, in the case of U.S. Swing Line
Loans, or London time, in the case of Global Swing Line Loans) on the day
specified in such Committed Loan Notice, whereupon, subject to Section
2.04(c)(ii), each Revolving Lender that so makes funds available shall be deemed
to have made a Committed Loan to the applicable Borrower in such amount. The
Administrative Agent shall remit the funds so received to the applicable Swing
Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Committed Loans submitted by the applicable Swing Line Lender as set forth
herein shall be deemed to be a request by such Swing Line Lender that each of
the applicable Revolving Lenders fund its risk participation in the relevant
Swing Line Loan and each applicable Revolving Lender’s payment to the
Administrative Agent for the account of the applicable Swing Line Lender
pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.
(iii)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the applicable Swing Line Lender any amount required to
be paid by such Revolving Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), such Swing Line
Lender shall be entitled to recover from such Revolving Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Swing Line Lender at a rate per annum equal to
the Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by such Swing Line Lender in
connection with the foregoing. If such Revolving Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Revolving Lender’s Committed Loan included in the relevant Committed Borrowing
or funded participation in the relevant Swing Line Loan, as the case may be. A
certificate of the applicable Swing Line Lender submitted to any Revolving
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.
(iv)    Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against the applicable Swing
Line Lender, the Borrowers or any other Person for any reason whatsoever, (B)
the occurrence or continuance of a Default, or (C) any other occurrence, event
or condition, whether or not similar to any of the foregoing; provided that each
Revolving Lender’s obligation to make Revolving Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 4.02. No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrowers to repay Swing Line Loans, together with interest as provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the applicable Swing Line Lender receives
any payment on account of such


54

--------------------------------------------------------------------------------







Swing Line Loan, such Swing Line Lender will distribute to such Revolving Lender
its Applicable Percentage thereof in the same funds as those received by such
Swing Line Lender.
(ii)    If any payment received by the applicable Swing Line Lender in respect
of principal or interest on any Swing Line Loan is required to be returned by
such Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by such Swing Line Lender in
its discretion), each applicable Revolving Lender shall pay to the applicable
Swing Line Lender its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate. The Administrative Agent will make such demand upon the request
of the applicable Swing Line Lender. The obligations of the Revolving Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(e)    Interest for Account of Swing Line Lender. The applicable Swing Line
Lender shall be responsible for invoicing the applicable Borrower for interest
on the Swing Line Loans. Until each Revolving Lender funds its Base Rate
Committed Loan or risk participation pursuant to this Section 2.04 to refinance
such Revolving Lender’s Applicable Percentage of any Swing Line Loan, interest
in respect of such Applicable Percentage shall be solely for the account of the
applicable Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The applicable Borrower shall
make all payments of principal and interest in respect of Swing Line Loans
directly to the applicable Swing Line Lender.

2.05    Prepayments.
(a)    Optional.
(i)    Each Borrower may, upon notice from the Company to the Administrative
Agent pursuant to delivery to the Administrative Agent of a Notice of Loan
Prepayment, at any time or from time to time voluntarily prepay Committed Loans
in whole or in part without premium or penalty; provided that (i) such notice
must be received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Dollars, (B) four Business Days (or five, in the case of
prepayment of Loans denominated in Special Notice Currencies) prior to any date
of prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (C) on the date of prepayment of Base Rate Committed Loans; (ii) any
prepayment of Eurocurrency Rate Loans denominated in Dollars shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof; (iii) any prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies shall be in a minimum principal amount of the Alternative
Currency Equivalent of $1,000,000 or a whole multiple of the Alternative
Currency Equivalent of $500,000 in excess thereof; and (iv) any prepayment of
Base Rate Committed Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Committed Loans to be
prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by the
Company, the applicable Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein; provided that if such notice is given in connection with a refinancing
of all Obligations (other than contingent indemnification obligations), such
notice may be conditional on the effectiveness of the


55

--------------------------------------------------------------------------------







replacement credit agreement or other similar document and may be revoked by the
Company if such condition is not satisfied. Any prepayment of a Eurocurrency
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
prepayment of the outstanding Term Loans pursuant to this clause shall be
applied to the principal repayment installments thereof in inverse order of
maturity. Each such prepayment shall be applied to the Committed Loans of the
Lenders in accordance with their respective Applicable Percentages.
(ii)    The Company may, upon notice to the applicable Swing Line Lender
pursuant to delivery to such Swing Line Lender of a Notice of Loan Prepayment
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by such Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. (Eastern time, in
the case of U.S. Swing Line Loans, or London time, in the case of Global Swing
Line Loans) on the date of the prepayment, and (ii) any such prepayment shall be
in a minimum principal amount of $100,000 (or, as applicable, the Alternative
Currency Equivalent thereof). Each such notice shall specify the date and amount
of such prepayment. If such notice is given by the Company, the Company shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.
(b)    Mandatory.
(i)    If for any reason the Total Revolving Outstandings at any time exceed the
Revolving Facility then in effect, the Borrowers shall promptly prepay Loans
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided that the Company shall not be required to Cash
Collateralize the L/C Obligations pursuant hereto unless after the prepayment in
full of the Loans the Total Revolving Outstandings exceed the Revolving Facility
then in effect. Such Cash Collateral shall be subject to reduction in accordance
with Section 2.16.
(ii)    If the Administrative Agent notifies the Company at any time that the
Outstanding Amount of all Loans denominated in Alternative Currencies at such
time exceeds an amount equal to 105% of the Global Revolving Credit Facility
then in effect, then, within two Business Days after receipt of such notice, the
Borrowers shall prepay Loans in an aggregate amount sufficient to reduce such
Outstanding Amount as of such date of payment to an amount not to exceed 100% of
the Global Revolving Credit Facility then in effect.
(iii)    If, immediately following any Disposition of property by any Loan Party
or any of their respective Subsidiaries (other than any Disposition of any
property permitted by Section 7.05(a), (c), (d), (e), (f), or (h)), Consolidated
Leverage Ratio, after giving pro forma effect to such Disposition, is greater
than 4.00 to 1.00, the Borrowers shall prepay an aggregate principal amount of
Loans equal to 75% of such Net Cash Proceeds immediately upon receipt thereof by
such Person (such prepayments to be applied as set forth in clause (vi) below).
(iv)    Upon any Extraordinary Receipt received by or paid to or for the account
of any Loan Party or any of their respective Subsidiaries during the Leverage
Period, and not otherwise included in clause (iii) of this Section 2.05(b), the
Borrowers shall prepay an aggregate principal amount of Loans equal to 100% of
all Net Cash Proceeds received therefrom immediately upon receipt thereof by
such Loan Party or such Subsidiary (such prepayments to be applied as set forth
in clause (vi) below); provided, however, that with respect to any proceeds of
insurance, condemnation awards (or payments in lieu thereof) or indemnity
payments, at the election of the


56

--------------------------------------------------------------------------------







Company (as notified by the Company to the Administrative Agent on or prior to
the date of receipt of such insurance proceeds, condemnation awards or indemnity
payments), and so long as no Default shall have occurred and be continuing, such
Loan Party or such Subsidiary may apply within 365 days after the receipt of
such cash proceeds to replace or repair the equipment, fixed assets or real
property in respect of which such cash proceeds were received; and provided,
further, however, that any cash proceeds not so applied shall be immediately
applied to the prepayment of the Loans as set forth in this Section 2.05(b)(iv).
(v)    The Loan Parties shall prepay an aggregate principal amount of the Loans
equal to 100% of the Net Cash Proceeds received by the Company or any other Loan
Party in connection with the HPPC Disposition immediately upon receipt thereof
(such prepayments to be applied as set forth in clause (vi) below).
(vi)    All prepayments of the Loans contemplated by this Section 2.05(b) shall
be applied, first, to the principal repayment installments of the Term Loans in
inverse order of maturity, second, ratably to the L/C Borrowings and the Swing
Line Loans, third, ratably to the outstanding Revolving Loans, and, fourth, to
Cash Collateralize the remaining L/C Obligations. The amount remaining, if any,
after the prepayment in full of all Term Loans, L/C Borrowings, Swing Line Loans
and Revolving Loans outstanding at such time and the Cash Collateralization of
the remaining L/C Obligations in full may be retained by Loan Parties for use in
the ordinary course of their business. Upon the drawing of any Letter of Credit
that has been Cash Collateralized, the funds held as Cash Collateral shall be
applied (without any further action by or notice to or from the Company or any
other Loan Party) to reimburse the L/C Issuer or the Revolving Credit Lenders,
as applicable. may be retained by the Company for use in the ordinary course of
its business.
(vii)    Notwithstanding any of the other provisions of clauses (iii) or (iv) of
this Section 2.05(b), so long as no Default under Section 8.01(a) or Section
8.01(f), or Event of Default shall have occurred and be continuing, if, on any
date on which a prepayment would otherwise be required to be made pursuant to
clauses (iii) or (iv) of this Section 2.05(b), the aggregate amount of Net Cash
Proceeds required by such clause to be applied to prepay Loans on such date is
less than or equal to $1,000,000, the Borrower may defer such prepayment until
the first date on which the aggregate amount of Net Cash Proceeds or other
amounts otherwise required under clauses (iii) or (iv) of this Section 2.05(b)
to be applied to prepay Loans exceeds $1,000,000. During such deferral period
the Company may apply all or any part of such aggregate amount to prepay
Revolving Loans and may, subject to the fulfillment of the applicable conditions
set forth in Article IV, reborrow such amounts (which amounts, to the extent
originally constituting Net Cash Proceeds, shall be deemed to retain their
original character as Net Cash Proceeds when so reborrowed) for application as
required by this Section 2.05(b). Upon the occurrence of a Default under
Section 8.01(a) or Section 8.01(f), or an Event of Default during any such
deferral period, the Company shall immediately prepay the Loans in the amount of
all Net Cash Proceeds received by the applicable Loan Party and other amounts,
as applicable, that are required to be applied to prepay Loans under this
Section 2.05(b) (without giving effect to the first and second sentences of this
clause (vii)) but which have not previously been so applied.


57

--------------------------------------------------------------------------------








2.06    Termination or Reduction of Commitments. (a) The Company may, upon
notice to the Administrative Agent, terminate the Global Revolving Credit
Facility, the U.S. Revolving Credit Facility, the Letter of Credit Sublimit, the
Global Swing Line Sublimit or the U.S. Swing Line Sublimit, or from time to time
permanently reduce the Global Revolving Credit Facility, the U.S. Revolving
Credit Facility, the Letter of Credit Sublimit, the Global Swing Line Sublimit
or the U.S. Swing Line Sublimit; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. five Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof, (iii) the Company shall not terminate or reduce
(A) the U.S. Revolving Credit Facility if, after giving effect thereto and to
any concurrent prepayments hereunder, the Total U.S. Revolving Credit
Outstandings would exceed the U.S. Revolving Credit Facility, (B) the Global
Revolving Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Global Revolving Credit Outstandings would
exceed the Global Revolving Credit Facility, (C) the Letter of Credit Sublimit
if, after giving effect thereto, the Outstanding Amount of L/C Obligations not
fully Cash Collateralized hereunder would exceed the Letter of Credit Sublimit,
(D) the U.S. Swing Line Sublimit if, after giving effect thereto and to any
concurrent prepayments hereunder, the Outstanding Amount of U.S. Swing Line
Loans would exceed the U.S. Swing Line Sublimit or (E) the Global Swing Line
Sublimit if, after giving effect thereto and to any concurrent prepayments
hereunder, the Outstanding Amount of Global Swing Line Loans would exceed the
Global Swing Line Sublimit, and (iv) if, after giving effect to any reduction of
the applicable Revolving Facility, the Letter of Credit Sublimit, the Designated
Foreign Borrower Sublimit, the U.S. Swing Line Sublimit or the Global Swing Line
Sublimit (in any case, as applicable) exceeds the amount of such Revolving
Facility, such Sublimit shall be automatically reduced by the amount of such
excess; and provided, further, that if such notice is given in connection with a
refinancing of all Obligations (other than contingent indemnification
obligations), such notice may be conditional on the effectiveness of the
replacement credit agreement or other similar document and may be revoked by the
Company if such condition is not satisfied. The Administrative Agent will
promptly notify the Lenders of any such notice of termination or reduction of
the applicable Revolving Facility or sublimit under this clause (a). The amount
of any reduction of the U.S. Revolving Credit Facility shall not be applied to
the Letter of Credit Sublimit unless otherwise specified by the Company. Any
reduction of the applicable Revolving Facility shall be applied to the
Commitment of each applicable Revolving Lender according to its Applicable
Percentage. All fees accrued until the effective date of any termination of
either Revolving Facility shall be paid on the effective date of such
termination.
(a)    The aggregate Term Commitments shall be automatically and permanently
reduced to zero on the date of the Term Borrowing.

2.07    Repayment of Loans.
(a)    Term Loans. The Company shall repay to the Term Lenders the aggregate
principal amount of all Term Loans outstanding on the last day of each fiscal
quarter (commencing with the fiscal quarter ending June 30, 2018) in an amount
equal to $3,750,000 (which amount shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.05), unless accelerated sooner pursuant to Section 8.02; provided that
(i) the final principal repayment installment of the Term Loans shall be repaid
on the Maturity Date for the Term Facility and in any event shall be in an
amount equal to the aggregate principal amount of all Term Loans outstanding on
such date and (ii) (A) if any principal repayment installment to be made by the
Company (other than principal repayment installments on Eurocurrency Rate Loans)
shall come due on a day other than a Business Day, such principal repayment
installment shall be due on the next succeeding Business Day, and such extension
of time shall be reflected in computing interest or fees, as the case may be,
and (B) if any principal repayment installment to be made by the Company on a
Eurocurrency Rate Loan shall come due on a day other than a Business Day, such
principal repayment installment shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such
principal repayment installment into another calendar month, in which event such
principal repayment installment shall be due on the immediately preceding
Business Day.
(b)    Revolving Loans. Each Borrower shall repay to (i) the U.S. Revolving
Credit Lenders on the Maturity Date the aggregate principal amount of all U.S.
Revolving Credit Loans made to such Borrower


58

--------------------------------------------------------------------------------







outstanding on such date and (ii) the Global Revolving Credit Lenders on the
Maturity Date the aggregate principal amount of all Global Revolving Credit
Loans made to such Borrower outstanding on such date.
(c)    Swing Line Loans. The Company shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date.


59

--------------------------------------------------------------------------------








2.08    Interest. (a) Subject to the provisions of clause (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate; (ii) each Base Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; (iii) each U.S. Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate; and (iv) each
Global Swing Line Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the
overnight Eurocurrency Rate for Credit Extensions denominated in the applicable
Alternative Currency plus the Applicable Rate.
(b)    (i)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii)    If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(iii)    Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(v)    Unpaid interest due by a Belgian Loan Party will be compounded with that
overdue amount only if, in accordance with article 1154 of the Belgian Civil
Code that interest is due for a period of at least one year, but will remain
immediately due and payable.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
(d)    For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

2.09    Fees. In addition to certain fees described in clauses (h) and (i) of
Section 2.03:
(a)    Commitment Fee. The Company shall pay to the Administrative Agent for the
account of each (i) U.S. Revolving Credit Lender in accordance with its
Applicable Percentage, a commitment fee in


60

--------------------------------------------------------------------------------







Dollars equal to the Applicable Rate times the actual daily amount by which the
U.S. Revolving Credit Facility exceeds the sum of (A) the Outstanding Amount of
U.S. Revolving Credit Loans and (B) the Outstanding Amount of L/C Obligations;
and (ii) Global Revolving Credit Lender in accordance with its Applicable
Percentage, a commitment fee in Dollars equal to the Applicable Rate times the
actual daily amount by which the Global Revolving Credit Facility exceeds the
Outstanding Amount of Global Revolving Credit Loans. For the avoidance of doubt,
the Outstanding Amount of Swing Line Loans shall not be taken into consideration
in determining the commitment fee. The commitment fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.
(b)    Other Fees. (i) The Company shall pay to the Administrative Agent for its
own account, in Dollars, fees in the amounts and at the times specified in the
Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
(ii)    Each Borrower shall pay to the Lenders, in Dollars, such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

2.10    Computations; Retroactive Adjustments.
(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurocurrency Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Loans denominated in Alternative Currencies
as to which market practice differs from the foregoing, in accordance with such
market practice. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error. With respect to all Non-LIBOR Quoted Currencies, the
calculation of the applicable interest rate shall be determined in accordance
with market practice.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Lenders determine that (i) the Consolidated Leverage Ratio as calculated by the
Company as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Leverage Ratio would have resulted in higher pricing for
such period, each Borrower shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the applicable Lenders or the
L/C Issuer, as the case may be, promptly on demand by the Administrative Agent


61

--------------------------------------------------------------------------------







(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to any Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This clause shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(h) or 2.08(b) or under Article VIII. The
Borrowers’ obligations under this clause shall survive for a period of 180 days
following the termination of the Aggregate Commitments and the repayment of all
other Obligations hereunder.


62

--------------------------------------------------------------------------------








2.11    Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender to a Borrower made through the Administrative Agent, such
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans to such Borrower in
addition to such accounts or records. Each Lender may attach schedules to a Note
and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in clause (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12    Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrowers shall be made free and clear of and without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder with respect to
principal and interest on Loans denominated in an Alternative Currency shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office in
such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, any Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, such Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount. The Administrative Agent will promptly distribute to each Lender
its Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent (i) after 2:00 p.m.,
in the case of payments in Dollars, or (ii) after the Applicable Time specified
by the Administrative Agent in the case of payments in an Alternative Currency,
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by any Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.
(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurocurrency Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans,


63

--------------------------------------------------------------------------------







prior to 12:00 noon on the date of such Committed Borrowing) that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Committed Borrowing, the Administrative Agent may assume that such Lender has
made such share available on such date in accordance with Section 2.02 (or, in
the case of a Committed Borrowing of Base Rate Loans, that such Lender has made
such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Committed Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans. If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
Committed Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Committed Loan included in such Committed Borrowing.
Any payment by such Borrower shall be without prejudice to any claim such
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.
(ii)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if such Borrower has not in fact made
such payment, then each of the Appropriate Lenders or the L/C Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this clause (b) shall be conclusive, absent manifest
error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no


64

--------------------------------------------------------------------------------







Lender shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment under
Section 10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of a Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.16 or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to the Company or any
Subsidiary thereof (as to which the provisions of this Section shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

2.14    Designated Borrowers. (a) The Company may at any time, upon not less
than 15 Business Days’ notice from the Company to the Administrative Agent (or
such shorter period as may be agreed by the Administrative Agent in its sole
discretion), designate any additional wholly-owned Subsidiary of the Company (an
“Applicant Borrower”) as a Designated Borrower (including, in the case of any
Foreign Subsidiary, as a Designated Foreign Borrower) to receive Loans hereunder
by delivering to the Administrative Agent (which shall promptly deliver
counterparts thereof to each Lender) a duly executed notice and agreement in
substantially the form of Exhibit H (a “Designated Borrower Request and
Assumption Agreement”). The parties hereto acknowledge and agree that prior to
any Applicant Borrower becoming entitled to utilize the credit facilities
provided for herein (i) the Administrative Agent and the Lenders (including, for
the avoidance of doubt, the U.S. Swing Line Lender and the Global Swing Line
Lender) that are to provide Commitments and/or Loans in favor of an Applicant
Borrower must each agree to such Applicant Borrower becoming a Borrower,
(ii) the Administrative Agent and the Lenders (including, for the avoidance of
doubt, the U.S. Swing Line Lender and the Global Swing Line Lender) shall have
received


65

--------------------------------------------------------------------------------







such supporting resolutions, incumbency certificates, opinions of counsel,
documents of the type referred to in clauses (iii), (iv) and (v) of
Section 4.01(a) and other documents or information, in form, content and scope
reasonably satisfactory to the Administrative Agent, as may be reasonably
required by the Administrative Agent or the Required Lenders in their sole
discretion (including, for the avoidance of doubt, any “know your customer” or
similar identification information reasonably requested by the Administrative
Agent or any Lender in order for the Administrative Agent or such Lender to
carry out and be satisfied that it has complied with the results of all
necessary “know your customer” or other similar checks under all applicable
Laws, and such compliance has been confirmed), and Notes signed by such new
Borrowers to the extent any Lenders so require, and (iii) without limitation of
the foregoing, any such Applicant Borrower that is a direct or indirect Foreign
Subsidiary of the Company shall have complied with the requirements of Section
6.12(b) to the extent required by the Administrative Agent in its sole
discretion (the requirements in clauses (i) (ii) and (iii) are, collectively,
the “Designated Borrower Requirements”). If the Designated Borrower Requirements
are met, the Administrative Agent shall send a notice in substantially the form
of Exhibit I (a “Designated Borrower Notice”) to the Company and the Lenders
specifying the effective date upon which the Applicant Borrower shall constitute
a Designated Borrower for purposes hereof, whereupon each of the Lenders agrees
to permit such Designated Borrower to receive Loans hereunder, on the terms and
conditions set forth herein, and each of the parties agrees that such Designated
Borrower otherwise shall be a Borrower for all purposes of this Agreement;
provided that no Committed Loan Notice or Letter of Credit Application may be
submitted by or on behalf of such Designated Borrower until the date five
Business Days after such effective date.
(b)    The Obligations of the Company and each Borrower that is a Domestic
Subsidiary shall be joint and several in nature. The Obligations of all
Designated Foreign Borrowers shall be several in nature.
(b)    Each Subsidiary of the Company that is or becomes a “Designated Borrower”
pursuant to this Section 2.14 hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any Loans
made by the Lenders to any such Designated Borrower hereunder. Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given or taken by all Borrowers, or by
each Borrower acting singly, shall be valid and effective if given or taken only
by the Company, whether or not any such other Borrower joins therein. Any
notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Designated Borrower.
(b)    The Company may from time to time, upon not less than 15 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such; provided that there are no outstanding
Loans payable by such Designated Borrower, or other amounts payable by such
Designated Borrower on account of any Loans made to it, as of the effective date
of such termination. The Administrative Agent will promptly notify the Lenders
of any such termination of a Designated Borrower’s status. The Administrative
Agent shall, within 15 days of receipt of a written request of the Company, take
such action and execute such documents as the Company shall reasonably request,
at the sole cost and expense of the Company, to give effect to the termination,
release and discharge of such former Designated Borrower’s obligations as a
Designated Borrower (and the release of all Liens on the assets of such former
Designated Borrower securing the Obligations), in each case so long as no
Default has occurred and is continuing.


66

--------------------------------------------------------------------------------







(e)    Effective as of the Closing Date, the Lenders agree that each of the
following Foreign Subsidiaries of the Company may become a “Designated Borrower”
pursuant hereto (subject to satisfaction of the other conditions set forth in
this Section 2.14) without any further written consent from the Lenders:
Hain Celestial Canada ULC
Hain Frozen Foods UK Limited
Ella’s Kitchen Group Limited
Mona Sojaland GmbH
Natumi GmbH
Lima, Natuurvoedingsbedrijf - Lima, Manufacture D’aliments Naturels
Terra Chips BV
Hain Celestial Jersey Limited


2.15    Increase in Commitments.
(a)    Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the Company
may from time to time request (x) an increase in the U.S. Revolving Credit
Facility and/or the Global Revolving Credit Facility and/or (y) the
establishment of one or more new term loan commitments (each, an “Incremental
Term Commitment”) by an amount (after giving effect to all increases under
clauses (x) and (y)) not exceeding $400,000,000 in the aggregate (for all such
requests); provided that (i) any such request for an increase shall be in a
minimum amount of $25,000,000, and (ii) the Company may make a maximum of six
(6) such requests. At the time of sending such notice, the Company (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Lenders).
(b)    Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to (i) increase its
applicable Revolving Commitment or (ii) provide an Incremental Term Commitment,
and, if so, whether by an amount equal to, greater than, or less than its
Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined any such requested
increase.
(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Company and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent, and,
in the case of any increase in either Revolving Facility, the L/C Issuer and the
Swing Line Lender (which approvals shall not be unreasonably withheld), the
Company may also invite additional Eligible Assignees to become Lenders pursuant
to a joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.
(d)    Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Company shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Company and the Lenders of the final allocation of such increase and
the Increase Effective Date.
(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Company shall deliver to the Administrative Agent (for
distribution to the Lenders) a certificate of each Loan Party dated as of the
Increase Effective Date signed by a Responsible Officer of such Loan Party (i)
certifying and attaching the resolutions adopted by such Loan Party approving or
consenting to such increase, and (ii)


67

--------------------------------------------------------------------------------







in the case of the Company, certifying that, before and after giving effect to
such increase, (A) the representations and warranties contained in Article V and
the other Loan Documents are true and correct on and as of the Increase
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Section 2.15, the
representations and warranties contained in clauses (a) and (b) of Section 5.05
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01, and (B) no Default exists.
The Borrowers shall prepay any Committed Loans outstanding on the Increase
Effective Date (and pay any additional amounts required pursuant to Section
3.05) to the extent necessary to keep the outstanding Committed Loans ratable
with any revised Applicable Percentages arising from any nonratable increase in
the Commitments under this Section.
(f)    Terms of New Loans and Commitments. The terms and provisions of Loans
made pursuant to this Section 2.15 shall be as follows:
(i)    terms and provisions of incremental Term Loans made pursuant to the
Incremental Term Commitment (the “Incremental Term Loans”) shall be, except as
otherwise set forth herein or in the applicable joinder, identical to the Term
Loans (it being understood that Incremental Term Loans may be a part of the Term
Loans) and to the extent that the terms and provisions of Incremental Term Loans
are not identical to the Term Loans (except to the extent permitted by clause
(iii), (iv) or (v) below) they shall be reasonably satisfactory to the
Administrative Agent; provided that in any event the Incremental Term Loans must
comply with clauses (iii), (iv) and (v) below;
(ii)    the terms and provisions of Revolving Loans made pursuant to new
Commitments under this Section shall be identical to the applicable Revolving
Loans (whether Global Revolving Credit Loans or U.S. Revolving Credit Loans);
(iii)    the weighted average life to maturity of any Incremental Term Loans
shall be no shorter than the remaining weighted average life to maturity of the
then existing Term Loans;
(iv)    the maturity date of Incremental Term Loans shall not be earlier than
the Maturity Date for Term Loans;
(v)    the Applicable Rate for Incremental Term Loans shall be determined by the
Company and the Lenders of the Incremental Term Loans; provided that, in the
event that (A) such Incremental Term Loans are incurred prior to the first
anniversary of the Closing Date and (B) the Applicable Rate for any Incremental
Term Loan is greater than the Applicable Rate for the Term Loans by more than
fifty (50) basis points, then the Applicable Rate for the Term Loans shall be
increased to the extent necessary so that the Applicable Rate for the
Incremental Term Loans is equal to the Applicable Rate for the Term Loans plus
fifty (50) basis points, and the Applicable Rate for Revolving Loans (at each
point in the table set forth in the definition of “Applicable Rate,” to the
extent applicable) shall be increased by the same number of basis points as the
Applicable Rate for the Term Loan is increased; provided further that, in
determining the Applicable Rate applicable to the Term Loans and the Incremental
Term Loans, (x) original issue discount (“OID”) or upfront fees (which shall be
deemed to constitute like amounts of OID) payable by the applicable Borrowers to
the Lenders of the Term Loans or the Incremental Term Loans in the primary
syndication thereof shall be included (with OID being equated to interest based
on an assumed four-year life to maturity), (y) customary arrangement or
commitment fees payable to the Arranger (or its respective affiliates) in
connection with the Term Loans or to one or more arrangers (or their affiliates)
of the Incremental Term Loans shall be excluded; and (z) if the Eurocurrency or
Base Rate “floor” for the Incremental Term Loans is greater than the
Eurocurrency or Base Rate “floor,” respectively, for the existing Term


68

--------------------------------------------------------------------------------







Loans, the difference between such floor for the Incremental Term Loans and the
existing Term Loans shall be equated to an increase in the Applicable Rate for
purposes of this clause (v).
(g)    Making of Incremental Term Loans. On any Increase Effective Date on which
new Commitments for Term Loans are effective, subject to the satisfaction of the
foregoing terms and conditions, each Lender of such new Commitment shall make a
Term Loan to the Company in an amount equal to its new Commitment.
(h)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary. In addition, unless otherwise
specifically provided herein, all references in Loan Documents to Revolving
Loans or Term Loans shall be deemed, unless the context otherwise requires, to
include references to Revolving Loans and Term Loans made pursuant to this
Section.

2.16    Cash Collateral.
(a)    Certain Credit Support Events. If (i) the L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the Company shall
be required to provide Cash Collateral pursuant to Section 8.02(c), or (iv)
there shall exist a Defaulting Lender, the Company shall immediately (in the
case of clause (iii) above) or within one Business Day (in all other cases)
following any request by the Administrative Agent or the L/C Issuer, provide
Cash Collateral in an amount not less than the applicable Minimum Collateral
Amount (determined in the case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.17(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).
(b)    Grant of Security Interest. The Company, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.16(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Company will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America. The Company shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.03, 2.04, 2.05, 2.17 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)


69

--------------------------------------------------------------------------------







(vi))) or (ii) the determination by the Administrative Agent and the L/C Issuer
that there exists excess Cash Collateral; provided that (A) any such release
shall be without prejudice to, and any disbursement or other transfer of Cash
Collateral shall be and remain subject to, any other Lien conferred under the
Loan Documents and the other applicable provisions of the Loan Documents, and
(B) the Person providing Cash Collateral and the L/C Issuer may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

2.17    Defaulting Lenders. (a) Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
10.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or the Swing Line Lenders hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.16; fourth, as the Company
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.16; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or the Swing Line Lenders as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, the L/C Issuer or any Swing
Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Company as a result of any judgment of a court of competent jurisdiction
obtained by the Company against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swing Line Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.17(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash


70

--------------------------------------------------------------------------------







Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Company shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.16.
(C)    With respect to any fee payable under Section 2.09(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Company shall (or shall cause the applicable Designated
Borrower to) (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations or Swing Line Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the L/C Issuer and Swing Line Lender, as applicable, the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting Lender,
and (z) not be required to pay the remaining amount of any such fee.
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that (x)
the conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Company shall have otherwise notified the
Administrative Agent at such time, the applicable Borrowers shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving Credit Exposure
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment.
No reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Company shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.16.
(b)    Defaulting Lender Cure. If the Company, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may


71

--------------------------------------------------------------------------------







include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Committed Loans and funded and unfunded participations
in Letters of Credit and Swing Line Loans to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.17(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Company while such Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

2.18    Designated Lenders. Each of the Administrative Agent, the L/C Issuer and
each Lender at its option may make any Credit Extension or otherwise perform its
obligations hereunder through any Lending Office (each, a “Designated Lender”);
provided that any exercise of such option shall not affect the obligation of
such Borrower to repay any Credit Extension in accordance with the terms of this
Agreement. Any Designated Lender shall be considered a Lender; provided that in
the case of an Affiliate or branch of a Lender, all provisions applicable to a
Lender shall apply to such Affiliate or branch of such Lender to the same extent
as such Lender; provided that for the purposes only of voting in connection with
any Loan Document, any participation by any Designated Lender in any outstanding
Credit Extension shall be deemed a participation of such Lender.

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (a) Any and all payments by or on account of any obligation of the
respective Loan Parties under any Loan Document shall be made without deduction
or withholding for any Taxes, except as required by applicable Laws. If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or any Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to clause (e) of this Section.
(ii)    If any Loan Party or the Administrative Agent shall be required by the
Code or regulations thereunder to withhold or deduct any Taxes, including both
United States Federal backup withholding and withholding taxes, from any payment
and such Loan Party’s requirement to withhold or deduct such Taxes can be
satisfied by the Administrative Agent making such withholding or deduction, then
(A) the Administrative Agent shall withhold or make such deductions, as are
determined by the Administrative Agent to be required taking into account the
information and documentation it has received pursuant to clause (e) of this
Section, if any, (B) the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Code, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by such Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws to withhold or deduct any Taxes from any payment, other than
Taxes described in clause (a)


72

--------------------------------------------------------------------------------







(ii) above, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions, as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to clause (e) of this Section, (B) such Loan Party or
the Administrative Agent, to the extent required by such Laws, shall timely pay
the full amount so withheld or deducted to the relevant Governmental Authority
in accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by such Loan
Party shall be increased as necessary so that after any required withholding or
the making of all required deductions (including deductions applicable to
additional sums payable under this Section 3.01) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
(b)    Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of clause (a), each Loan Party shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(c)    Tax Indemnifications. (a) Each of the Loan Parties shall, and does
hereby, indemnify each Recipient, and shall make payment in respect thereof
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01 payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Company by a Lender or the L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
L/C Issuer, shall be conclusive absent manifest error. Each of the Loan Parties
shall also, and does hereby, jointly and severally indemnify the Administrative
Agent, and shall make payment in respect thereof within ten (10) days after
demand therefor, for any amount which a Lender or the L/C Issuer for any reason
fails to pay indefeasibly to the Administrative Agent as required pursuant to
clause (ii) of this Section.
(ii)    Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (y) the Administrative Agent and the Borrowers, as applicable, against any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Borrowers, as applicable, against any Excluded
Taxes attributable to such Lender or the L/C Issuer, in each case, that are
payable or paid by the Administrative Agent or a Borrower in connection with any
Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this Section 3.01(c)(ii).
(d)    Evidence of Payments. After any payment of Taxes by any Loan Party or by
the Administrative Agent to a Governmental Authority as provided in this Section
3.01, such Loan Party shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Loan Party, as the case


73

--------------------------------------------------------------------------------







may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to such Loan Party or the Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law or the taxing
authorities of a jurisdiction pursuant to such applicable law or reasonably
requested by the Company or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Company or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company on behalf of such Borrower or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company on behalf of such Borrower
or the Administrative Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as may be applicable, in each case establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as may be
applicable, in each case establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;
(II)    executed originals of IRS Form W-8ECI;


74

--------------------------------------------------------------------------------







(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as may be applicable; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit K-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company on behalf of such Borrower
or the Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Company or
the Administrative Agent to determine the withholding or deduction required to
be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
on behalf of such Borrower or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Company on behalf of such Borrower or the Administrative Agent
as may be necessary for such Borrower and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.


75

--------------------------------------------------------------------------------







(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by any Borrower or with respect to which any
Borrower has paid additional amounts pursuant to this Section, it shall pay to
such Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by any Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses and net of any loss or gain realized in the
conversion of such funds from or to another currency incurred by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that each Borrower, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this clause, in no event will the Administrative Agent, any Lender or the L/C
Issuer be required to pay any amount to any Loan Party pursuant to this clause
the payment of which would place the Administrative Agent, any Lender or the L/C
Issuer in a less favorable net after-Tax position than such Person would have
been in if the Tax subject to indemnification and giving rise to such refund had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid.
This clause shall not be construed to require the Administrative Agent, any
Lender or the L/C Issuer to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Borrower or
any other Person.
(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender of the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02    Illegality and Designated Lenders.
(a)    If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to perform any of its obligations hereunder or to
make, maintain or fund or charge interest with respect to any Credit Extension
or to determine or charge interest rates based upon the Eurocurrency Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the applicable interbank market, then, on notice thereof
by such Lender to the Company through the Administrative Agent, (i) any
obligation of such Lender to issue, make, maintain, fund or charge interest with
respect to any such Credit Extension or continue Eurocurrency Rate Loans or
Global Swing Line Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate


76

--------------------------------------------------------------------------------







on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Company that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrowers shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable and such Loans are denominated in Dollars,
convert all Eurocurrency Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate), either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurocurrency Rate Loans or Global Swing Line Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans or Global Swing Line Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurocurrency Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.
(b)    If, in any applicable jurisdiction, the Administrative Agent, the L/C
Issuer or any Lender or any Designated Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for the Administrative Agent, the L/C Issuer or any Lender or its
applicable Designated Lender to (i) perform any of its obligations hereunder or
under any other Loan Document, (ii) fund or maintain its participation in any
Loan or (iii) issue, make, maintain, fund or charge interest with respect to any
Credit Extension to any Designated Borrower who is organized, incorporated or
established under the laws of a jurisdiction other than the United States, a
State thereof or the District of Columbia, such Person shall promptly notify the
Administrative Agent, then, upon the Administrative Agent notifying the Company,
and until such notice by such Person is revoked, any obligation of such Person
to issue, make, maintain, fund or charge interest with respect to any such
Credit Extension shall be suspended, and to the extent required by applicable
Law, cancelled. Upon receipt of such notice, the Loan Parties shall (A) repay
such Person’s participation in the Loans or other applicable Obligations on the
last day of the Interest Period for each Loan or other Obligation occurring
after the Administrative Agent has notified the Company or, if earlier, the date
specified by such Person in the notice delivered to the Administrative Agent
(being no earlier than the last day of any applicable grace period permitted by
applicable Law) and (B) take all reasonable actions requested by such Person to
mitigate or avoid such illegality.


77

--------------------------------------------------------------------------------








3.03    Inability to Determine Rates.
(a)    If the Required Lenders determine that for any reason in connection with
any request for a Eurocurrency Rate Loan or a conversion to or continuation
thereof that (i) deposits (whether in Dollars or an Alternative Currency) are
not being offered to banks in the applicable offshore interbank market for
Dollars for the applicable amount and Interest Period of such Eurocurrency Rate
Loan (in each case, “Impacted Loans”), (ii) adequate and reasonable means do not
exist for determining the Eurocurrency Rate for any requested Interest Period
with respect to a proposed Eurocurrency Rate Loan (whether in Dollars or an
Alternative Currency) or in connection with an existing or proposed Base Rate
Loan, (iii) the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Eurocurrency Rate Loan or (iv) a
fundamental change has occurred in the foreign exchange or interbank markets
with respect to such Alternative Currency (including, without limitation,
changes in national or international financial, political or economic conditions
or currency exchange rules or exchange controls), the Administrative Agent will
promptly so notify the Company and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurocurrency Rate Loans in the affected
currency or currencies shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Company may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies or, failing that,
will be deemed to have converted such request into a request for a Committed
Borrowing of Base Rate Loans in the amount specified therein.
(b)    Notwithstanding the foregoing, if the Required Lenders have made the
determination described in clause (a)(i) of this Section, the Administrative
Agent, in consultation with the Company and the Required Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case such
alternative rate of interest shall apply with respect to the Impacted Loans
until (i) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section, (ii) the Administrative
Agent or the Required Lenders notify the Administrative Agent and the Company
that such alternative interest rate does not adequately and fairly reflect the
cost to the Lenders of funding the Impacted Loans, or (iii) any Lender
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for such Lender or its applicable Lending
Office to make, maintain or fund Loans whose interest in determined by reference
to such alternative rate of interest or to determine or charge interest rates
based upon such rate or any Governmental Authority has imposed material
restrictions on the authority of such Lender to do any of the foregoing and
provides the Administrative Agent and the Company written notice thereof.

3.04    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurocurrency Rate)
or the L/C Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Company will
pay (or cause the applicable Designated Borrower to pay) to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.


78

--------------------------------------------------------------------------------







(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy and liquidity), then from time to time the Company will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
clause (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Designated Borrower to pay) such Lender or the L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
(e)    Reserves on Eurocurrency Rate Loans. The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender (i) as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each Eurocurrency Rate Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), and (ii) as long as such Lender
shall be required to comply with any reserve ratio requirement or analogous
requirement of any central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which in each
case shall be due and payable on each date on which interest is payable on such
Loan; provided that the Company shall have received at least 10 days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
costs from such Lender. If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest or costs shall be due
and payable 10 days from receipt of such notice.

3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the applicable Designated


79

--------------------------------------------------------------------------------







Borrower to compensate) such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Designated Borrower; or
(c)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 10.13;
including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.
For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for Dollars a comparable amount and for a comparable
period, whether or not such Eurocurrency Rate Loan was in fact so funded.


80

--------------------------------------------------------------------------------








3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender, the L/C Issuer, or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
at the request of such Borrower such Lender or the L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. The Company hereby agrees to pay (or to cause the
applicable Designated Borrower to pay) all reasonable costs and expenses
incurred by any Lender or the L/C Issuer in connection with any such designation
or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if any Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01, and in each case, such Lender has declined or
is unable to designate a different Lending Office in accordance with Section
3.06(a), the Company may replace such Lender in accordance with Section 10.13,
provided that the new Lender is a Non-Public Lender.

3.07    Survival. All of the obligations of the Borrowers under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01    Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
(i)    executed counterparts of this Agreement, the Subsidiary Guaranty and the
Company Guaranty, sufficient in number for distribution to the Administrative
Agent, each Lender and the Company (it being understood and agreed that the
Subsidiary Guaranty shall be executed and delivered by each Domestic Subsidiary
that is not otherwise an Excluded Subsidiary as of the Closing Date);
(ii)    Notes executed by the Borrowers in favor of each Lender requesting
Notes;
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require (including without
limitation any certificates described in clauses (viii) through (xiii) below)


81

--------------------------------------------------------------------------------







evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party;
(iv)    such documents and certifications as the Administrative Agent may
reasonably require (including without limitation any documents or certifications
described in clauses (viii) through (xiii) below) to evidence that each Loan
Party is duly organized, incorporated, established or formed, and that each Loan
Party is validly existing, in good standing (subject to Section 5.01(a)) and,
solely in the case of each Borrower, qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;
(v)    a favorable opinion of (A) DLA Piper LLP (US), special New York counsel
to the Loan Parties, (B) Denise Faltischek, General Counsel of the Company and
(C) counsel to each Designated Borrower or the Administrative Agent, as
applicable, in the applicable jurisdiction of organization, incorporation or
establishment of such Designated Borrower, in each case, addressed to the
Administrative Agent and each Lender, as to those matters concerning the Loan
Parties and the Loan Documents as the Required Lenders may reasonably request;
(vi)    a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;
(vii)    a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied and (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect.
(viii)    with respect to any U.K. Loan Party, certificates of a Responsible
Officer appending a copy of the resolutions of the board of directors and the
shareholders of that U.K. Loan Party authorizing the execution, delivery and
performance of the Loan Documents referred to in Section 4.01(a) (and any
agreements relating thereto) to which it is a party;
(ix)    with respect to any Canadian Loan Party, a certificate signed by a
Responsible Officer certifying (A) that attached copies of such Canadian Loan
Party’s Organization Documents are true and complete, and in full force and
effect, without amendment except as shown; (B) that an attached copy of
resolutions authorizing execution and delivery of the Loan Documents is true and
complete, and that such resolutions are in full force and effect, were duly
adopted, have not been amended, modified or revoked, and constitute all
resolutions adopted with respect to the transactions contemplated by the Loan
Documents; (C) to the title, name and signature of each Person authorized to
sign the Loan Documents on behalf of such Canadian Loan Party; and (D) that
attached copies of such Canadian Loan Party’s certificate(s) of good standing
required be delivered pursuant to clause (iv) above are true and complete, and
in full force and effect;
(x)    with respect to any Belgian Loan Party, (A) the deed of incorporation;
(B) the articles of association; (C) a non-bankruptcy certificate dated not more
than five (5) Business Days prior to the Closing Date; (D) an excerpt from the
Crossroads Bank of Enterprises dated not more than five (5) Business Days prior
to the Closing Date; and (E) if applicable, a copy of a resolution of the


82

--------------------------------------------------------------------------------







shareholders meeting or of a written resolution of all shareholders of each
Belgian Loan Party approving all provisions triggering an event of default or an
event of early termination in case of a change of control over such Belgian Loan
Party in accordance with Article 556 of the Belgian Company Code;
(xi)    with respect to any Dutch Loan Party, (A) the deed of incorporation; (B)
the articles of association; (C) an up-to-date excerpt from the Dutch Chamber of
Commerce (Kamer van Koophandel); (D) a copy of a resolution of the board of
directors approving the execution of, and the terms of, and the transactions
contemplated by, the Loan Documents; (E) if applicable, a copy of a resolution
of the general meeting of shareholders approving the execution of, and the terms
of, and the transactions contemplated by the Loan Documents; and (F) if
applicable, a copy of a resolution of the board of supervisory directors
approving the execution of, and the terms of, and the transactions contemplated
by the Loan Documents;
(xii)    with respect to any German Loan Party, (A) the copy of the articles of
association; (B) if applicable, a copy of the bylaws; (C) a copy of an excerpt
from the German Commercial Register dated not more than fifteen (15) days prior
to the date of this Agreement; (D) a copy of the shareholders’ list; (E) a copy
of a resolution of the shareholder of the German Loan Party approving the
execution of, and the terms of, and the transactions contemplated by the Loan
Documents; and (F) if applicable, a copy of a resolution of the board of
directors approving the execution of, and the terms of, and the transactions
contemplated by the Loan Documents; and
(xiii)    with respect to any Jersey Loan Party, a certificate signed by a
Responsible Officer certifying (A) that attached copies of such Jersey Loan
Party’s Organization Documents are true and complete, and in full force and
effect, without amendment except as shown; (B) that the attached copy of
resolutions of such Jersey Loan Party’s board of directors authorizing the
execution and delivery of, and the terms of, and the transactions contemplated
by the Loan Documents is true and complete, and that such resolutions are in
full force and effect, were duly adopted, have not been amended, modified or
revoked, and constitute all resolutions of the board of directors adopted with
respect to the transactions contemplated by the Loan Documents; (C) that the
attached copy of resolutions of such Jersey Loan Party’s shareholder(s)
authorizing the execution and delivery of, and the terms of, and the
transactions contemplated by the Loan Documents is true and complete, and that
such resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all shareholder(s) resolutions
adopted with respect to the transactions contemplated by the Loan Documents; (D)
to the title, name and signature of each Person authorized to sign the Loan
Documents on behalf of such Jersey Loan Party; and (E) that attached copies of
such Jersey Loan Party’s certificate(s) of good standing required be delivered
pursuant to clause (iv) above are true and complete, and in full force and
effect.
(b)    The Administrative Agent and the Lenders shall have received from the
Company an annual business plan and budget of the Company and its Subsidiaries
on a consolidated basis, including forecasts prepared by management of the
Company, in form satisfactory to the Administrative Agent and the Lenders, of
consolidated balance sheets and statements of income or operations and cash
flows of the Company and its Subsidiaries on an annual basis for 2018, 2019 and
2020.
(c)    Each Lender shall have obtained all applicable licenses, consents,
permits and approvals as deemed necessary by such Lender in order to execute and
perform the transactions contemplated by the Loan Documents
(d)    Any fees required to be paid on or before the Closing Date shall have
been paid.


83

--------------------------------------------------------------------------------







(e)    Unless waived by the Administrative Agent, the Company shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Company and the Administrative
Agent).
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:
(a)    The representations and warranties of (i) the Borrowers contained in
Article V and (ii) each Loan Party contained in each other Loan Document or in
any document furnished at any time under or in connection herewith or therewith,
shall (i) with respect to representations and warranties that contain a


84

--------------------------------------------------------------------------------







materiality qualification, be true and correct on and as of the date of such
Credit Extension and (ii) with respect to representations and warranties that do
not contain a materiality qualification, be true and correct in all material
respects on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall (i) with respect to representations and warranties that
contain a materiality qualification, be true and correct on and as of such
earlier date and (ii) with respect to representations and warranties that do not
contain a materiality qualification, be true and correct in all material
respects on and as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in clauses (a) and
(b) of Section 5.03 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01.
(b)    No Default shall exist, or would result from such proposed Credit
Extension or the application of the proceeds thereof.
(c)    The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
(d)    If the applicable Borrower is a Designated Borrower, then the conditions
of Section 2.14 to the designation of such Borrower as a Designated Borrower
shall have been met to the reasonable satisfaction of the Administrative Agent
and any Lender, to the extent required by Section 2.14.
(e)    In the case of a Credit Extension to be denominated in an Alternative
Currency, such currency remains an Eligible Currency.
(f)    There shall be no impediment, restriction, limitation or prohibition
imposed under Law or by any Governmental Authority, as to the proposed financing
under this Agreement or the repayment thereof or as to rights created under any
Loan Document or as to application of the proceeds of the realization of any
such rights.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by a Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.


85

--------------------------------------------------------------------------------








ARTICLE V.
REPRESENTATIONS AND WARRANTIES
Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

5.01    Organization and Power.
(a)    Each Loan Party (i) is duly organized, incorporated or established,
validly existing and in good standing (to the extent such concept exists in such
jurisdiction) under the laws of the jurisdiction of its formation, incorporation
or establishment; (ii) has all requisite power and authority to own its
properties and to carry on its business; (iii) is in good standing (where such
concept exists in such jurisdiction) and is duly qualified to do business in
every jurisdiction wherein the conduct of its business or the ownership of its
properties are such as to require such qualification, except (A) those
jurisdictions in which the failure to be so qualified could not reasonably be
expected to have a Material Adverse Effect; and (B) as set forth on Schedule
5.01; and (iv) has all requisite power to execute, deliver and perform each of
the Loan Documents to which it is a party, including, in the case of a Borrower,
the power to obtain extensions of credit hereunder and to execute and deliver
the Notes.
(b)    Except, in any case, as could not reasonably be expected to have a
Material Adverse Effect, each Subsidiary of the Company which is not a Loan
Party (other than Excluded Subsidiaries) (i) is duly organized, incorporated or
established, validly existing and in good standing (to the extent such concept
exists in such jurisdiction) under the laws of the jurisdiction of its
formation, incorporation or establishment; (ii) has all requisite power and
authority to own or lease its properties and to carry on its business; and (iii)
is duly qualified to do business in every jurisdiction wherein the conduct of
its business or the ownership of its properties are such as to require such
qualification.

5.02    Authorization; Enforceable Obligations.
(a)    The execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is a party, the Borrowings and the other
extensions of credit to the Borrowers hereunder, and the execution, delivery and
performance by each Subsidiary Guarantor of the Loan Documents to which such
Subsidiary Guarantor is a party, (i) have been duly authorized by all requisite
corporate, limited partnership or limited liability company action, (ii) will
not violate or require any consent (other than consents as have been made or
obtained and which are in full force and effect) under (A) any provision of Law
applicable to such Loan Party, or the Organization Documents of such Loan Party
or (B) any order of any court or other Governmental Authority binding on such
Loan Party or any indenture, agreement or other instrument to which such Loan
Party is a party, or by which such Loan Party or any of its property is bound
and (iii) will not be in conflict with, result in a breach of or constitute
(with due notice and/or lapse of time) a default under any such indenture,
agreement or other instrument, which conflict, breach or default could
reasonably be expected to have a Material Adverse Effect, or result in the
creation or imposition of any Lien of any nature whatsoever upon any of the
property or assets of such Loan Party other than as contemplated by the Loan
Documents.
(b)    This Agreement and each other Loan Document to which each Loan Party is a
party has, in each case, been duly executed and delivered by each such Person
that is a party thereto, and constitutes a legal, valid and binding obligation
of each Loan Party, enforceable against each Loan Party in accordance with its
terms, except to the extent that enforcement may be limited by applicable
bankruptcy, reorganization, moratorium, insolvency and similar laws affecting
creditors’ rights generally or by equitable principles of general application,
regardless of whether considered in a proceeding in equity or at law.


86

--------------------------------------------------------------------------------








5.03    Financial Condition; No Material Adverse Effect.
(a)    The Company has heretofore furnished to each Lender the Audited Financial
Statements. The Audited Financial Statements were prepared in conformity with
GAAP, and such financial statements fairly present the consolidated financial
condition and consolidated results of operations of the Company and its
Subsidiaries as of the date of such financial statements and for the periods to
which they relate.
(b)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
(c)    The financial projections delivered pursuant to Section 6.01(c) were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed by management of the Company to be fair in light of
the conditions existing at the time of delivery of such financial projections
(it being understood that projections are subject to uncertainties and
contingencies and that actual results during the period or periods covered by
such projections may differ materially from such projections).
(d)    The Company is, and the Company and its Subsidiaries (on a consolidated
basis) are, Solvent.


87

--------------------------------------------------------------------------------








5.04    Taxes. The Company and each Subsidiary has filed or has caused to be
filed all tax returns (foreign, federal, state, provincial and local) required
to be filed (including with respect to payroll and sales taxes) and the Company
and each Subsidiary has paid all taxes (including all payroll and sales taxes),
assessments and governmental charges and levies shown thereon to be due,
including interest and penalties, except (a) where the failure to file such tax
returns or pay such taxes, charges or levies could not reasonably be expected to
have a Material Adverse Effect and (b) taxes, assessments and governmental
charges and levies being contested in good faith by appropriate proceedings and
with respect to which adequate reserves in conformity with GAAP shall have been
provided on the books of the Company and its Subsidiaries.

5.05    Title to Properties. The Company and each Subsidiary has good title to
its respective properties and assets reflected on the financial statements
referred to in Section 5.03, except for such properties and assets as have been
disposed of since the date of such financial statements as no longer used or
useful in the conduct of their respective businesses or as have been disposed of
in the ordinary course of business and except as could not reasonably be
expected to have a Material Adverse Effect, and all such properties and assets
are free and clear of all Liens other than Permitted Liens.


88

--------------------------------------------------------------------------------








5.06    Litigation.
(a)    There are no actions, suits or proceedings (whether or not purportedly on
behalf of the Company or any Subsidiary) pending or, to the knowledge of the
Company, threatened against or affecting the Company or any such Subsidiary or
against any of their properties or assets at law, in equity, in arbitration or
before or by any Governmental Authority, which involve any of the transactions
contemplated herein or which could reasonably be expected to result in a
Material Adverse Effect.
(b)    Neither the Company nor any Subsidiary is in default with respect to or
has breached or otherwise violated any judgment, writ, injunction, decree, rule
or regulation of any Governmental Authority which could reasonably be expected
to result in a Material Adverse Effect.

5.07    Agreements. Neither the Company nor any Subsidiary is in default in the
performance, observance or fulfillment of any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such
Person, which default could reasonably be expected to have a Material Adverse
Effect.

5.08    ERISA Compliance.
(a)    Except as could not reasonably be expected to have a Material Adverse
Effect, (i) each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws and
(ii) each Pension Plan that is intended to be a qualified plan under Section
401(a) of the Code has received a favorable determination letter from the
Internal Revenue Service or is covered by an opinion letter to the effect that
the form of such Plan is qualified under Section 401(a) of the Code and the
trust related thereto has been determined by the Internal Revenue Service to be
exempt from federal income tax under Section 501(a) of the Code, or an
application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Company, nothing has occurred that
would prevent or cause the loss of such tax-qualified status.
(b)    There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.


89

--------------------------------------------------------------------------------







(c)    Except as could not reasonably be expected to have a Material Adverse
Effect, (i) No ERISA Event has occurred, and neither the Company nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Company and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) other than with respect to any Exempted
ERISA Subsidiary and its Pension Plans in existence at the time it becomes a
Subsidiary, as of the most recent valuation date for any Pension Plan, the
funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher and neither the Company nor any ERISA Affiliate knows of
any facts or circumstances that could reasonably be expected to cause the
funding target attainment percentage for any such plan to drop below 60% as of
the most recent valuation date; (iv) neither the Company nor any ERISA Affiliate
has incurred any liability to the PBGC other than for the payment of premiums,
and there are no premium payments which have become due that are unpaid; (v)
neither the Company nor any ERISA Affiliate has engaged in a transaction that
could be subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no
Pension Plan has been terminated by the plan administrator thereof nor by the
PBGC, and no event or circumstance has occurred or exists that could reasonably
be expected to cause the PBGC to institute proceedings under Title IV of ERISA
to terminate any Pension Plan.
(d)    Neither the Company nor any ERISA Affiliate maintains or contributes to,
or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan.
(e)    As of the Closing Date, neither the Company nor any ERISA Affiliate is or
will be using “plan assets” (within the meaning of 29 CFR § 2510.3-101, as
modified by Section 3(42) of ERISA) of one or more Benefit Plans in connection
with the Loans, the Letters of Credit or the Commitments.

5.09    Margin Regulations; Investment Company Act.
(a)    Neither the Company nor any Subsidiary is engaged nor will it engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.
(b)    The proceeds of each Loan and each other Credit Extension shall be used
solely for the purposes permitted under Section 6.11, and no part of any such
the proceeds will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or to carry margin stock or
to extend credit to others for the purpose of purchasing or carrying margin
stock, or to refund indebtedness originally incurred for such purposes.
(c)    Neither the Company nor any Subsidiary is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.

5.10    Approvals. No registration with or consent or approval of, or other
action by, any Governmental Authority or any other Person is required in
connection with (a) the execution, delivery and performance of this Agreement by
the Company or any Subsidiary Guarantor, (b) the execution, delivery and
performance of any other Loan Documents to which such Person is a party, (c) the
Borrowers, the Borrowings and each other extension of credit hereunder, (d) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (e) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof) or (f) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, in each case, other than registrations, consents and


90

--------------------------------------------------------------------------------







approvals (a) of the type referred to in Section 5.01 or (b) otherwise received
prior to the date hereof and identified in reasonable detail on Schedule 5.10
hereto and which are in full force and effect.


91

--------------------------------------------------------------------------------








5.11    Subsidiaries and Affiliates. Attached hereto as Schedule 5.11 is a
correct and complete list as of the Closing Date of each of the Company’s
Subsidiaries and Affiliates (other than natural Persons) showing as to each
Subsidiary and Affiliate (other than natural Persons), its name, the
jurisdiction of its incorporation, establishment or formation, the address of
its principal place of business, its shareholders or other owners of an interest
in each Subsidiary and Affiliate (other than natural Persons) and the number of
outstanding shares or other ownership interests owned by each shareholder or
other owner of an interest. All of the outstanding Equity Interests in each of
the Subsidiaries have been validly issued, are fully paid and nonassessable and,
with respect to such Equity Interests constituting Collateral, are free and
clear of all Liens except those created under the Collateral Documents.

5.12    Environmental Compliance. Except as could not reasonably be expected to
have a Material Adverse Effect, the Company and each Subsidiary are in
compliance with all applicable Environmental Laws, and neither the Company nor
any Subsidiary has used Hazardous Materials on, from, or affecting any property
now owned or occupied or hereafter owned or occupied by the Company or any such
Subsidiary in any manner which violates any applicable Environmental Law. Except
as could not reasonably be expected to have a Material Adverse Effect, no prior
owner of any such property or any tenant, subtenant, prior tenant or prior
subtenant has used Hazardous Materials on, from, or affecting such property in
any manner which violates any applicable Environmental Law.

5.13    No Default. No Default or Event of Default has occurred and is
continuing.

5.14    Credit Arrangements. Attached hereto as Schedule 5.14 is a complete and
correct list of all material credit agreements, indentures, guaranties, Capital
Leases and other investments, agreements and arrangements relating to borrowed
money in effect on the Closing Date providing for or relating to extensions of
credit to the Company or any Subsidiary, or any of them (including agreements
and arrangements for the issuance of letters of credit or for acceptance
financing) in respect of which the Company or any such Subsidiary, or any of
them, are in any manner directly or contingently obligated; and the maximum
principal or face amounts of the credit in question, outstanding and which can
be outstanding, are correctly stated, and all Liens of any nature given or
agreed to be given as security therefor are correctly described or indicated in
such Schedule.

5.15    Permits and Licenses. The Company and each Subsidiary each has all
permits, licenses, certifications, authorizations and approvals required for it
lawfully to own and operate its businesses, except those the failure of which to
have, individually or in the aggregate, could not reasonably be expected to have
a Material Adverse Effect.

5.16    Compliance with Law. The Company and each Subsidiary are in compliance
with all laws, rules, regulations, orders and decrees which are applicable to
it, or to any of its properties, except those the failure of which to comply
with, individually or in the aggregate, could not reasonably be expected to have
a Material Adverse Effect.

5.17    Disclosure. The Loan Documents and the other documents, certificates and
written statements furnished to the Arrangers, the Administrative Agent, the L/C
Issuer, or any Lender by or on behalf of the Company or any of its Subsidiaries
for use in connection with the transactions contemplated by this Agreement, when
taken as a whole, do not contain any untrue statement of material fact or omit
to state a material fact necessary in order to make the statements contained
herein or therein not misleading in light of the circumstances in which they
were made.


92

--------------------------------------------------------------------------------








5.18    Labor Disputes and Acts of God. Neither the business nor the properties
of the Company or any Subsidiary is (i) engaged in any strike, lockout or other
labor dispute or (ii) currently affected by or subject to any fire, explosion,
accident, drought, storm, earthquake, embargo, act of God or other casualty
(whether or not covered by insurance), in each case, which could reasonably be
expected to have a Material Adverse Effect.


93

--------------------------------------------------------------------------------








5.19    Taxpayer Identification Number. As of the Closing Date, the true and
correct U.S. taxpayer identification number of the Company and each Designated
Borrower is set forth on Schedule 10.02.

5.20    OFAC and Anti-Corruption Laws. None of the Borrowers, nor any of their
respective Subsidiaries, nor to the knowledge of the Borrowers and their
respective Subsidiaries, any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity that is, or is owned or
controlled by an individual or entity that is, (a) currently the subject or
target of any Sanctions, (b) located, organized, incorporated, established or
resident in a Designated Jurisdiction or (c) included on OFAC’s List of
Specially Designated Nationals, HMT’s Consolidated List of Financial Sanctions
Targets and the Investment Ban List, or any similar list enforced by any other
relevant sanctions authority, including the Government of Canada and the
European Union or any authoritative body thereof. The Company and each
Subsidiary (including each Designated Borrower) have conducted their business in
compliance in all material respects with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, the Corruption of Foreign Public
Officials Act (Canada), the Corruption (Jersey) Law 2006 and other similar
anti-corruption laws in other applicable jurisdictions, and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.

5.21    Intellectual Property; Licenses, Etc. Except as could not reasonably be
expected to have a Material Adverse Effect, (i) the Company and its Subsidiaries
own, or possess the right to use, all of the Intellectual Property that is
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person, (ii) no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Company or any
Subsidiary infringes upon any rights held by any other Person and (iii) no claim
or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Company, threatened.

5.22    Representations as to Foreign Obligors. Each of the Company and each
Foreign Obligor represents and warrants to the Administrative Agent and the
Lenders that:
(a)    Such Foreign Obligor is subject to civil and commercial Laws with respect
to its obligations under this Agreement and the other Loan Documents to which it
is a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized, incorporated or established and existing in respect of its
obligations under the Applicable Foreign Obligor Documents.
(b)    The Applicable Foreign Obligor Documents are in proper legal form under
the Laws of the jurisdiction in which such Foreign Obligor is organized,
incorporated or established and existing for the enforcement thereof against
such Foreign Obligor under the Laws of such jurisdiction, and to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents. It is not necessary to ensure the
legality, validity, enforceability, priority or admissibility in


94

--------------------------------------------------------------------------------







evidence of the Applicable Foreign Obligor Documents that the Applicable Foreign
Obligor Documents be filed, registered or recorded with, or executed or
notarized before, any court or other authority in the jurisdiction in which such
Foreign Obligor is organized, incorporated or established and existing or that
any registration charge or stamp or similar tax be paid on or in respect of the
Applicable Foreign Obligor Documents or any other document, except for (i) any
such filing, registration, recording, execution or notarization as has been made
or is not required to be made until the Applicable Foreign Obligor Document or
any other document is sought to be enforced and (ii) any charge or tax as has
been timely paid.
(c)    There are no Taxes imposed by any Governmental Authority in or of the
jurisdiction in which such Foreign Obligor is organized, incorporated or
established and existing either (i) on or by virtue of the execution or delivery
of the Applicable Foreign Obligor Documents or (ii) on any payment to be made by
such Foreign Obligor pursuant to the Applicable Foreign Obligor Documents, in
each case, except as has been disclosed to the Administrative Agent and the
Lenders.
(d)    The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized, incorporated or established and existing, not subject to any
notification or authorization except (i) such as have been made or obtained or
(ii) such as cannot be made or obtained until a later date (provided that any
notification or authorization described in clause (ii) shall be made or obtained
as soon as is reasonably practicable).
(e)    The choice of the law of the State of New York as the governing law of
the Loan Documents will be recognized and enforced in the jurisdiction of
organization, incorporation or establishment of each Foreign Obligor and any
judgment obtained in New York in relation to a Loan Document will be recognized
and enforced in such jurisdiction of organization, incorporation or
establishment (except for Foreign Obligors incorporated under the laws of the
Republic of Austria).
(f)    Under the Laws of the jurisdiction of organization, incorporation or
establishment of each Foreign Obligor, it is not necessary that the Loan
Documents be filed, recorded or enrolled with any court or other authority in
that jurisdiction or that any stamp, registration or similar tax be paid on or
in relation to the Loan Documents or the transactions contemplated by the Loan
Documents.

5.23    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
5.24    Beneficial Ownership Certificate. As of May 8, 2019, the information
included in any Beneficial Ownership Certification delivered to any Lender on or
before May 8, 2019 is true and correct in all material respects.

5.25    U.K. Pensions.
(a)    No U.K. Loan Party (i) is or has at any time been an employer (as defined
for the purposes of sections 38 to 51 of the Pensions Act 2004) of an
occupational pension scheme that which is not a money purchase scheme (both
terms as defined in the Pensions Scheme Act 1993); or (ii) is or has at any time
been “connected” with or an “associate” (as those terms are used in sections 38
and 43 of the Pensions Act 2004) of such an employer.
(b)    No U.K. Loan Party has been issued with a Financial Support Direction or
Contribution Notice in respect of any U.K. defined benefit pension plan.


95

--------------------------------------------------------------------------------








5.26    Centre of Main Interests. For the purposes of the Insolvency Regulation,
the centre of main interest (as that term is used in Article 3(1) of the
Regulation) of each Loan Party that is organized, incorporated or established in
a jurisdiction that is a member of the European Union is situated in its
jurisdiction of incorporation or establishment and it has no “establishment” as
that term is used in Article 2(h) of the Regulation) in any other jurisdiction.

5.27    Ranking. Each U.K. Loan Party’s and each Jersey Loan Party’s payment
obligations under the Loan Documents to which it is a party rank at least pari
passu with the claims of all its other unsecured and unsubordinated creditors,
except for obligations mandatorily preferred by law applying to companies
generally.


96

--------------------------------------------------------------------------------








ARTICLE VI.
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations not yet due and
owing) hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary
to:

6.01    Financial Statements. Deliver to the Administrative Agent for further
distribution to each Lender:
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Company, a consolidated balance sheet of the Company and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income, retained earnings and cash flow for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of Ernst & Young LLP or another
independent certified public accountant of nationally recognized standing (the
“Auditor”), which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” qualification or exception or any qualification or exception as to the
scope of such audit;
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Company, a
condensed consolidated balance sheet of the Company and its Subsidiaries as at
the end of such fiscal quarter, the related condensed consolidated statements of
income for such fiscal quarter and for the portion of the Company’s fiscal year
then ended, and the related condensed consolidated statements of changes in
shareholders’ equity and cash flows for the portion of the Company’s fiscal year
then ended, in each case setting forth in comparative form, as applicable, the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
certified by a Responsible Officer of the Company as fairly presenting in all
material respects the financial condition, results of operations, shareholders’
equity and cash flows of the Company and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes; and
(c)    as soon as available, but in any event no later than concurrently with
the delivery of the financial statements referred to in clause (a) above, copies
of the Company’s annual financial projections, on a quarterly basis with respect
to the next succeeding fiscal year (it being recognized by the Administrative
Agent and the Lenders that future results included in such projections shall not
be viewed as facts and that actual results may differ from projected results).
As to any information contained in materials furnished pursuant to Section
6.02(d), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not


97

--------------------------------------------------------------------------------







be in derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.


98

--------------------------------------------------------------------------------








6.02    Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
(a)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of the Auditor stating that, in connection with
its audit, either (i) nothing came to its attention that caused it to believe
that there was a Default or (ii) it was made aware of a Default, and further
indicating the nature and status of such event;
(b)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Company (which delivery may, unless the
Administrative Agent or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);
(c)    as soon as available, but in any event within seven Business Days of any
such letter being issued, a copy of any management letter addressed to the
Company by the Auditor;
(d)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Company, and copies of all annual, quarterly and current
reports and registration statements which the Company may file or be required to
file with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934, and not otherwise required to be delivered to the Administrative Agent
pursuant hereto;
(e)    promptly after submission to any Governmental Authority, all documents
and information furnished to such Governmental Authority in connection with any
investigation, possible investigation or other inquiry by such Governmental
Authority regarding financial or operational matters concerning the Company and
its Subsidiaries other than such documents and information as are prepared in
the normal course of business or which could not reasonably be expected to
result in a Material Adverse Effect and only to the extent that the Company or
applicable Subsidiary may provide such information in accordance with applicable
Law; and
(f)    promptly, such additional information regarding the business, financial
or corporate affairs of the Company or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request, including information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the Beneficial Ownership
Regulation.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Company’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Company shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Company to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Company
shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery or to maintain copies


99

--------------------------------------------------------------------------------







of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Company with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the such Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
Syndtrak or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Company or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. Each Borrower hereby agrees that so long as the Company is
the issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be
deemed to have authorized the Administrative Agent, the Arrangers, the L/C
Issuer and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrowers or their
respective securities for purposes of United States Federal and state securities
laws (provided that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, unless and until the Company and the
Administrative Agent otherwise agree, no Borrower shall be under any obligation
to mark any Borrower Materials “PUBLIC, and no Borrower Materials shall be
posted on the portion of the Platform designated for “Public Side Information.”

6.03    Notices. Promptly after a Responsible Officer of the Company, or any
other officer or employee (together with the Responsible Officers, each a
“Notice Officer”) of the Company responsible for administering any of the Loan
Documents or monitoring compliance with any of the provisions thereof, in either
case obtains knowledge thereof, notify the Administrative Agent, for further
notification to each Lender, of:
(a)    the occurrence of any Default;
(b)    any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including, without limitation, (i) breach or
non-performance of, or any default under, a Contractual Obligation of the
Company or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Company or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Company or any
Subsidiary, including pursuant to any applicable Environmental Laws;
(c)    the occurrence of any ERISA Event;
(d)    of the (i) occurrence of any Disposition of property or assets for which
the Company or any other Loan Party is required to make a mandatory prepayment
pursuant to Section 2.05(b)(iii), and (ii) receipt


100

--------------------------------------------------------------------------------







of any Extraordinary Receipt for which the Company or any other Loan Party is
required to make a mandatory prepayment pursuant to Section 2.05(b)(iv);
(e)    any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary, including any determination by the
Company referred to in Section 2.10(b);
(f)    any information which indicates that any financial statements which are
the subject of any representation contained in any Loan Document, or which are
furnished to the Administrative Agent or the Lenders pursuant to any Loan
Document, fail to present fairly, as of the date thereof and for the period
covered thereby, the financial condition and results of operations purported to
be presented therein; and
(g)    any change in the information provided in the Beneficial Ownership
Certification last delivered to the Administrative Agent or any Lender that
would result in a change to the list of beneficial owners identified in such
certification.
Each notice pursuant to this Section 6.03 (other than with respect to Section
6.03(g)) shall be accompanied by a statement of a Responsible Officer of the
Company setting forth details of the occurrence referred to therein and stating
what action the Company has taken and proposes to take with respect thereto.
Each notice pursuant to Section 6.03(a) shall describe with particularity any
and all provisions of this Agreement and any other Loan Document that have been
breached. Each notice pursuant to Section 6.03(g) shall be accompanied by an
updated Beneficial Ownership Certification, which shall be true and correct in
all material respects as of the date of such notice.
The Company will, and will cause each of its Subsidiaries to, establish and
maintain policies and procedures to reasonably assure that at least one Notice
Officer is informed within a commercially reasonable period of time of all
matters referenced in this Section 6.03 for which the Administrative Agent and
the Lenders are relying on such Notice Officer’s knowledge with respect to the
reporting obligations set forth herein (it being acknowledged and agreed that
the policies and procedures of the Company and its Subsidiaries in place on the
Closing Date satisfy this requirement).

6.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Company or such Subsidiary; (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property (other
than any Permitted Lien); and (c) all Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness.

6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization incorporation or establishment except in a
transaction permitted by Section 7.04 or 7.05, and, other than with respect to
the Loan Parties, except as could not reasonably be expected to have a Material
Adverse Effect; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except


101

--------------------------------------------------------------------------------







where the failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.


102

--------------------------------------------------------------------------------








6.07    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons, and,
subject to Section 6.17(b) all such insurance shall (a) provide for not less
than 30 days’ prior notice to the Administrative Agent of termination, lapse or
cancellation of such insurance and (b) name the Administrative Agent as
additional insured (in the case of liability insurance) or lender’s loss payable
(in the case of property insurance).

6.08    Compliance with Laws. Comply with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted, or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.09    Books and Records. Maintain adequate records and proper books of record
and account, in which complete and correct entries in all material respects and
in conformity with GAAP consistently applied shall be made of all financial
transactions and matters involving the assets and business of the Company or
such Subsidiary, as the case may be.

6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent to visit and inspect any of its properties (provided
that with respect to any leased property, such inspection shall not violate the
terms of the applicable lease after giving effect to any notification
requirements contained therein with which the Company or applicable Subsidiary
hereby agrees to comply), to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the reasonable expense of the Company and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Company; provided that when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Company at any time during normal business hours
and without advance notice.


103

--------------------------------------------------------------------------------








6.11    Use of Proceeds. Use the proceeds of the Credit Extensions for general
corporate purposes not in contravention of any Law or of any Loan Document.


104

--------------------------------------------------------------------------------








6.12    Additional Subsidiary Guarantors; Additional Security.
(a)    Notify the Administrative Agent at the time that any Person (x) that
would not otherwise qualify as an Excluded Subsidiary becomes a Domestic
Subsidiary (whether by acquisition, creation or otherwise) or (y) that is a
Domestic Subsidiary no longer qualifies as an Excluded Subsidiary, and, in
either case, promptly thereafter (and in any event within 15 Business Days or
such later date as the Administrative Agent may agree in its sole discretion),
cause such Person to:
(i)    become a Subsidiary Guarantor by executing and delivering to the
Administrative Agent a counterpart of the Subsidiary Guaranty or such other
document as the Administrative Agent shall deem appropriate for such purpose;
(ii)    deliver to the Administrative Agent documents of the types referred to
in clauses (iii) and (iv) of Section 4.01(a) and favorable opinions of counsel
to such Person, all in form, content and scope reasonably satisfactory to the
Administrative Agent;
(iii)    duly execute and deliver to the Administrative Agent, and cause each
direct and indirect Subsidiary thereof to execute and deliver to the
Administrative Agent, Security Agreement Supplements, a Perfection Certificate,
Intellectual Property Security Agreements and other security and pledge
agreements, including pledge agreements under applicable local law, as
applicable, in each case, as specified by and in form and substance satisfactory
to the Administrative Agent (including delivery of all certificates, if any,
representing the Equity Interests in and of such Subsidiary), securing payment
of all the Obligations of such Subsidiary or such parent, as the case may be,
under the Loan Documents and constituting Liens on all such interests and
personal properties; and
(iv)    take whatever action (including the filing of Uniform Commercial Code
financing statements, the giving of notices and the endorsement of notices on
title documents) may be necessary or advisable in the opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the Security
Agreement Supplements, Intellectual Property Security Agreements and security
and pledge agreements delivered pursuant to this Section 6.12, enforceable
against all third parties in accordance with their terms.
(b)    Upon any Foreign Subsidiary becoming a Designated Foreign Subsidiary,
cause such Person to, on or before the date such Person becomes a Designated
Foreign Subsidiary,
(i)    deliver to the Administrative Agent documents of the types referred to in
clauses (iii) and (iv) of Section 4.01(a) and favorable opinions of counsel to
such Person, all in form, content and scope reasonably satisfactory to the
Administrative Agent;
(ii)    duly execute and deliver to the Administrative Agent, and cause each
direct and indirect Subsidiary thereof to execute and deliver to the
Administrative Agent, Security Agreement Supplements, a Perfection Certificate,
Intellectual Property Security Agreements and other security and pledge
agreements, including security and pledge agreements under applicable local law,
in each case, as specified by and in form and substance satisfactory to the
Administrative Agent (including delivery of all certificates, if any,
representing the Equity Interests in and of such Subsidiary), securing payment
of all the Obligations of such Subsidiary or such parent, as the case may be,
under the Loan Documents and constituting Liens on all such interests and
personal properties; and


105

--------------------------------------------------------------------------------







(iii)    take whatever action (including the filing of the local jurisdiction
equivalent of Uniform Commercial Code financing statements, the giving of
notices and the endorsement of notices on title documents) may be necessary or
advisable in the opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on the properties purported to be
subject to the Security Agreement Supplements, Intellectual Property Security
Agreements and security and pledge agreements delivered pursuant to this
Section 6.12, enforceable against all third parties in accordance with their
terms.

6.13    Designation as Senior Debt. Designate all Obligations as “Designated
Senior Debt” under, and defined in, any Subordinated Debt Documents.


106

--------------------------------------------------------------------------------








6.14    Approvals and Authorizations. Maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the jurisdiction in which each Foreign Obligor is
organized and existing, and all approvals and consents of each other Person in
such jurisdiction, in each case that are required in connection with the Loan
Documents.

6.15    Further Assurances. Promptly upon request by the Administrative Agent,
or any Lender through the Administrative Agent, (a) correct any material defect
or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable Law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

6.16    Information Regarding Collateral.
(a)    Not effect any change (i) in any Loan Party’s legal name, (ii) in the
location of any Loan Party’s chief executive office, (iii) in any Loan Party’s
identity or organizational structure, (iv) in any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number, if any, or (v) in
any Loan Party’s jurisdiction of organization (in each case, including by
merging with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction), until (A) it shall have
given the Administrative Agent not less than 10 days’ prior written notice (in
the form of certificate signed by a Responsible Officer), or such lesser notice
period agreed to by the Administrative Agent, of its intention so to do, clearly
describing such change and providing such other information in connection
therewith as the Administrative Agent may reasonably request and (B) it shall
have taken all action reasonably satisfactory to the Administrative Agent to
maintain the perfection and priority of the security interest of the
Administrative Agent for the benefit of the Secured Parties in the Collateral,
if applicable. Each Loan Party agrees to promptly provide the Administrative
Agent with certified Organization Documents reflecting any of the changes
described in the preceding sentence.
(b)    At the reasonable request of the Administrative Agent or the Required
Lenders (which request shall be made no more than once per fiscal year of the
Company unless a Default or Event of Default shall have occurred and be
continuing) deliver to the Administrative Agent a Perfection Certificate and a
certificate of a Responsible Officer and the chief legal officer of the Company
certifying that all UCC financing statements (including fixture filings, as
applicable) or other appropriate filings, recordings or registrations, including
all refilings, rerecordings and reregistrations, containing a description of the
Collateral have been filed of record in each governmental, municipal or other
appropriate office in each jurisdiction necessary to protect and perfect the
security interests and Liens under the Collateral Documents for a period of not
less than 18 months after the date of such certificate (except as noted therein
with respect to any continuation statements to be filed within such period).
6.17    Post-Third Amendment Effective Date Obligations.


107

--------------------------------------------------------------------------------







(a)    Within ten (10) days after May 8, 2019 (or such later date as the
Administrative Agent may agree in its sole discretion), deliver to the
Administrative Agent original stock certificates, as applicable, together with
stock powers or instruments of transfer, endorsed in blank, for such
certificates, with respect to the Pledged Equity (as such term is defined in the
Security Agreement).
(b)    Within sixty (60) days after May 8, 2019 (or such later date as the
Administrative Agent may agree in its sole discretion), deliver to the
Administrative Agent all such endorsements with respect to the Loan Parties’
general liability and property insurance policies as are required pursuant to
Section 6.07, including, without limitation, additional insured, lender’s loss
payee, and notice of cancellation endorsements, in each case, in form and
substance satisfactory to the Administrative Agent.
(c)    Within sixty (60) days after May 8, 2019 (or such later date as the
Administrative Agent may agree in its sole discretion), obtain the release of
each agreement or filing purporting to create or perfect a security interest in
favor of any Person (other than the Administrative Agent) filed of record with
the United States Patent and Trademark Office with respect to the Intellectual
Property of any Loan Party.
(d)    Within ninety (90) days after May 8, 2019 (or such later date as the
Administrative Agent may agree in its sole discretion), deliver to the
Administrative Agent such Foreign Subsidiary Pledged Equity under local law, as
are required pursuant to the Security Agreement.
(e)    Use commercially reasonable efforts to deliver within ninety (90) days
after May 8, 2019 (or such later date as the Administrative Agent may agree in
its sole discretion), (1) a written acknowledgment from (A) the landlord with
respect to the Company’s corporate headquarters, and (B) each warehouseman,
bailee or agent or processor thereof that is in possession or control of
Collateral with a value in excess of $3,500,000, in each case, that it is
holding any Collateral in such Person’s possession or control for the benefit of
the Administrative Agent and (2) such other documentation as may be required by
the Administrative Agent with respect to such Person and such Collateral
(including, without limitation, subordination and access agreements).

6.18    Anti-Corruption Laws. Conduct its business in compliance with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, the
Corruption of Foreign Public Officials Act (Canada), the Corruption (Jersey) Law
2006 and other similar anti-corruption laws in other applicable jurisdictions
and maintain policies and procedures designed to promote and achieve compliance
with such laws.


108

--------------------------------------------------------------------------------








6.19    U.K. Pensions.
(a)    Each U.K. Loan Party shall ensure that all pension schemes operated by or
maintained for its benefit and/or any of its employees are fully funded based on
the statutory funding objective under sections 221 and 222 of the Pensions Act
2004 (UK) and that no action or omission is taken by any Loan Party in relation
to such a pension scheme which has or is reasonably likely to have a Material
Adverse Effect (including the termination or commencement of winding-up
proceedings of any such pension scheme or a Loan Party ceasing to employ any
member of such a pension scheme).
(b)    Each U.K. Loan Party shall ensure that it is not or has not been at any
time an employer (for the purposes of sections 38 to 51 of the Pensions Act 2004
(UK)) of an occupational pension scheme which is not a money purchase scheme
(both terms as defined in the Pension Schemes Act 199) or “connected” with or an
“associate” of (as those terms are defined in sections 38 or 43 of the Pensions
Act 2004) such an employer.
(c)    Each U.K. Loan Party shall deliver to the Administrative Agent: (i) at
such times as those reports are prepared in order to comply with the then
current statutory or auditing requirements (as applicable either to the trustees
of any relevant schemes or to the U.K. Loan Parties); and (ii) at any other time
if the Administrative Agent reasonably believes that any relevant statutory or
auditing requirements are not being complied with, actuarial reports in relation
to all pension schemes mentioned in (a) above.
(d)    Each U.K. Loan Party shall promptly notify the Administrative Agent of
any material change in the rate of contributions to any pension scheme mentioned
in (a) above paid or recommended to be paid (whether by the scheme actuary or
otherwise) or required (by law or otherwise).

6.20    Centre of Main Interests. If it is incorporated in a jurisdiction to
which the Insolvency Regulation applies, it shall maintain its “centre of main
interests” in its jurisdiction of incorporation for the purposes of the
Insolvency Regulation.


109

--------------------------------------------------------------------------------








ARTICLE VII.
NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations not yet due and
owing) hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall not, nor shall it permit any
Subsidiary to, directly or indirectly:


110

--------------------------------------------------------------------------------








7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
(a)    Liens pursuant to any Loan Document or otherwise securing any Obligation;
(b)    Liens (not otherwise listed in this Section 7.01) existing on the date
hereof and listed on Schedule 7.01, and any renewals or extensions thereof;
provided that (i) such Lien does not extend to any additional property other
than after-acquired property that is affixed or incorporated into the property
covered by such Lien, (ii) the amount secured or benefited thereby is not
increased except as contemplated by Section 7.03(b), (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.03(b);
(c)    Liens securing Indebtedness permitted by Section 7.03(f); provided that
no notice of Lien has been filed or recorded under the Code;
(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
suppliers’ or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than thirty (30) days or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
reserves or other appropriate provisions are maintained on the books of the
applicable Person in accordance with GAAP, and which proceeding have the effect
of preventing the forfeiture or sale of the property subject thereto;
(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(f)    Liens incurred or deposits made to secure the non-delinquent performance
of tenders, bids, trade contracts (other than for borrowed money) and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other non-delinquent obligations of a like nature, in each
case, incurred in the ordinary course of business;
(g)    easements, rights of way, restrictions and other similar charges or
encumbrances incurred in the ordinary course of business which, in the
aggregate, do not interfere in any material respect with the occupation, use and
enjoyment by the Company or any Subsidiary of the property or assets encumbered
thereby in the normal course of their respective business or materially impair
the value of the property subject thereto;
(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
(i)    Liens securing Indebtedness permitted under Section 7.03(e); provided
that (i) immediately before and immediately after giving effect to the creation
of any such Liens, no Default shall have occurred and be continuing, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness (other than accessions and additions thereto and
replacements and proceeds thereof) and (iii) the Indebtedness secured thereby
does not exceed 100% of the purchase price of the property being acquired;
(j)    Liens arising as a matter of law or created in the ordinary course of
business in the nature of (i) normal and customary rights of setoff and banker’s
liens upon deposits of cash in favor of banks or other depository institutions,
(ii) Liens securing reasonable and customary fees for services in favor of
banks,


111

--------------------------------------------------------------------------------







securities intermediaries or other depository institutions and (iii) Liens in
favor of customs and revenue authorities to secure payment of customs duties in
connection with the importation of goods;
(k)    (i) leases, licenses, subleases or sublicenses granted to other Persons
in the ordinary course of business which do not (A) interfere in any material
respect with the business of the Company and its Subsidiaries, taken as a whole,
(B) secure any Indebtedness, or (C) with respect to any material property,
materially impair the value of such property subject to such lease, license,
sublease or sublicense; and (ii) the rights reserved or vested in any Person by
the terms of any lease, license, franchise, grant or permit held by the Company
or any Subsidiary;
(l)    Liens securing Indebtedness represented by financed insurance premiums in
the ordinary course of business consistent with past practice, provided that
such Liens do not extend to any property or assets other than the corresponding
insurance policies being financed;
(m)    Liens arising from precautionary UCC financing statements or similar
filings made in respect of operating leases entered into by the Company or any
of its Subsidiaries;
(n)    [Reserved];
(o)    any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (iii) such Lien shall
secure only those obligations that it secures on the date of such acquisition or
the date such Person becomes a Subsidiary, as the case may be, and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;
(p)    Liens on accounts receivable Disposed of pursuant to Section 7.05(e) and
the collections and proceeds thereof; and
(q)    Liens securing Indebtedness and other obligations of the type permitted
under Section 7.03(j).

7.02    Investments. Make any Investments, except:
(a)    Eligible Investments held by the Company or any Subsidiary;
(b)    advances to officers, directors and employees of the Company and
Subsidiaries in an aggregate amount not to exceed $5,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
(c)    Investments of (i) any Loan Party in another Loan Party, (ii) any
Subsidiary that is not a Loan Party in another Subsidiary that is not a Loan
Party, (iii) any Subsidiary that is not a Loan Party in any Loan Party, and (iv)
so long as immediately before and immediately after giving pro forma effect to
any such Investment, no Default of the type referred to in clause (a), (f) or
(g) of Section 8.01 or any Event of Default shall have occurred and be
continuing, any Loan Party in any Subsidiary that is not a Loan Party solely to
fund operating expenses of such Subsidiary and otherwise in the ordinary course
of business and consistent with past practice;
(d)    (i) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss; (ii) Investments
in securities of trade creditors or customers received pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of such
trade creditors or customers; and (iii) and Investments received in compromise
or resolution of litigation, arbitration or other disputes;
(e)    guarantees permitted by Section 7.03;
(f)    Investments in Swap Contracts permitted under Section 7.03(d);
(g)    Investments constituting Acceptable Acquisitions; provided that with
respect to each purchase or other acquisition made pursuant to this Section
7.02(g):
(i)    any such newly-acquired or created Subsidiary shall, to the extent
applicable, comply with the requirements of Section 6.12;
(ii)    with respect any Person that is the subject of such acquisition, such
acquisition has been (A) approved by the board of directors or other appropriate
governing body of such Person or (B) recommended for approval by such board of
directors or governing body to the shareholders, members, partners, or other
owners of such Person, as required under applicable Law or by the Organization
Documents of such Person and subsequently approved by the shareholders, members,
partners, or other owners of such Person if such approval is required under
applicable Law or by the Organization Documents of such Person;
(iii)    immediately before and immediately after giving pro forma effect to any
such purchase or acquisition, no Default shall have occurred and be continuing;
and


112

--------------------------------------------------------------------------------







(iv)    with respect to any purchase or acquisition made by the Company that is
structured as a merger or amalgamation, the Company shall be the surviving
entity; and
(h)    Investments in other Investments, including joint ventures or similar
Persons that do not constitute wholly-owned Subsidiaries, in an aggregate amount
not to exceed 10% of the Company’s Consolidated Assets at any time, determined
as of the end of the most recently completed fiscal quarter of the Company (and,
solely for the purposes of this clause (h), including Investments of the type
referred to in this clause (h) that were made and in existence prior to the
Closing Date, and, as to all such Investments (both before and after the Closing
Date), excluding any amounts that are the result of equity growth resulting from
the increased earnings or other increase in value of the joint venture or of the
Person in which any such Investment was made); provided that
(i)    the documentation governing any such joint venture or other Investment
does not contain restrictions on distributions or dividends to the Company, and
(ii)    such joint venture or other Person is engaged in the same or a related
line of business conducted by the Company (or the manufacturing of products used
in such business).


113

--------------------------------------------------------------------------------








7.03    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
(a)    Indebtedness in respect of the Obligations, including arising under the
Loan Documents;
(b)    Indebtedness (not otherwise listed in this Section 7.03) outstanding on
the date hereof and listed on Schedule 7.03, and any refinancings, refundings,
renewals or extensions thereof; provided that the amount of such Indebtedness is
not increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder;
(c)    guarantees of the Company or any Subsidiary Guarantor in respect of
Indebtedness otherwise permitted hereunder of the Company or any other
Subsidiary Guarantor;
(d)    obligations (contingent or otherwise) of the Company or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;
(e)    Indebtedness in respect of (i) Capital Leases, (ii) purchase money
obligations for fixed or capital assets and (iii) mortgages on the real property
of the Company and its Subsidiaries, in each case, within the limitations set
forth in Section 7.01(i); provided that (x) immediately before and immediately
after giving effect to the incurrence of any such Indebtedness, no Default shall
have occurred and be continuing and (y) the aggregate amount of such
Indebtedness shall at no time exceed 10% of the Company’s Consolidated Net
Worth, determined as of the end of the most recently completed fiscal quarter of
the Company;
(f)    obligations of the Company or any Subsidiary for Taxes not yet due or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;
(g)    Indebtedness in respect of Investments permitted by Section 7.02(c) and
Indebtedness in the form of deferred purchase price, earn out or similar
obligations to sellers in respect of Acceptable Acquisitions permitted under
Section 7.02(g);
(h)    Indebtedness arising from the endorsement of instruments for collection
or deposit in the ordinary course of business;
(i)    Subordinated Indebtedness incurred in connection with any Acceptable
Acquisition; provided that immediately before and immediately after giving
effect to the incurrence of such Indebtedness, no Default shall have occurred
and be continuing;
(j)    secured Indebtedness, the aggregate principal amount of which shall at no
time exceed $100,000,000; and
(k)    unsecured Indebtedness; provided that both immediately before and
immediately after giving effect to the incurrence of such Indebtedness, (i) the
Company is in compliance with the financial covenants set forth in Section 7.11
on a pro forma basis calculated as of the most recent measurement period


114

--------------------------------------------------------------------------------







for which financial statements have been provided pursuant to Section 6.01 and
(ii) no Default or Event of Default shall have occurred and be continuing.

7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate or
amalgamate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:
(a)    any Subsidiary may merge or amalgamate with (i) the Company, provided
that the Company shall be the continuing or surviving Person, or (ii) any one or
more other Subsidiaries, provided that when any Subsidiary Guarantor is merging
or amalgamating with another Subsidiary, the Subsidiary Guarantor shall be the
continuing or surviving Person;
(b)    any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Company or to another
Subsidiary; provided that if the transferor in such a transaction is a
Subsidiary Guarantor, then the transferee must either be the Company or a
Subsidiary Guarantor;
(c)    any Subsidiary that is not a Subsidiary Guarantor may dissolve, liquidate
or wind up its affairs at any time provided that such dissolution, liquidation
or winding up, as applicable, could not reasonably be expected to have a
Material Adverse Effect;
(d)    in connection with Acceptable Acquisition permitted under Section
7.02(g), any Subsidiary of the Company may merge into or consolidate or
amalgamate with any other Person or permit any other Person to merge into or
consolidate or amalgamate with it; provided that in the case of any such merger
or amalgamation to which any Loan Party (other than the Company) is a party, the
surviving or continuing Person is, or becomes upon consummation in accordance
with Section 6.12, a Loan Party; and
(e)    the Company may merge with and into a Domestic Subsidiary in order to
effect a change of the state of incorporation of the Company;
provided that, with respect to each of the above involving any Loan Party, (x)
the Company shall notify the Administrative Agent not less than ten (10)
Business Days prior to such event and (y) the surviving Person shall, if
applicable, assume the obligations of the merged Person pursuant to any of the
Loan Documents


115

--------------------------------------------------------------------------------







and shall execute such documents and agreements as may be reasonably required by
the Administrative Agent in connection therewith.

7.05    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
(a)    Dispositions of inventory and Investments in the ordinary course of
business;
(b)    Dispositions (i) of obsolete or worn out property or any other property,
whether now owned or hereafter acquired, that is no longer used or useful in the
conduct of the businesses of the Company and its Subsidiaries, (ii) in the
ordinary course of business consisting of the abandonment, cancellation,
non-renewal or discontinuance of intellectual property rights which, in the
reasonable good faith determination of the Company, is desirable in the conduct
of the business of the Company and its Subsidiaries and not materially
disadvantageous to the interests of the Lenders, and (iii) in the form of the
surrender or waiver of contractual rights and the settlement or waiver of
contractual or litigation claims in the ordinary course of business;
(c)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(d)    Dispositions of property by any Subsidiary to the Company or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Subsidiary Guarantor, the transferee thereof must either be the Company or a
Subsidiary Guarantor;
(e)    Dispositions (without recourse) of accounts receivable pursuant to that
certain Supplier Agreement, dated as of December 15, 2018, by and between the
Company and Citibank, N.A., as the same may be amended from time to time with
the consent of the Administrative Agent (which consent shall not be unreasonably
withheld);
(f)    Dispositions permitted by Section 7.04 or in connection with transactions
permitted under Section 7.03(e);
(g)    Dispositions by the Company and its Subsidiaries (other than Dispositions
of accounts receivable) not otherwise permitted under this Section 7.05 in the
context of arm’s length transactions and consummated on fair and reasonable
terms, as determined by a Responsible Officer of the Company or the applicable
Subsidiary at the time of such Disposition; and
(h)    Dispositions of substantially all of (i) the Equity Interests of HPPC or
(ii) the assets owned by HPPC and its direct and indirect Subsidiaries, in each
case, in connection with the HPPC Disposition and so long as the Net Cash
Proceeds from such Dispositions are applied in accordance with Section
2.05(b)(v);
provided that (x) any Disposition consummated pursuant to clause (a) through (h)
shall be for fair market value, and (y) the net book value of all assets
Disposed of in all transactions consummated since the Closing Date pursuant to
clause (g) shall at no time exceed the greater of (I) $250,000,000 and (II) 25%
of the Company’s Consolidated Assets, determined as of the end of the most
recently completed fiscal quarter of the Company.

7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:


116

--------------------------------------------------------------------------------







(a)    each Subsidiary may make Restricted Payments to the Company, the
Subsidiary Guarantors and any other Person that owns an Equity Interest in such
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;
(b)    the Company and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;
(c)    the Company and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests; and
(d)    the Company may declare or pay cash dividends or other similar payments
to its stockholders, or repurchase its Equity Interests, or make other
Restricted Payments but only so long as, both before and after giving effect
thereto the aggregate amount of such dividends and similar payments and
repurchases and Restricted Payments paid or made, the Company’s Consolidated Net
Worth would exceed $600,000,000; provided that, notwithstanding the foregoing,
the Company shall not be deemed to be in default of its obligations under this
clause (d) if, as a result of suffering a net loss in any fiscal period,
Restricted Payments paid prior to the incurrence of such loss would then (solely
as a result of such loss) exceed the amount permitted to be paid hereunder.


117

--------------------------------------------------------------------------------








7.07    Change in Nature of Business. Change or alter, in any material respect,
the nature of its business from the nature of the business engaged in by it on
the Closing Date (or reasonable extensions thereof).

7.08    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Company, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to transactions not otherwise prohibited under any Loan Document (a) between or
among (i) any Loan Parties, and (ii) any Loan Party and HPPC; (b) and in
existence on the Closing Date and listed on Schedule 7.08.

7.09    Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Subsidiary to make Restricted Payments to the Company or any Subsidiary
Guarantor or to otherwise transfer property to the Company or any Subsidiary
Guarantor, (ii) of any Subsidiary to guarantee the Indebtedness of the Company
or (iii) of the Company or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person; provided that this clause (iii) shall
not prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.03(e) (solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness); or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person.

7.10    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

7.11    Financial Covenants.
(a)    Consolidated Interest Coverage Ratio. Permit the ratio of (a)
Consolidated EBITDA minus (i) Consolidated Maintenance Capital Expenditures and
(ii) cash taxes paid net of cash tax refunds received


118

--------------------------------------------------------------------------------







to (b) Consolidated Interest Expense to be less than, (w) as of the end of any
fiscal quarter of the Company ending on or after the Closing Date through and
including March 31, 2019, 4.00:1.00, (x) as of the end of any fiscal quarter of
the Company ending after March 31, 2019 through and including March 31, 2020,
3.00:1.00, (y) as of the end of any fiscal quarter of the Company ending after
March 31, 2020 through and including March 31, 2021, 3.75:1.00, and (z) as of
the end of any fiscal quarter of the Company ending after March 31, 2021,
4.00:1.00.
(b)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Company occurring during any period set
forth below to be greater than, (A) if the HPPC Disposition has not been
consummated as of such date, the ratio set forth in the column labeled “No HPPC
Disposition” below opposite such period, and (B) if the HPPC Disposition has
been consummated as of such date, the ratio set forth in the column labeled
“HPPC Disposition Consummated” below opposite such period:
 
Maximum Consolidated Leverage Ratio
Fiscal Quarter
No HPPC Disposition
HPPC Disposition Consummated
Closing Date through (and including) September 30, 2018
3.50:1.00
3.50:1.00
October 1, 2018 through (and including) December 31, 2018
4.00:1.00
4.00:1.00
January 1, 2019 through (and including) March 31, 2019
5.00:1.00
4.75:1.00
April 1, 2019 through (and including) June 30, 2019
5.00:1.00
4.75:1.00
July 1, 2019 through (and including) September 30, 2019
5.00:1.00
4.75:1.00
October 1, 2019 through (and including) December 31, 2019
5.00:1.00
4.75:1.00
January 1, 2020 through (and including) March 31, 2020
4.75:1.00
4.50:1.00
April 1, 2020 through (and including) June 30, 2020
4.25:1.00
4.00:1.00
July 1, 2020 through (and including) September 30, 2020, and each Fiscal Quarter
thereafter
4.00:1.00
3.75:100


7.12    Accounting Policies and Procedures. Permit any change in the accounting
policies and procedures of the Company or any of its Subsidiaries, including a
change in fiscal year without the prior written consent of the Administrative
Agent, at its sole discretion; provided that any policy or procedure required to
be changed by the Financial Accounting Standards Board (or other board or
committee thereof) or the SEC in order to comply with GAAP may be so changed.

7.13    Subordinated Indebtedness.
(a)    Designate any Indebtedness (other than (i) the Obligations or (ii) any
Indebtedness of the type permitted under Section 7.3(j) (so long as the
Obligations are afforded a similar or more senior designation) of the Company or
any of its Subsidiaries as “Designated Senior Debt” (or any similar term) under,
and as defined in, any Subordinated Debt Documents.


119

--------------------------------------------------------------------------------







(b)    Directly or indirectly, prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner, or make any
payment, in each case, in violation of any subordination terms of, any
Subordinated Indebtedness.
(c)    Amend, supplement or otherwise modify any of the subordination terms of
any Subordinated Indebtedness or the tenor thereof in any way which would
materially adversely affect the interests of the Lenders.


120

--------------------------------------------------------------------------------








7.14    Seller Indebtedness. Fail to pay in Equity Interests of the Company any
seller Indebtedness of the Company, to the extent excluded from “Consolidated
Total Funded Debt” in accordance with the proviso to the definition thereof.

7.15    Hazardous Materials. Cause or permit any of its properties or assets to
be used to generate, manufacture, refine, transport, treat, store, handle,
dispose of, transfer, produce or process Hazardous Materials, except in
compliance with all applicable Laws, or cause or permit, as a result of any
intentional or negligent act or omission on the part of the Company or any of
its Subsidiaries, a release of Hazardous Materials onto such property or asset
or onto any other property, except in compliance with such Laws.

7.16    Sanctions and Anti-Corruption Laws.
(a)    Directly or indirectly, use any Credit Extension or the proceeds of any
Credit Extension, or lend, contribute or otherwise make available such Credit
Extension or such proceeds to any Person, to fund any activities of or business
with any Person, or in any Designated Jurisdiction, that, at the time of such
funding, is the subject of Sanctions, or in any other manner that will result in
a violation by any Person (including any Person participating in the
transactions contemplated hereby, whether as Lender, Arranger, Administrative
Agent, L/C Issuer, Swing Line Lender or otherwise) of Sanctions.
(b)    Directly or indirectly, use any Credit Extension or the proceeds of any
Credit Extension for any purpose which would breach the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, the Corruption of
Foreign Public Officials Act (Canada), the Corruption (Jersey) Law 2006 or other
similar laws in other applicable jurisdictions.

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

8.01    Events of Default. Any of the following shall constitute an Event of
Default:
(a)    Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation, or (ii) within three (3) Business Days after the same becomes
due, any interest on any Loan or on any L/C Obligation, or any fee due or other
amount payable hereunder or under any other Loan Document; or
(b)    Specific Covenants. Any Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.10, 6.11,
6.12, or 6.14 or Article VII, or any Subsidiary Guarantor fails to perform or
observe any term, covenant or agreement contained the foregoing listed Sections
and Article as it may be applicable to such Subsidiary Guarantor pursuant to
Section 4.1 of the Subsidiary Guaranty; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in clause (a) or (b) above) contained in
any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Company or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
(e)    Cross-Default. (i) The Company or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Company or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Company or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Company or such Subsidiary as a result thereof is greater than the
Threshold Amount; or
(f)    Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, interim receiver, receiver and
manager, monitor, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer for it or for all or any material part of its property; or any
receiver, interim receiver, receiver and manager, monitor, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of


121

--------------------------------------------------------------------------------







its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any of its
Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within sixty (60) days after its issue or levy; or
(h)    Judgments. There is entered against the Company or any Subsidiary (i) one
or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments or orders) exceeding the Threshold Amount (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of thirty (30) consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
(j)    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in any manner the validity or enforceability of any material provision
of any Loan Document, or denies in writing that it has any or further liability
or obligation under any Loan Document, or purports to revoke, terminate or
rescind a material provision of a Loan Document; or
(k)    Collateral Documents. Any Collateral Document after delivery thereof
shall for any reason (other than pursuant to the terms thereof) cease to create
a valid and perfected first priority Lien (subject to Liens permitted by Section
7.01) on any material portion of the Collateral purported to be covered thereby;
or
(l)    Subordinated Indebtedness. (i) The subordination provisions of any
Subordinated Debt Documents (the “Subordination Provisions”) shall, in whole or
in part, terminate, cease to be effective or cease to be legally valid, binding
and enforceable against any holder of the applicable Subordinated Indebtedness;
or (ii) any Loan Party shall, directly or indirectly, disavow or contest in any
manner (A) the effectiveness, validity or enforceability of any of the
Subordination Provisions, (B) that the Subordination Provisions exist for the
benefit of the Administrative Agent, the Lenders and the L/C Issuer or (C) that
all payments of principal of or premium and interest on the applicable
Subordinated Indebtedness, or realized from the liquidation of any property of
any Loan Party, shall be subject to any of the Subordination Provisions, in each
case in respect of Subordinated Indebtedness in excess of the Threshold Amount;
or
(m)    Change of Control. There occurs any Change of Control.


122

--------------------------------------------------------------------------------








8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
(c)    require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and
(d)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
provided that, upon the occurrence of an actual or deemed entry of an order for
relief in accordance with Section 8.01(f) with respect to any Borrower, the
obligation of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Company to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations, subject to the provisions of Sections
2.16 and 2.17, shall be applied by the Administrative Agent in the following
order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer, but only to the extent incurred after the Closing
Date) and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under any
Secured Ancillary Agreements, ratably among the Lenders, the L/C Issuer and the
Secured Ancillary Lenders in proportion to the respective amounts described in
this clause Fourth held by them;
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit, to the extent not otherwise Cash Collateralized by
the Company pursuant to Section 2.03 and 2.16; and
Last, the balance, if any, after all of the Obligations (other than contingent
indemnification obligations) have been indefeasibly paid in full, to the Company
or as otherwise required by Law.  
Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Obligations arising under Secured Ancillary
Agreements shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Secured Ancillary Lender, as the case may be. Each Secured Ancillary
Lender not a party to the Credit Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed


123

--------------------------------------------------------------------------------







to have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article IX hereof for itself and its Affiliates as if a
“Lender” party hereto.

8.04    Collateral Allocation Mechanism. On the CAM Exchange Date, (a) the
Lenders shall automatically and without further act be deemed to have exchanged
interests in the Designated Obligations such that, in lieu of the interests of
each Lender in the Designated Obligations under each Loan in which it shall
participate as of such date, such Lender shall own an interest equal to such
Lender’s CAM Percentage in the Designated Obligations under each of the Loans
and (b) simultaneously with the deemed exchange of interests pursuant to clause
(a) above, the interests in the Designated Obligations to be received in such
deemed exchange shall, automatically and with no further action required, be
converted into the Dollar Amount, determined using the Spot Rate calculated as
of such date, of such amount and on and after such date all amounts accruing and
owed to the Lenders in respect of such Designated Obligations shall accrue and
be payable in Dollars at the rate otherwise applicable hereunder. Each Lender,
each Person acquiring a participation from any Lender as contemplated by Section
10.06 and each Borrower hereby consents and agrees to the CAM Exchange. Each of
the Borrowers and the Lenders agrees from time to time to execute and deliver to
the Administrative Agent all such promissory notes and other instruments and
documents as the Administrative Agent shall reasonably request to evidence and
confirm the respective interests and obligations of the Lenders after giving
effect to the CAM Exchange, and each Lender agrees to surrender any promissory
notes originally received by it in connection with its Loans hereunder to the
Administrative Agent against delivery of any promissory notes so executed and
delivered; provided that the failure of any Borrower to execute or deliver, or
of any Lender to accept, any such promissory note, instrument or document shall
not affect the validity or effectiveness of the CAM Exchange. As a result of the
CAM Exchange, on and after the CAM Exchange Date, each payment received by the
Administrative Agent pursuant to any Loan Document in respect of the Designated
Obligations shall be distributed to the Lenders pro rata in accordance with
their respective CAM Percentages (to be redetermined as of each such date of
payment).


124

--------------------------------------------------------------------------------








ARTICLE IX.
ADMINISTRATIVE AGENT

9.01    Appointment and Authority.
(a)    Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and no Loan Party shall have rights as a third party beneficiary of any
of such provisions other than Section 9.06. It is understood and agreed that the
use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties. In addition, to the extent required
under the laws of any jurisdiction other than the United States of America, each
of the Lenders hereby grants to the Administrative Agent any required powers of
attorney to execute any Loan Document governed by the laws of such jurisdiction
on such Lender’s behalf; provided that such Loan Document shall not increase
such Lender’s obligations to, or reduce such Lender’s rights against, the Loan
Parties or any other Person party to any Loan Document.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential and/or current Secured Ancillary Lender) and the L/C Issuer hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and the L/C Issuer for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX and Article X (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.
(c)    The parties hereby acknowledge, understand and agree that MLPFSI may,
without notice to the Company or any other party hereto, assign any and all
rights and obligations of MLPFSI under this Agreement and any other Loan
Document to any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the date hereof.

9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Company, a Lender or the L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any sub
agents except to the extent that a court of competent jurisdiction determines in
a final and non-appealable judgment that the Administrative Agent acted with
gross negligence or willful misconduct in the selection of such sub-agents.

9.06    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuer and the Company. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Company, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above (provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender). Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, in consultation with
the Company, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or removed) Administrative Agent (other than as
provided in Section 3.01(g) and other than any rights to indemnity payments or
other amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided


125

--------------------------------------------------------------------------------







above in this Section). The fees payable by the Company to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them (i) while the
retiring or removed Administrative Agent was acting as Administrative Agent and
(ii) after such resignation or removal for as long as any of them continues to
act in any capacity hereunder or under the other Loan Documents, including (a)
acting as collateral agent or otherwise holding any collateral security on
behalf of any of the Lenders and (b) in respect of any actions taken in
connection with transferring the agency to any successor Administrative Agent.
(d)    Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Appropriate Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If either
Bank of America resigns as U.S. Swing Line Lender or Bank of America UK resigns
as Global Swing Line Lender, Bank of America or Bank of America UK, as
applicable, shall retain all the rights of the applicable Swing Line Lender
provided for hereunder with respect to the Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Appropriate Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment by the Company of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers, Syndication Agents or Documentation Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.


126

--------------------------------------------------------------------------------








9.09    Administrative Agent May File Proofs of Claim; Credit Bidding. In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law.  In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase).  In connection with any
such bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement


127

--------------------------------------------------------------------------------







and without giving effect to the limitations on actions by the Required Lenders
contained in clauses (a) through (j) of Section 10.01 of this Agreement), (iii)
the Administrative Agent shall be authorized to assign the relevant Obligations
to any such acquisition vehicle pro rata by the Lenders, as a result of which
each of the Lenders shall be deemed to have received a pro rata portion of any
Equity Interests and/or debt instruments issued by such an acquisition vehicle
on account of the assignment of the Obligations to be credit bid, all without
the need for any Secured Party or acquisition vehicle to take any further
action, and (iv) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

9.10    Collateral and Guaranty Matters. Without limiting the provisions of
Section 9.09 or Section 10.08, each of the Lenders (including in its capacities
as a potential Secured Ancillary Lender) and the L/C Issuer irrevocably
authorize the Administrative Agent, at its option and in its discretion,
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than (A)
contingent indemnification obligations and (B) Ancillary Obligations as to which
arrangements satisfactory to the applicable Secured Ancillary Lender shall have
been made) and the expiration


128

--------------------------------------------------------------------------------







or termination of all Letters of Credit (other than Letters of Credit as to
which other arrangements satisfactory to the Administrative Agent and the L/C
Issuer shall have been made), (ii) that is sold or otherwise disposed of or to
be sold or otherwise disposed of as part of or in connection with any sale or
other disposition permitted hereunder or under any other Loan Document to a
Person that is not a Loan Party, or (iii) if approved, authorized or ratified in
writing in accordance with Section 10.01 and Section 10.25, as applicable;
(b)    to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty if such Person (i) ceases to be a Subsidiary as a result of
a transaction permitted hereunder or (ii) later qualifies as an Excluded
Subsidiary (through transactions not otherwise prohibited hereunder); and
(c)    to subordinate any Lien on any property granted to or held by the
Administrative Agent for the benefit of the Secured Parties under any Loan
Document to the holder of any Lien on such property that is permitted by Section
7.01(e).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
pursuant to this Section 9.10. In each case as specified in this Section 9.10,
the Administrative Agent will, at the Company’s expense, execute and deliver to
the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Collateral Documents or to subordinate
its interest in such item, or to release such guarantor from its obligations
under the Subsidiary Guaranty, in each case in accordance with the terms of the
Loan Documents and this Section 9.10.

9.11    Secured Ancillary Agreements. No Secured Ancillary Lender that obtains
the benefits of Section 8.03, any Collateral Document or the Subsidiary Guaranty
by virtue of the provisions hereof or of any Collateral Document or the
Subsidiary Guaranty shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article IX to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Ancillary Agreements unless the Administrative Agent has received written notice
of such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Secured Ancillary Lender,
as the case may be.
The parties hereto hereby acknowledge and agree that, on the date on which all
Obligations (including any then due and owing indemnity obligations hereunder
but excluding any Ancillary Obligations) shall be indefeasibly paid in full in
cash (or cash collateralized on reasonably satisfactory terms), and the
Aggregate Commitments hereunder shall have been terminated (all of which shall
occur in accordance with the terms of the Loan Documents and whether or not any
Ancillary Obligations remain outstanding), any benefits obtained by any Secured
Ancillary Lender pursuant to any Loan Document shall terminate, regardless of
whether any Ancillary Obligations remain outstanding.


129

--------------------------------------------------------------------------------








9.12    Certain Belgian Matters. Each Lender designates and appoints the
Administrative Agent as its representative (vertegenwoordiger/représentant)
within the meaning of Article 5 of the Belgian Act of December 15, 2004 on
financial collateral arrangements and several tax dispositions in relation to
security collateral arrangements and loans of financial instruments as amended
from time to time and as a representative under Article 3 of Title XVII of Book
III of the Belgian Civil Code, as amended by the Act of July 11, 2013 (amending
the Belgian Civil Code in respect of security on movable assets and abolishing
various relevant provisions), as amended from time to time to create, register,
manage and/or enforce on its own behalf any Lien governed by Belgian law
constituting financial collateral.

9.13    Lender Representations Regarding ERISA.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the Arrangers, and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Company or any other Loan Party, that at least one of the
following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments;
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and the Loan
Documents;
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and the Loan Documents, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and the Loan Documents satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and the Loan Documents; or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless clause (a)(i) of this Section is true with respect to
a Lender or such Lender has not provided another representation, warranty and
covenant as provided in clause (a)(iv) of this Section, such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, the Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Company or any other Loan Party, that:
(i)    none of the Administrative Agent, either Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto);


130

--------------------------------------------------------------------------------







(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and the Loan
Documents is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and the Loan
Documents is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations);
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and the Loan
Documents is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and the Loan Documents and is
responsible for exercising independent judgment in evaluating the transactions
hereunder; and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent, any Arranger or any their respective Affiliates for investment advice (as
opposed to other services) in connection with the Loans, the Letters of Credit,
the Commitments or the Loan Documents.
(c)    The Administrative Agent and the Arrangers hereby inform the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and the Loan Documents, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.


131

--------------------------------------------------------------------------------








ARTICLE X.
MISCELLANEOUS


132

--------------------------------------------------------------------------------








10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (or by the Administrative Agent with the consent
or ratification of the Required Lenders or such other number or percentage of
Lenders as may be specified herein) and the Company or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided that (x) if the
Administrative Agent and the Company shall have jointly identified an obvious
error or any error or omission of an immaterial nature, in each case in any
provision of any Loan Document, then the Administrative Agent and the Company
shall be permitted to amend such provision and such amendment shall become
effective without any further action or consent of any other party to any Loan
Document if the same is not objected to in writing by the Required Lenders
within ten Business Days following receipt of notice thereof, and (y) no such
amendment, waiver or consent shall:
(a)    waive any condition set forth in clause (a) or (b) of Section 4.01
without the written consent of each Lender;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment or prepayment of principal, interest, fees or other amounts due to
the Lenders (or any of them) or any scheduled or mandatory reduction of any
Facility hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of any Borrower to pay interest or Letter of Credit Fees at the Default Rate.
(e)    change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;
(f)    amend Section 1.06 or the definition of “Alternative Currency” without
the written consent of each Lender;
(g)    change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;
(h)    release the Company from the Company Guaranty or all or substantially all
of the value of the Subsidiary Guaranty, in either case, without the written
consent of each Lender, except to the extent the release of any Subsidiary
Guarantor is permitted pursuant to Section 9.10 (in which case such release may
be made by the Administrative Agent acting alone); or
(i)    release the Company (from its obligations as a Borrower) or any
Designated Borrower, except in connection with the termination of a Designated
Borrower’s status as such under Section 2.14, or otherwise in connection with a
transaction otherwise permitted under this Agreement;


133

--------------------------------------------------------------------------------







and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
applicable Swing Line Lender in addition to the Lenders required above, affect
the rights or duties of such Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Company may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Company to be made pursuant hereto).


134

--------------------------------------------------------------------------------








10.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in clause
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by fax transmission or e-mail transmission
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:
(i)    if to a Borrower, the Administrative Agent, the L/C Issuer, the U.S.
Swing Line Lender or the Global Swing Line Lender, to the address, fax number,
e-mail address or telephone number specified for such Person on Schedule 10.02;
and
(ii)    if to any other Lender, to the address, fax number, e-mail address or
telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Company).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in such clause (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e‑mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swing Line
Lender, the L/C Issuer or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice or other communication is not sent during the normal
business hours of the recipient, such notice or communication shall be deemed to
have been sent at the opening of business on the next business day for the
recipient,.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR


135

--------------------------------------------------------------------------------







PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Borrower, any Lender, the L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of any Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided that in no event shall any Agent Party have any liability to any
Borrower, any Lender, the L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).
(d)    Change of Address, Etc. Each of the Company, the other Loan Parties, the
Administrative Agent, the L/C Issuer and each Swing Line Lender may change its
address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the Company, the Administrative Agent, the L/C Issuer,
the U.S. Swing Line Lender and the Global Swing Line Lender. In addition, each
Lender agrees to notify the Administrative Agent from time to time to ensure
that the Administrative Agent has on record (i) an effective address, contact
name, telephone number, facsimile number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Company or its securities for purposes of United
States Federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Committed Loan
Notices, Letter of Credit Applications and Swing Line Loan Notices) purportedly
given by or on behalf of any Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Company
shall indemnify the Administrative Agent, the L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of any Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided that the foregoing shall not prohibit (a)
the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the L/C Issuer or any
Swing Line Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer or Swing Line Lender, as the case
may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 10.08 (subject to the terms
of Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.


136

--------------------------------------------------------------------------------








10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Company shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and documented fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all documented out-of-pocket expenses incurred
by the Administrative Agent, any Lender or the L/C Issuer (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the L/C Issuer), and shall pay all fees and time charges for attorneys
who may be employees of the Administrative Agent, any Lender or the L/C Issuer,
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
(b)    Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
any Borrower or any other Loan Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Company or any of its Subsidiaries, or any Environmental Liability related
in any way to the Company or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Company or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Company or any other Loan Party against
an Indemnitee for a breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if the Company or such other Loan
Party has obtained a final and nonappealable judgment in its favor on such claim
as determined by a court of competent jurisdiction. Without limiting the
provisions of Section3.01(c), this Section 10.04(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim.


137

--------------------------------------------------------------------------------







(c)    Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under clause (a) or (b) of
this Section to be paid by the Company to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer, the U.S. Swing Line Lender, the Global Swing
Line Lender or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), the L/C
Issuer, such Swing Line Lender or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), such payment
to be made severally among them based on such Lenders’ Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), the L/C Issuer or such Swing Line Lender in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), L/C Issuer or such Swing Line
Lender in connection with such capacity. The obligations of the Lenders under
this clause (c) are subject to the provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and hereby waives, and acknowledges
that no other Person shall have, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in clause (b) above shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
to such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer, the U.S. Swing Line Lender and the Global Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.05    Payments Set Aside. To the extent that any payment by or on behalf of
any Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential or transfer
at undervalue, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, the L/C Issuer or such Lender in its
discretion) to be repaid to a trustee, receiver, interim receiver, monitor,
liquidator or any other party, in connection with any proceeding under any
Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender and the L/C Issuer severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect, in the applicable currency of such recovery or
payment. The obligations of the Lenders and the L/C Issuer under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of clause
(b) of this Section, (ii) by way of participation in accordance with the
provisions of clause (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of clause (f) of
this Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in clause (d) of this Section and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the L/C Issuer
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.


138

--------------------------------------------------------------------------------







(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this clause (b), participations in L/C Obligations and in Swing Line
Loans) at the time owing to it); provided that (in each case with respect to any
Facility) any such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of (x) an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it (in each case with respect to any Facility) (y) an assignment to a Lender,
an Affiliate or branch of a Lender or an Approved Fund or (z) an assignment to
an acquisition vehicle pursuant to Section 9.09, no minimum amount need be
assigned; and
(B)    in any case not described in clause (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to any Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Revolving Commitment if such assignment is to a Person that is not a
Lender with a Commitment in respect of the applicable Facility, an Affiliate of
such Lender or an Approved Fund with respect to such Lender or (2) any Term Loan
to a Person that is not a Lender, an Affiliate of a Lender or an Approved Fund;


139

--------------------------------------------------------------------------------







(C)    the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
(D)    the consent of (1) the U.S. Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the U.S. Revolving Credit Facility and (2) the Global Swing Line
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Global Revolving Credit Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with, except in the case of an assignment pursuant to Section 9.09, a processing
and recordation fee in the amount of $3,500 (which fee shall in no event be
payable by the Company); provided that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person).
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this clause (vi),
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall


140

--------------------------------------------------------------------------------







continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04
with respect to facts and circumstances occurring prior to the effective date of
such assignment; provided that, except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this clause shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with clause (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural person), a
Defaulting Lender or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 10.04(c) without regard to the existence of any
participation. Each Lender that sells a participating interest in any Loan,
Commitment, participations in L/C Obligations and/or Swing Line Loans, or other
interest to a Participant shall, as agent of the Company solely for the purpose
of this Section 10.06, record in book entries maintained by such Lender the name
and the amount of the participating interest of each Participant entitled to
receive payments in respect of such participating interests.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clause (y) of the
first proviso to Section 10.01 that affects such Participant. Subject to clause
(e) of this Section, each Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
clause (b) of this Section (it being understood that the documentation required
under Section 3.01(e) shall be delivered to the Lender who sells the
participation) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to clause (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.13 as if it were an assignee under clause (b) of this Section and (B) shall
not be entitled to receive any greater payment under Sections 3.01 or 3.04, with
respect to any participation, than the Lender from whom it acquired the
applicable


141

--------------------------------------------------------------------------------







participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Company’s request and expense, to use
reasonable efforts to cooperate with the Company to effectuate the provisions of
Section 3.06 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Company,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Company, to comply with Section 3.01(e) as though it were a Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitments and Loans pursuant to clause (b)
above, (i) Bank of America may, upon 30 days’ notice to the Company and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Company,
each of Bank of America, as the U.S. Swing Line Lender, and Bank of America UK,
as the Global Swing Line Lender, may resign as Swing Line Lender. In the event
of any such resignation as L/C Issuer or Swing Line Lender, the Company shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided that no failure by the Company to appoint any such
successor shall affect the resignation of Bank of America or Bank of America UK
as L/C Issuer or Swing Line Lender, as the case may be. If Bank of America
resigns as L/C Issuer, it shall retain all the rights, powers, privileges and
duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Committed Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). If Bank of America or Bank of America UK
resigns as Swing Line Lender, it shall retain all the rights of a Swing Line
Lender provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate


142

--------------------------------------------------------------------------------







Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
(h)    Novation. For the purposes of Article 1271 et seq. of the Belgian Civil
Code, the parties to this Agreement agree that upon any novation under the Loan
Documents, the Liens, guarantees, indemnities, and other undertakings created
under and pursuant to the Loan Documents shall continue for the benefit of the
Lenders, their successors, transferees and assignees, as the case may be.

10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions at
least as restrictive as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.15(c) or (ii) any actual or prospective
counterparty (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Company and
its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating the Company or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Company or (i)
to the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Company. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents and the Commitments.
For purposes of this Section, “Information” means all information received from
or on behalf of the Company or any Subsidiary relating to the Company or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by or on behalf of the
Company or any Subsidiary, provided that, in the case of information received
from or on behalf of the Company or any Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.


143

--------------------------------------------------------------------------------







Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
and branches is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate or branch to or
for the credit or the account of any Borrower against any and all of the
obligations of such Borrower now or hereafter existing under this Agreement or
any other Loan Document to such Lender or the L/C Issuer or branch their
respective Affiliates or branches, irrespective of whether or not such Lender,
L/C Issuer or Affiliate shall have made any demand under this Agreement or any
other Loan Document and although such obligations of such Borrower may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender or the L/C Issuer different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.17 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the L/C Issuer agrees
to notify the Company and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the applicable Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent or the L/C Issuer, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts


144

--------------------------------------------------------------------------------







hereof that, when taken together, bear the signatures of each of the other
parties hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.


145

--------------------------------------------------------------------------------








10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

10.13    Replacement of Lenders. If the Company is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender’s obligations to
make, continue or convert to Eurocurrency Rate Loans has been suspended pursuant
to Section 3.02, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender or if any other circumstance exists hereunder that gives the Company the
right to replace a Lender as a party hereto, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
10.06), all of its interests, rights (other than its existing rights to payments
pursuant to Sections 3.01 and 3.04) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
(a)    the Company shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws;


146

--------------------------------------------------------------------------------







(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.


147

--------------------------------------------------------------------------------








10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION, LITIGATION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c)    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN CLAUSE (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders
are arm’s-length commercial transactions between each Borrower and its
respective Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, (B) each Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) each Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Arrangers and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for each Borrower or any of their respective Affiliates, or any other Person and
(B) neither the Administrative Agent, the Arrangers nor any Lender has any
obligation to any Borrower or any of their respective Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative
Agent, the Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of each Borrower and their respective Affiliates, and neither the
Administrative Agent, the Arrangers nor any Lenders has any obligation to
disclose any of such interests to any Borrower or any of their respective
Affiliates. To the fullest extent permitted by law, each Borrower hereby waives
and releases any claims that it may have against the Administrative Agent, the
Arrangers or any Lender with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

10.17    Electronic Execution of Assignments and Certain Other Documents. The
words “delivery,” “execute,” “execution,” “signed,” “signature,” and words of
like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic


148

--------------------------------------------------------------------------------







Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it; provided further
without limiting the foregoing, upon the request of the Administrative Agent,
any electronic signature shall be promptly followed by such manually executed
counterpart.

10.18    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act. Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.


149

--------------------------------------------------------------------------------








10.19    U.K. KNOW YOUR CUSTOMER CHECKS. If (i) the introduction of or any
change in (or in the interpretation, administration or application of) any law
or regulation made after the Closing Date; (ii) any change in the status of a
U.K. Loan Party after the Closing Date; or (iii) a proposed assignment or
transfer by a Lender of any of its rights and obligations under this Agreement
to a party that is not a Lender prior to such assignment or transfer, obliges
the Administrative Agent or any Lender (or, in the case of paragraph (iii)
above, any prospective new Lender) to comply with “know your customer” or
similar identification procedures in circumstances where the necessary
information is not already available to it, each U.K. Loan Party shall promptly
upon the request of the Administrative Agent or any Lender supply, or procure
the supply of, such documentation and other evidence as is reasonably requested
by the Administrative Agent (for itself or on behalf of any Lender) or any
Lender (for itself or, in the case of the event described in paragraph (iii)
above, on behalf of any prospective new Lender) in order for the Administrative
Agent, such Lender or, in the case of the event described in paragraph (iii)
above, any prospective new Lender to carry out and be satisfied it has complied
with all necessary “know your customer” or other similar checks under all
applicable laws and regulations pursuant to the transactions contemplated in the
Loan Documents; and
Each Lender shall promptly, upon the request of the Administrative Agent, supply
or procure the supply of, such documentation and other evidence as is reasonably
requested by the Administrative Agent (for itself) in order for the
Administrative Agent to carry out and be satisfied it has complied with all
necessary “know your customer” or other similar checks under all applicable laws
and regulations pursuant to the transactions contemplated in the Loan Documents.

10.20    Canadian Anti-Money Laundering Legislation. (a) Each Loan Party
acknowledges that, pursuant to Canadian Anti-Money Laundering Legislation and
other applicable anti-money laundering, anti-terrorist financing, government
sanction and “know your client” laws (collectively, including any guidelines or
orders thereunder, “AML Legislation”), the Lenders may be required to obtain,
verify and record information regarding the Loan Parties and their respective
directors, authorized signing officers, direct or indirect shareholders or other
Persons in control of the Loan Parties, and the transactions contemplated
hereby. Each Loan Party shall promptly provide all such information, including
supporting documentation and other evidence, as may be reasonably requested by
any Lender or any prospective assignee or participant of a Lender or the
Administrative Agent, in order to comply with any applicable AML Legislation,
whether now or hereafter in existence.
(b)    If the Administrative Agent has ascertained the identity of any Loan
Party or any authorized signatories of the Loan Parties for the purposes of
applicable AML Legislation, then the Administrative Agent:
(i)    shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Administrative Agent within the meaning of the applicable AML
Legislation; and
(ii)    shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.
Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that the Administrative Agent has no
obligation to ascertain the identity of the Loan Parties or any authorized
signatories of the Loan Parties on behalf of any Lender, or to confirm the
completeness or accuracy of any information it obtains from any Loan Party or
any such authorized signatory in doing so.

10.21    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Loan
Party in respect of any such sum due from it to the Administrative Agent or any
Lender hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Loan Party
in the Agreement Currency, such Loan Party agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Loan Party (or to any other Person who may be entitled thereto under
applicable law).

10.22    Waiver of Sovereign Immunity. To the extent that any Loan Party may be
or become entitled to claim for itself or its property or revenues any immunity
on the ground of sovereignty or the like from suit, court jurisdiction,
attachment prior to judgment, attachment in aid of execution of a judgment or
execution of a judgment, and to the extent that in any such jurisdiction there
may be attributed such an immunity (whether or not claimed), such Loan Party
hereby irrevocably agrees not to claim and hereby irrevocably waives such
immunity with respect to the Obligations.

10.23    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability


150

--------------------------------------------------------------------------------







is unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


151

--------------------------------------------------------------------------------








10.24    Effect of Amendment and Restatement of the Existing Credit Agreement.
(a)    Effective as of the Closing Date, the Existing Credit Agreement shall be
amended and restated in its entirety. The parties hereto acknowledge and agree
that (i) this Agreement and the other Loan Documents, whether executed and
delivered in connection herewith or otherwise, do not constitute a novation or
termination of the “Obligations” (as defined in the Existing Credit Agreement)
under the Existing Credit Agreement as in effect immediately prior to the
Closing Date and which remain outstanding and (ii) the “Obligations” (as amended
and restated hereby and which are hereinafter subject to the terms herein) are
in all respects continuing.
(b)    Each of the parties hereto severally and for itself agrees that on the
Closing Date, each Existing Lender hereby irrevocably sells, transfer, conveys
and assigns, without recourse, representation or warranty (except as expressly
set forth herein), to each Lender, and each such Lender hereby irrevocably
purchases from such Existing Lender, a portion of the rights and obligations of
such Existing Lender under the Existing Credit Agreement and each other Loan
Document in respect of its existing Loans and Commitments under (and as defined
in) the Existing Credit Agreement such that, after giving effect to the
foregoing assignment and delegation and any increase in the aggregate
Commitments effected pursuant hereto, each Lender’s Applicable Percentage of the
Commitments and pro rata portion of the Loans for the purposes of this Agreement
and each other Loan Document will be as set forth opposite such Person’s name on
Schedule 2.01.
(c)    Each Existing Lender hereby represents and warrants to each Lender that,
immediately before giving effect to the provisions of this Section, (i) such
Existing Lender is the legal and beneficial owner of the portion of its rights
and obligations in respect of its Existing Loans being assigned to each Lender
as set forth above; and (ii) such rights and obligations being assigned and sold
by such Existing Lender are free and clear of any adverse claim or encumbrance
created by such Existing Lender.
(d)    Each of the Lenders hereby acknowledges and agrees that (i) other than
the representations and warranties contained above, no Lender nor the
Administrative Agent has made any representations or warranties or assumed any
responsibility with respect to (A) any statements, warranties or representations
made in or in connection with this Agreement or the execution, legality,
validity, enforceability, genuineness or sufficiency of this Agreement, the
Existing Agreement or any other Loan Document or (B) the financial condition of
any Loan Party or the performance by any Loan Party of the Obligations; (ii) it
has received such information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Agreement; and (iii) it has made
and continues to make its own credit decisions in taking or not taking action
under this Agreement, independently and without reliance upon the Administrative
Agent or any other Lender.
(e)    The Borrowers (including the Company), each of the Lenders and the
Administrative Agent also agree that each of the Lenders shall, as of the
Closing Date, have all of the rights and interests as a Lender in respect of the
Loans purchased and assumed by it, to the extent of the rights and obligations
so purchased and assumed by it.
(f)    Each Lender which is purchasing any portion of the Existing Loans shall
deliver to the Administrative Agent immediately available funds in the full
amount of the purchase made by it and the Administrative Agent shall, to the
extent of the funds so received, disburse such funds to the Existing Lenders
that are making sales and assignments in the amount of the portions so sold and
assigned.
(g)    Each Lender acknowledges and agrees that, in connection with the
reallocation of any Existing Loans as contemplated in this Section, neither the
Company nor any Borrower shall be liable for any costs and fees contemplated in
Section 3.05.


152

--------------------------------------------------------------------------------








10.25    Release of Collateral. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective if such amendment,
waiver or consent shall release all or substantially all of the Collateral in
any transaction or series of related transactions without the written consent of
each Lender.



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


 
THE HAIN CELESTIAL GROUP, INC.
 
 
By:
 
 
Name:
 
Title:











153

--------------------------------------------------------------------------------









 
BANK OF AMERICA, N.A.,


 
as Administrative Agent
By:
 
 
Name:
 
Title:







The Hain Celestial Group, Inc.
Third Amendment to Credit Agreement
EAST\166244988.2





--------------------------------------------------------------------------------









 
BANK OF AMERICA, N.A.,


 
as a Lender, L/C Issuer and U.S. Swing Line Lender


By:
 
 
Name:
 
Title:







The Hain Celestial Group, Inc.
Third Amendment to Credit Agreement
EAST\166244988.2





--------------------------------------------------------------------------------











 
BANK OF AMERICA MERRILL LYNCH INTERNATIONAL DESIGNATED ACTIVITY COMPANY,
 
as Global Swing Line Lender
By:
 
 
Name:
 
Title:





The Hain Celestial Group, Inc.
Third Amendment to Credit Agreement
EAST\166244988.2





--------------------------------------------------------------------------------







 
BANK OF AMERICA, N.A., CANADA BRANCH,
 
as Global Swing Line Lender
By:
 
 
Name:
 
Title:











The Hain Celestial Group, Inc.
Third Amendment to Credit Agreement
EAST\166244988.2





--------------------------------------------------------------------------------







 
WELLS FARGO BANK, N.A.,
 
as a Lender
 
 
By:
 
 
Name:
 
Title:













The Hain Celestial Group, Inc.
Third Amendment to Credit Agreement
EAST\166244988.2





--------------------------------------------------------------------------------







 
JP MORGAN CHASE BANK, N.A.,
 
as a Lender
 
 
By:
 
 
Name:
 
Title:





The Hain Celestial Group, Inc.
Third Amendment to Credit Agreement
EAST\166244988.2





--------------------------------------------------------------------------------







 
CITIZENS BANK, N.A.,
 
as a Lender
 
 
By:
 
 
Name:
 
Title:





The Hain Celestial Group, Inc.
Third Amendment to Credit Agreement
EAST\166244988.2





--------------------------------------------------------------------------------







 
FARM CREDIT EAST, ACA,
 
as a Lender
 
 
By:
 
 
Name:
 
Title:



The Hain Celestial Group, Inc.
Third Amendment to Credit Agreement
EAST\166244988.2





--------------------------------------------------------------------------------







 
HSBC BANK USA, N.A.,
 
as a Lender
 
 
By:
 
 
Name:
 
Title:



The Hain Celestial Group, Inc.
Third Amendment to Credit Agreement
EAST\166244988.2





--------------------------------------------------------------------------------







 
COBANK, ACB
 
as a Lender
 
 
By:
 
 
Name:
 
Title:



The Hain Celestial Group, Inc.
Third Amendment to Credit Agreement
EAST\166244988.2





--------------------------------------------------------------------------------







 
CAPITAL ONE, NATIONAL ASSOCIATION
 
as a Lender
 
 
By:
 
 
Name:
 
Title:



The Hain Celestial Group, Inc.
Third Amendment to Credit Agreement
EAST\166244988.2





--------------------------------------------------------------------------------







 
KEYBANK NATIONAL ASSOCIATION,
 
as a Lender
 
 
By:
 
 
Name:
 
Title:



The Hain Celestial Group, Inc.
Third Amendment to Credit Agreement
EAST\166244988.2





--------------------------------------------------------------------------------







 
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
 
as a Lender
 
 
By:
 
 
Name:
 
Title:



The Hain Celestial Group, Inc.
Third Amendment to Credit Agreement
EAST\166244988.2





--------------------------------------------------------------------------------







 
SUNTRUST BANK,
 
as a Lender
 
 
By:
 
 
Name:
 
Title:



The Hain Celestial Group, Inc.
Third Amendment to Credit Agreement
EAST\166244988.2





--------------------------------------------------------------------------------







 
TD BANK, N.A.,
 
as a Lender
 
 
By:
 
 
Name:
 
Title:



The Hain Celestial Group, Inc.
Third Amendment to Credit Agreement
EAST\166244988.2





--------------------------------------------------------------------------------







 
AGFIRST FARM CREDIT BANK,


 
as a Lender
 
 
By:
 
 
Name:
 
Title:



The Hain Celestial Group, Inc.
Third Amendment to Credit Agreement
EAST\166244988.2





--------------------------------------------------------------------------------







 
KBC BANK N.V., NEW YORK BRANCH
 
as a Lender
 
 
By:
 
 
Name:
 
Title:
 
 
By:
 
 
Name:
 
Title:





The Hain Celestial Group, Inc.
Third Amendment to Credit Agreement
EAST\166244988.2



